08/19/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 August 26, 2020 Session

             LEMARICUS DAVIDSON v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                         No. 111962 Walter C. Kurtz, Judge
                      ___________________________________

                             No. E2019-00541-CCA-R3-PD
                        ___________________________________

The Petitioner, Lemaricus Davidson, was convicted in the Knox County Criminal Court of
numerous offenses against the two victims, Christopher Newsom and Channon Christian,
including multiple counts of first degree felony and premeditated murder, and the jury
imposed sentences of death for each murder conviction. After this court and our supreme
court affirmed the Petitioner’s convictions and sentences, he filed post-conviction and
coram nobis petitions, seeking relief from those first degree murder convictions and death
sentences. The post-conviction court found that trial counsel were deficient for not
requesting a change of venue but that no prejudice resulted from trial counsel’s deficient
performance and denied relief. The coram nobis court also denied relief. In this
consolidated appeal, the Petitioner raises various issues, including that the post-conviction
court erred by denying his request for expert services; that the post-conviction court erred
by determining that a codefendant’s anticipated testimony at another codefendant’s
upcoming trial was not relevant to the Petitioner’s claim for post-conviction relief; that trial
counsel were ineffective because they failed to request an out-of-county jury, improperly
handled voir dire, and failed to raise certain issues on direct appeal of his convictions; and
that he is entitled to coram nobis relief because a codefendant’s new testimony may have
led to a different verdict as to the first degree premeditated murders of the victims. Based
upon our review of the oral arguments, the record, and the parties’ briefs, we conclude that
the post-conviction court erroneously determined that a codefendant’s anticipated
testimony at another codefendant’s upcoming trial was not relevant to the Petitioner’s
claim for post-conviction relief because the testimony would have invalidated one of the
four aggravating circumstances found by the jury to impose the Petitioner’s death sentence
for Mr. Newsom. However, we also conclude that the error was harmless beyond a
reasonable doubt. We agree with the post-conviction court that trial counsel were deficient
for not requesting a change of venue and that the Petitioner has failed to demonstrate he
was prejudiced by trial counsel’s deficient performance. Therefore, we affirm the denials
of post-conviction and coram nobis relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
NORMA MCGEE OGLE, J., delivered the opinion of the court, in which D. KELLY THOMAS,
JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

John David Watkins, William Edgar Howell, III, and Christopher M. Minton, Nashville,
Tennessee, for the appellant, Lemaricus Davidson.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Charme P. Allen, District Attorney General; and Ta Kisha
Monette Fitzgerald and Leland Price, Assistant District Attorneys General, for the appellee,
State of Tennessee.

                                               OPINION

                                         Factual Background

        The crimes in this case occurred during the weekend of Saturday, January 6, 2007.
The Petitioner and his codefendants, George Thomas, Letalvis Cobbins, Eric Boyd, and
Vanessa Coleman, kidnapped, robbed, raped, and killed the two victims, Christopher
Newsom and Channon Christian.1 The victims were leaving a friend’s apartment Saturday
evening when the defendants carjacked them and took them to the Petitioner’s house. The
facts are summarized in our supreme court’s opinion from the Petitioner’s direct appeal of
his convictions as follows:

               Mr. Davidson and his accomplices, using guns, kidnapped Chris and
        Channon and stole Channon’s vehicle. They tied Chris’s and Channon’s
        hands behind their backs and stole money and personal items. After raping
        Chris, Mr. Davidson and his accomplices forced Chris to walk without shoes,
        socks, or pants on a January night to a desolate area beside a set of train
        tracks. They bound his feet with his belt. They blindfolded Chris, stuck a
        sock in his mouth and secured it with a shoelace, and wrapped a hooded
        sweatshirt around his head. They shot him three times and killed him. Two
        of the bullets removed from Chris’s body were shot from the same gun and
        shared class characteristics with the High Standard revolver Mr. Davidson
        had in his possession when he was arrested. To hide the evidence of the
        murder, they wrapped Chris’s body in a comforter, poured gasoline on him,
        and set his body on fire. Afterwards, Mr. Davidson was seen wearing Chris’s


        1
          Ordinarily, it is the policy of this court to refer to victims of sexual assault by their initials.
However, given that our supreme court referred to the victims by their first and last names in its opinion on
direct appeal of the Petitioner’s convictions, we will forgo the use of their initials in this opinion.
                                                   -2-
       shoes. Within an hour of the murder, Mr. Davidson tried to contact his
       girlfriend by using Chris’s cell phone.

              After killing Chris, Mr. Davidson and his friends returned to Mr.
       Davidson’s house where they beat and repeatedly raped Channon. Abusing
       her for many hours, they then tied her into a fetal position, secured a plastic
       bag tightly over her head, put her in five plastic garbage bags, and stuffed her
       in a garbage can to suffocate to death. While Channon was dying in the
       garbage can, Mr. Davidson left to spend time with his girlfriend. He gave
       Channon’s clothes and personal items to his girlfriend.

State v. Davidson, 509 S.W.3d 156, 214 (Tenn. 2016).

       On January 11, 2007, officers from the Knoxville Police Department arrested the
Petitioner in a vacant house in Knoxville. Id. at 176-77. Mr. Newsom’s Nike athletic shoes
and a .22 caliber High Standard revolver were found in the house. Id. at 177. The Petitioner
waived his rights and gave a statement to the police in which he told more than five versions
of what occurred from January 6 to January 8. Id. Initially, the Petitioner claimed that he
was not at his house during that time and did not know what may have occurred there. Id.
Ultimately, though, he claimed that Cobbins and Thomas arrived at his house with Mr.
Newsom and Ms. Christian about 10:00 p.m., “saying they had carjacked some people and
they were in the vehicle.” Id. The Petitioner also claimed that Cobbins and Thomas left
with the victims for less than twenty minutes and returned only with Ms. Christian. Id.
The Petitioner denied having sex with Ms. Christian and said that his DNA would not be
found on her. Id.

       The State presented the following forensic and scientific evidence at the Petitioner’s
trial: Mr. Newsom was anally penetrated one to two hours before he died and had
“significant” injuries to his anal and genital areas. Id. at 178. He was shot three times,
each time with a small-caliber bullet, and the fatal shot was fired with the muzzle of the
gun against his head. Id. Mr. Newsom was found with a bandana tied around his eyes; a
sock stuffed into his mouth; and bare, muddy feet. Id. His wrists had been tied together
behind his back with a shoelace, and his ankles had been bound together with his belt. Id.
He was wearing a shirt, t-shirt, and underwear but no other clothing. Id. Semen was in his
anus, but the high temperature of the fire destroyed the DNA in the semen. Id.

       Ms. Christian suffered injuries around and to her mouth in the hours before her
death, including a torn frenulum, and the injuries were caused by an object, such as a penis,
being forced into her mouth. Id. Her anal and genital areas suffered “tremendous” damage
one to two hours before her death. Id. Some of her injuries were “so grave” that they had
to have been caused by a blunt object. Id. Ms. Christian also had bruises on the back of

                                            -3-
her arms, the top of her head, the front of her legs, and her upper back close to her neck.
Id. Carpet burns and scratches were on her lower back and upper buttocks. Id. She was
in a “tight fetal position” in the garbage can and had a white plastic bag over her head that
had been knotted in back to keep it in place. Id. at 178-79. She suffocated due to the plastic
bag over her head and “due to her positioning” in the garbage can, and her time of death
was estimated to have occurred between Sunday afternoon and Monday afternoon. Id. at
179. She was found wearing only a camisole and a sweater. Id.

       The Petitioner’s DNA from sperm was in Ms. Christian’s vagina and anus and was
on her jeans. Id. Cobbins’s DNA was in her mouth and on her camisole, sweater, and
jeans. Id. Fabric found with Mr. Newsom’s body and fabric used to bind Ms. Christian in
the garbage bags came from curtains and fabric that had been given to the Petitioner. Id.
The Petitioner’s fingerprints and palm prints were found on three of the five plastic garbage
bags that contained Ms. Christian’s body, and a palm print on the outermost exterior
garbage bag was consistent with his having lifted the bag with weight in it. Id. His prints
also were on items belonging to both victims that were found in his house. Id. Two bullets
recovered from Mr. Newsom could have been fired from the High Standard revolver that
was in the Petitioner’s possession at the time of his arrest. Id. A revolver associated with
Cobbins was eliminated as the murder weapon. Id.

        A Knox County Criminal Court Jury convicted the Petitioner of sixteen counts of
first degree felony murder; two counts of first degree premeditated murder; two counts of
especially aggravated robbery; four counts of aggravated kidnapping; nine counts of
aggravated rape of Ms. Christian; three counts of facilitation of aggravated rape as a lesser-
included offense of aggravated rape of Mr. Newsom; one count of theft of property valued
$10,000 or more but less than $60,000; and one count of theft of property valued $500 or
less.2 Id. at 180. In finding the evidence sufficient to support the first degree murder
convictions, our supreme court stated as follows:

        Mr. Davidson and his friends could have released Chris and Channon
        unharmed after stealing Channon’s vehicle. Mr. Davidson did not know
        Chris and Channon and had no reason to kidnap, rape, and murder them.
        Chris and Channon had no defensive wounds. According to Mr. Davidson,
        Channon asked him if she was going to die, indicating she likely knew her
        fate. Viewing the facts in the light most favorable to the State, a reasonable
        jury could have easily found beyond a reasonable doubt that Mr. Davidson
        acted with premeditation when he shot Chris three times and killed him and
        bound Channon and stuffed her into a garbage can to die. A reasonable jury
        could have easily found beyond a reasonable doubt that Mr. Davidson
        2
         After the jury returned its verdicts, the State dismissed two felony murder counts, and the trial
court merged various counts. See id. at 180.
                                                  -4-
       committed these murders while also committing the crimes of kidnapping,
       robbery, and rape.

Id. at 214.

       The defendants were tried separately in Knox County, and the Petitioner was the
second to go to trial. Cobbins was tried first before Judge Richard Baumgartner in August
2009. The jury was selected in Davidson County. Although the State sought the death
penalty, Cobbins received sentences of life without the possibility of parole for the first
degree murder convictions plus one hundred years for the remaining convictions. State v.
Letalvis Darnell Cobbins, No. E2013-00476-CCA-R3-CD, 2014 WL 4536564 (Tenn.
Crim. App. at Knoxville, Sept. 12, 2014). The Petitioner was tried next before Judge
Baumgartner in October 2009 and chose a jury from Knox County. After he was convicted,
the jury imposed two death sentences for the first degree murder convictions, and he
received forty years for the remaining convictions. In support of the death penalty, the jury
found the existence of three aggravating circumstances for the murder of each victim: (1)
the murder was especially heinous, atrocious, or cruel; (2) the murder was committed for
the purpose of avoiding, interfering, or preventing a lawful arrest; and (3) the murder was
committed during the perpetration of another felony. Davidson, 509 S.W.3d at 219 (citing
Tenn. Code Ann. § 39-13-204(i)(5), (6), (7)). The jury found the existence of one
additional aggravating factor for the murder of Mr. Newsom: the defendant knowingly
mutilated the body of the victim after death. Id. (citing Tenn. Code Ann. § 39-13-
204(i)(13)). Thomas was tried before Judge Baumgartner in December 2009 and received
life without the possibility of parole for the first degree murder convictions. A new trial
was granted, and he was retried before Judge Walter C. Kurtz in 2013 and received life
sentences for the murder convictions plus twenty-five years for the remaining convictions.
State v. George Geovonni Thomas, No. E2013-01738-CCA-R3-CD, 2015 WL 513583
(Tenn. Crim. App. at Knoxville, Feb. 5, 2015). Coleman was tried twice and ultimately
received an effective thirty-five-year sentence for her involvement in the crimes. State v.
Vanessa Coleman, No. E2013-01208-CCA-R3-CD, 2014 WL 6908409 (Tenn. Crim. App.
at Knoxville, Dec. 9, 2014). Boyd was convicted on two federal charges of being an
accessory after the fact to carjacking and misprision of a carjacking related to his
involvement in these crimes. United States v. Boyd, 640 F.3d 657 (6th Cir. 2011). In
March 2018, the Knox County Grand Jury charged Boyd by presentment with various
offenses related to the deaths of the victims. He went to trial in August 2019 and ultimately
received two life sentences for the first degree murders of Mr. Newsom and Ms. Christian
plus ninety years for the remaining convictions. His case is currently on appeal before this
court.

       On March 10, 2011, Judge Baumgartner resigned due to allegations of drug abuse.
At that time, motions for new trials were pending in the cases of all of the defendants except

                                            -5-
Boyd; Boyd had not yet been charged in state court. Senior Judge Jon Kerry Blackwood
was assigned to the cases. He determined that he could not act as thirteenth juror due to
Judge Baumgartner’s out-of-court conduct and, thus, granted the Petitioner, Cobbins, and
Thomas new trials. The State sought an application for permission to appeal the rulings
pursuant to Rule 10, Tennessee Rules of Appellate Procedure. This court initially denied
the application, but our supreme court granted the State’s request for relief. State v. Letalvis
Cobbins, Lemaricus Davidson and George Thomas, No. E2012-00448-SC-R10-DD (Tenn.
May 24, 2012) (order). Our supreme court held that “in the absence of controlling authority
otherwise, we decline to hold that a trial judge’s out-of-court misconduct, by itself,
constitutes structural error unless there is proof that the misconduct affected trial
proceedings.” Id. Therefore, the court concluded that Judge Blackwood erred in granting
new trials to the Petitioner, Cobbins, and Thomas and remanded the cases to Judge
Blackwood for further review. Id. Coleman was granted a new trial based on Judge
Baumgartner’s in-court conduct during the trial proceedings, but the State did not challenge
that ruling in the extraordinary appeal. See id.

       On remand, Judge Blackwood again decided that he could not act as thirteenth juror.
Based upon actions detailed in this court’s opinion, the State again sought, and was granted,
permission to appeal Judge Blackwood’s order denying the State’s motion to recuse. See
State v. Letalvis Cobbins, Lemaricus Davidson, and George Thomas, No. E2012-02025-
CCA-10B-DD, 2012 WL 5266427 (Tenn. Crim. App. at Knoxville, Oct. 25, 2012), perm.
app. denied, (Tenn. Feb. 12, 2013). This court concluded that Judge Blackwood should
have recused himself in the three cases. Id. at *18. On remand, Judge Kurtz was
designated to proceed on the motions for new trials filed by the Petitioner, Cobbins, and
Thomas. Judge Kurtz eventually denied the Petitioner’s motion for new trial. The
Petitioner’s convictions and sentences were then affirmed on direct appeal. Davidson, 509
S.W.3d at 171.

       The Petitioner timely filed a pro se post-conviction petition on December 4, 2017.
Following the appointment of counsel, the filing of several amendments to the original
petition, and an evidentiary hearing, the post-conviction court denied relief. The Petitioner
now appeals that ruling.

       Meanwhile, on June 24, 2019, the Petitioner also filed a petition seeking coram
nobis relief. Therein, he argued that he was entitled to a new trial and/or sentencing hearing
because of new evidence, mainly that Thomas had agreed to testify for the State in Boyd’s
then-upcoming trial that Boyd, not the Petitioner, shot and killed Mr. Newsom and burned
his body. Thomas would further testify that the Petitioner was not present at the scene
when Mr. Newsom was killed. The Petitioner became aware of the Thomas evidence in
September 2018. Evidently, Thomas agreed to a sentence reduction in exchange for his
testimony in Boyd’s trial. The Petitioner previously sought to delay the post-conviction

                                             -6-
evidentiary hearing based on the discovery of this new evidence, but the post-conviction
court denied that request. Following a subsequent hearing on the coram nobis petition, the
coram nobis court denied relief. The Petitioner also now appeals that ruling.

       This court has consolidated the Petitioner’s appeals of the denial of post-conviction
and coram nobis relief. Tenn. R. App. P. 16(b). We will individually address the issues
raised by the Petitioner in support of his request for relief under both the post-conviction
and coram nobis statutes.

                                      Post-Conviction

                              Evidentiary Hearing Testimony

        Attorney David Miller Eldridge testified that he served as “first chair” counsel
during the Petitioner’s trial. He had practiced primarily criminal law in Knoxville since
1988 and previously had represented two or three defendants in capital cases. Eldridge
was board certified as a criminal trial advocate in addition to having received other
professional accolades. Along with Douglas A. Trant, whom Eldridge respected and
selected to be appointed after the State filed its notice of intent to seek the death penalty,
the defense team also utilized the services of two other attorneys and law clerks in
Eldridge’s firm at the firm’s own expense. Eldridge stated that the defense team’s case file
filled twenty to twenty-five Bankers Boxes.

        Eldridge recalled that the Petitioner had moved to Knoxville about six months
before the crimes and that the other codefendants were not from Knoxville. The two
victims were from Knoxville. Eldridge said the extensive media coverage began as soon
as the crimes occurred and continued throughout the Petitioner’s trial, as well as the trials
of his codefendants. The media portrayed the crimes as “torture slayings,” and the
Petitioner was characterized as the “ringleader.” Eldridge said the media covered
“essentially, every aspect of this case”; he had not handled another case that “generated
[that] level of media coverage.” The defense team maintained a file and collected a
substantial number of local articles which had reported on the case. Eldridge did not
specifically recall, however, collecting or comparing news articles or reports from other
jurisdictions. The defense did not poll people in the local community to determine their
knowledge about the case.

       Eldridge testified that posts on various media websites contained hostile comments
directed toward defense counsel and that he tried to avoid reading them. He referred to a
specific article in the Knoxville News Sentinel, which included a photograph showing
counsel and the Petitioner smiling while seated at counsel’s table in the courtroom.
Someone mailed a copy of that photograph to counsel along with a threat to them and their

                                            -7-
families. Eldridge forwarded the mail to federal law enforcement officials. He recalled
that comments expressed opinions that the defendants did not need to face trial but, instead,
“should all be killed.” He also remembered that some people believed the case would have
received more attention in the national news if the victims had been black and the
perpetrators had been white. Eldridge recalled that a Ku Klux Klan march occurred on
Main Street before trial.

       Eldridge testified that Cobbins, Coleman, and Thomas all moved for a change of
venue based, primarily, on pretrial publicity. Instead of having their trials moved out of
Knox County, those three codefendants received a change of venire. In July 2009, Trant
e-mailed Eldridge and suggested that they keep a jury of Knox County residents. Prior to
that suggestion, Eldridge had assumed they also would move for a change of venue. In
fact, he replied to Trant expressing his concern that seating a jury with people from
Knoxville who had not already heard or formed an opinion about the case would be
difficult. Eldridge thought that “there was a lot of inflammatory commentary” about this
case that was “potentially prejudicial” to the Petitioner. Eldridge deferred to Trant’s
decision, however, because Trant had more experience in trying capital cases. Eldridge
knew that if a jury could not be seated in Knox County, the case would still have to be
tried. He testified that as lead counsel, he should have overridden Trant’s decision.

        Eldridge testified that counsel discussed the matter with the Petitioner. Eldridge
thought the Petitioner understood the risks and benefits of both options. Eldridge also
thought the Petitioner understood counsel’s strategy to use the extensive pretrial publicity
to their advantage in jury selection in hopes of not being able to seat a jury in Knox County.
However, counsel informed the Petitioner that they “might very well get a jury” from Knox
County. Eldridge stated that their strategy was “questionably, a risky effort”; therefore,
they might end up with jurors who had been exposed to prejudicial pretrial publicity.
Eldridge remembered Trant saying, in light of the “extraordinary” evidence against the
Petitioner and the denial of numerous motions to suppress, that “desperate times call for
desperate measures.” Eldridge acknowledged that even a jury from another jurisdiction
would have heard the same evidence and that he “did not have confidence that a jury from
another jurisdiction would react to these facts any differently.” He also thought the death
penalty “was a real possibility” even with an out-of-county jury. Ultimately, the Petitioner
voiced no objection to trying to seat a Knox County jury.

       Eldridge testified about the jury questionnaires and jury selection expert the defense
team employed. That expert preferred trying to seat a jury from another jurisdiction.
Eldridge also recalled that the trial judge had been making arrangements for an out-of-
county jury prior to counsel’s announcement that they would seat a jury from Knox County.
Eldridge did not think counsel had a basis to strike for cause those jurors who ended up on
the panel. Furthermore, counsel did not exercise all of their peremptory challenges because

                                            -8-
their expert advised them that there were less favorable jurors remaining in the pool. The
trial judge gave counsel “a great deal of leeway” and did not rush them during jury
selection. Counsel discovered that a number of potential jurors knew about the case, but
those jurors stated they could set aside any preconceived opinion and decide the case on
the facts presented. Eldridge stated that although counsel could have done a better job, he
thought they tried to address the racial undertones of the case during jury selection.

        Eldridge testified that the defense moved to suppress the Petitioner’s statement to
the police, and he identified a newspaper article discussing that statement. Eldridge also
identified articles discussing the inadmissibility of the Petitioner’s prior conviction for
carjacking but the admissibility of his prior conviction for aggravated robbery as well as
articles reporting on some other unrelated charges. Eldridge agreed it was important for
the defense to limit potentially damaging evidence about the Petitioner’s criminal history
from reaching the jury.

        Eldridge testified that the defense theory of the case was to attempt to blame the
Petitioner’s codefendants and to establish an alternative theory about why the victims were
at the Petitioner’s house. Counsel zealously tried to defend the Petitioner without regard
to the public’s reaction about the theories. Counsel’s actions were not dictated one way or
the other by any threats they received.

       Eldridge testified that Cobbins received a sentence of life without the possibility of
parole despite the State having sought the death penalty. Eldridge watched Cobbins’s trial
as it was being broadcast live. Cobbins’s trial strategy was to place the bulk of the blame
on the Petitioner, and the public was aware of that strategy prior to the Petitioner’s trial.
Cobbins and the Petitioner shared some of the same family members, and counsel decided
not to call some of those individuals as witnesses because their sentencing hearing
testimony at Cobbins’s trial could have been harmful to the Petitioner. Eldridge did not
consider the evidence against Cobbins to be “as strong” as the evidence against the
Petitioner. Specifically, the DNA and fingerprint evidence were more damaging to the
Petitioner. Additionally, the Petitioner rented the house where most of the crimes occurred.

         Eldridge testified that counsel met with the Petitioner many times and never
witnessed any signs of intellectual disability. The Petitioner appeared intelligent, and he
was polite and courteous. He asked counsel questions about his case and was able to read
the written materials counsel provided to him. Eldridge did not raise any concerns about
the amount of time Dr. Peter Brown, their mitigation expert, spent with the Petitioner prior
to trial. There was no evidence of any organic brain damage.

     Eldridge testified that he did not notice any evidence of impairments by Judge
Baumgartner during the trial and that he was “shocked” to learn about the judge’s

                                            -9-
addiction. As far as the atmosphere in the courtroom, Eldridge said he would not describe
it as a “circus.” However, the victims’ families visibly expressed their anger about the
case. Eldridge recalled that “the tension was palpable at all times. And the jury would
have had to have picked up on that.”

        Attorney Douglas A. Trant served as “second chair” counsel for the Petitioner at
trial. He had maintained a criminal law practice almost exclusively for approximately
thirty years and had been certified as a “Criminal Trial Specialist” for about thirteen years.
The “division of labor” on the case was shared equally between the two attorneys. They
filed numerous pretrial motions with the intent of trying to suppress as much of the State’s
evidence as possible, and they worked together on the mitigation aspect of the case. They
traveled to Jackson and Memphis to interview the Petitioner’s foster parents and other
family members. Trant said the Petitioner’s family members were, “unfortunately,” not
cooperative. The defense team employed a mitigation specialist and a psychiatrist to assist
with mitigation.

        Trant testified about the extensive and “sensational” media coverage of the case.
All of the Knoxville television stations, some of the radio stations, and the Knoxville News
Sentinel covered every aspect of the case from the pretrial hearings until the last day of the
trial. Although the media generally portrayed defense counsel as appointed attorneys “just
doing their job,” many online comments were “hateful” and “threatening.” The reactions
of the victims’ family members were covered extensively by the media. Trant recalled that
the families were “very angry, bitter [and] hurt.” He also recalled threats from the families
and having his access to the courtroom blocked at times by the families and their
supporters. The victims’ family members sat near the jury during the trial and reacted
“physically to testimony, they reacted audibly.” They also wore buttons in support of the
victims.

       Trant testified that he did not let the publicity or negative attention toward him affect
his performance as a defense attorney. This case was his tenth capital case that went to
verdict and, other than one prior case where the death sentence was ultimately reversed on
appeal, the only one in which the jury imposed a death sentence. He thought he “did the
best [he] could” for the Petitioner. Trant acknowledged that the evidence against the
Petitioner was “overwhelming and very damaging.”

       Trant recalled that Randy Nichols, the Knox County District Attorney General at
the time, asked if the Petitioner would be interested in pleading guilty in exchange for a
sentence of life without the possibility of parole. The Petitioner firmly declined that offer.
Trant’s understanding of why the Petitioner turned down the offer was that “he would just
as soon have death . . . that the difference between the two was not a difference with
distinction for him. And he was steadfast in that regard.” After the trial, though, the

                                             - 10 -
Petitioner was upset. Trant explained, “I went back to the dock to talk with him and he
was crying then. He said, you know, it’s one thing to anticipate it all this time, but it’s
another thing to finally get it. So I think it finally hit him hard - that he was sentenced to
die. And I think up until that time his resolve was to fight it.”

       Trant testified that he proposed seating a jury from Knox County based upon his
experience in a prior capital case in Claiborne County which resulted in a hung jury.
According to Trant, Tennessee law only allowed a defendant to move for a change of
venue. Based on that understanding, he presented a trial strategy to Eldridge that the
Petitioner not move for a change of venue in hopes of not being able to seat a jury from
Knox County. Trant thought that if the jury selection process dragged on, the State might
be forced to negotiate further. He “remember[ed] telling [the Petitioner] that if the jury
believed that he did what the State said he did, we could get a jury from Mars and I thought
they would give him the death penalty.” Trant said the rapes and murders occurred at the
Petitioner’s house, the Petitioner “came from Memphis selling drugs,” and the Petitioner
“probably initiated this carjacking.” Therefore, Trant thought the Petitioner’s culpability
was greater than that of Cobbins, who received a lesser sentence with an out-of-county
jury. Furthermore, the Petitioner was going to have less mitigation support from his family
members at sentencing than Cobbins had.

        Trant testified that he told the Petitioner that “if we were not able to seat a jury, that
they could not try him and they could not convict him.” Trant acknowledged that he was
unaware of any case at that time in which “a Judge had to throw up his or her hands and
say, well, I just can’t get a jury in this county and Mr. Defendant, you -- you can walk out
of here.” Although Eldridge disagreed with Trant’s strategy, the Petitioner sided with
Trant, so the defense ultimately chose to seat a jury from Knox County. However, the
defense team did not make their decision lightly. Trant understood that the trial judge was
likely to grant a request for an out-of-county jury as the judge had done in the codefendants’
cases, but Trant was “not a fan of picking a jury somewhere else and bringing them back
to the community.” He stated, “I mean, if the community is outraged, then trying the case
here in Knox County is bound to spill over to a jury, I think, no matter if they’re
sequestered.” The Petitioner was present in the courtroom when counsel announced that
they would not seek a change of venue or venire.

        Trant recalled that jury selection lasted eight days. Despite their hopes of reaching
a settlement with the State, defense counsel approached jury selection with the intention of
obtaining a fair and impartial jury. Counsel secured the services of a jury selection expert
to assist with evaluating all potential jurors before and during the selection process. They
researched the jurors, including looking into the jurors’ social media accounts. The trial
court permitted individual voir dire. Trant said “it was fairly evident early on” in the
process when they realized they would be able to seat a jury in Knoxville because they

                                              - 11 -
“didn’t get the number of challenges for cause that [they] hoped [they] might.” Similarly,
Trant stated they did not need to use all of their peremptory challenges. When questioned
by the post-conviction court as to whether the defense team was satisfied with the jury,
Trant replied, “I don’t know that we were satisfied. I think we were satisfied that we had
done the best we could under the circumstances. Whether it was a fair and impartial jury,
I don’t know.” Trant thought they carefully explored the potential jurors’ exposure to
pretrial publicity. He did not recall, though, whether jurors were asked about potential
racial undertones in the case. Trant said there was nothing he would have done differently
regarding jury selection.

        Trant testified that he knew Judge Baumgartner personally as a friend. However,
they had fallen out of favor with one another by the time the Petitioner’s trial started. Trant
also knew Judge Baumgartner had a reputation for using illegal drugs throughout his career
as an attorney and judge, but Trant did not see any signs that Judge Baumgartner was under
the influence of drugs during the Petitioner’s trial.

       Trant testified that he met with the Petitioner “dozens” of times during trial
preparation, and he described the Petitioner as “a smart guy . . . always engaged, intelligent,
a perfect gentleman, was not afraid to ask questions.” Trant saw no signs of intellectual
impairments, and Trant entertained no doubt about the Petitioner’s understanding of the
content of their discussions or the intent of counsel’s trial strategies. Trant updated the
Petitioner regularly about defense counsel’s work on the case.

       Attorney Loretta Gene Cravens testified that she was employed by Eldridge’s law
firm and that she assisted the Petitioner’s defense team. Cravens was not appointed to
represent the Petitioner and, thus, was not compensated by the State for her work on the
case. She was primarily responsible for discovery management and observing the jury
during the trial. Cravens met with the Petitioner regularly. She found him to be intelligent,
and she did not notice any signs of intellectual disability. The Petitioner interacted well
with his attorneys and asked questions about his case. Cravens said that there were many
outbursts in the audience during the trial and that the jury would have heard the outbursts.
She also recalled an instance in which a member of the prosecution fainted during
testimony about the autopsy photographs. Defense counsel moved for a mistrial, but the
trial court denied the motion. Cravens did not recall anything to indicate Judge
Baumgartner was impaired during the trial.

       Cravens remembered that the media coverage characterized the Petitioner as the
“ringleader” of the crimes. The defense team monitored the media coverage before trial
and maintained a media file containing numerous articles. Although they collected stories
from other jurisdictions, they focused their efforts on the Knoxville media. Their collection
contained reports related to the cases against the Petitioners’ codefendants as well,

                                            - 12 -
including numerous articles published in the spring of 2008 during Boyd’s federal trial.
The defense was aware of several Facebook group pages related to this case, and Cravens
monitored those pages to determine if any potential juror had joined any of the groups.
One potential juror who had joined was dismissed from the jury pool. Cravens was not
involved in the decision to try the case in Knox County. She recalled that the media was
present in the courtroom during every hearing in this case and that Court TV live-streamed
Cobbins’s trial.

       Cravens recalled that the Knoxville News Sentinel discontinued the public comments
to the articles about the case on the newspaper’s website because some of the comments
were threatening toward the people involved. Other media websites allowed online
comments to continue. Eldridge, his children, and Trant received threats. Although
Cravens was not singled out, she was distressed by the threats in general. However, the
threats did not affect defense counsel’s tactical decisions. As a result of the threats, the
defense team instituted security measures during its representation of the Petitioner, such
as logging threatening telephone calls, avoiding making comments to the media, and
traveling in groups to the courthouse. The courthouse also instituted some “significant”
additional security procedures to protect the defense team. Specifically, additional security
and plain-clothed law enforcement personnel were in the courtroom. The trial judge also
issued directives each morning before trial, reminding everyone to maintain proper
decorum.

       Cravens testified about the racial tensions surrounding the case. The defense team
knew that in 2008, the population of Knox County was approximately 430,000 with a
composition of about 87.7 percent white people and 8.9 percent black people. Cravens
specifically remembered a rally taking place sometime around May 2007 by a white
supremacist group that was organized in direct response to the case. She also testified
about the extensive misconception of the facts of this case that were spread by the media
and throughout the community.

       Cravens testified that she participated in part of the eight-day jury selection and that
defense counsel was very methodical during the process. Counsel relied heavily upon their
jury selection consultant. The consultant reviewed the extensive jury questionnaires and
rated potential jurors based upon her own research and system. Cravens attended a strategy
meeting between counsel and the jury consultant the weekend before the start of trial.
According to Cravens, most of the potential jurors had heard something about the case.
Moreover, jurors were questioned about the racial dynamics of the case.

        Attorney Stephen Ross Johnson represented codefendant Thomas. Johnson testified
that the University of Tennessee played a substantial role in the Knoxville community and
that any story that related to the college certainly attracted the media’s attention. Ms.

                                            - 13 -
Christian was a student at the University. Johnson recalled that the media coverage of the
killings was “pervasive and intrusive and constant . . . in a way [he had] never seen before
in . . . Knoxville” over the previous twenty years he had lived there. Johnson described the
media coverage of this case as “atypical” and said the coverage increased when the court
hearings began in 2008 and early 2009. According to Johnson, the media “was pretty
aggressive” in its attempts to interview the victims’ family members for their reactions
after court hearings. Johnson opined that, unlike at the time of this hearing in 2019, social
media such as Facebook, Twitter, Instagram, and Snapchat were not as pervasive as in
2009. Thus, the media outlets would “drive traffic to their websites” by allowing online
comments to their articles. Johnson believed that most of the comments were posted
anonymously by local readers. The case was a constant topic of conversation in the
community during that time.

      According to Johnson, racial and socioeconomic factors played a part in the trials
and were something defense counsel had to contemplate, especially during jury selection.
Johnson recalled that “a march or a rally [in 2007] by the Ku Klux Klan down Main Street”
occurred and that vigils for the victims were held at the University.

        Jessica Thomson served as the paralegal supervisor and data systems manager for
the Office of the Post-Conviction Defender and assisted counsel in preparing for the
evidentiary hearing. She received a report from News Data Services (NDS), a media
monitoring corporation, that contained reports about this case on local and regional
television news broadcasts in Tennessee from January 2007 until October 2009. This
case was mentioned 3,572 times on television news broadcasts in the state during that time
period, with 3,111 reports occurring on Knoxville news stations. The NDS report also
indicated that the case was mentioned 842 times on news broadcasts in Knoxville from
January 2007 through March 2008 compared to 71 times in Nashville and 20 times in
Chattanooga. From June 2007 until September 2008, the case was mentioned 696 times
on television in Knoxville compared to 3 times in Chattanooga. On April 16, 2008, during
the time of Boyd’s trial, the case was mentioned 40 times on news broadcasts in Knoxville
and reached an estimated three million viewers. From November 2008 through August
2009, the case was mentioned 417 times on news stations in Knoxville and zero times in
Chattanooga. During Cobbins’s trial in August 2009, the case was mentioned 478 times
in Knoxville and 15 times in Chattanooga. The day Cobbins testified, there were 14
television news reports in Knoxville with an estimated 408,000 viewers while at the same
time there was one report in Chattanooga with an estimated 25,000 viewers. When the
verdict was announced in Cobbins’s trial, the news stations in Knoxville reported on the
case 98 times with an estimated three million viewers while there were 5 broadcasts in
Chattanooga with an estimated 130,000 viewers.



                                           - 14 -
       The NDS report indicated that the Petitioner was referred to by the Knoxville news
media as the alleged “ringleader” 76 times. The Chattanooga news twice referred to him
as such. The Knoxville news stations also reported 53 times about testimony during the
Boyd and Cobbins trials that characterized the Petitioner as being more culpable than his
codefendants. They referenced the statements of the Petitioner’s codefendants to the police
78 times. The Chattanooga news stations did not air stories about either of those details.
The Knoxville stations aired stories about the Petitioner’s prior convictions 63 times. None
were aired in Chattanooga. During 37 broadcasts, the Knoxville stations aired stories
featuring expressions of frustration from the victims’ families about the sentence of life
without the possibility of parole imposed by the jury in the Cobbins trial and statements
suggesting the Petitioner deserved the death penalty. An estimated 12 million viewers saw
those 300 plus broadcasts from January 2007 through October 2009. Only an estimated
60,000 viewers in Chattanooga saw similar broadcasts.

       Thomson also surveyed articles from the Knoxville News Sentinel and the
Chattanooga Times Free Press, which referenced this case during the same period of time
from January 2007 until October 2009. There were 322 articles in the Knoxville News
Sentinel with 100 of those appearing on the front page. There were 24 articles in the
Chattanooga Times Free Press with none appearing on the front page. Cobbins’s trial was
mentioned 28 times in the Knoxville News Sentinel, with many articles appearing on the
front page, and 4 times in the Chattanooga Times Free Press, with no articles appearing
on the front page.

        Thomson identified a front-page article from the Knoxville News Sentinel that was
published on August 27, 2009, titled “Life Without Parole. Jury Rejects Death Penalty for
Letalvis Cobbins.” The article was accompanied by a picture of the father of one of the
victims with a caption reading, “He Deserves to Die.” Thomson also identified other
articles from the Knoxville News Sentinel during that time period which reported on the
Petitioner’s prior conviction for carjacking, a prayer vigil for the victims held at the
University, and the race and class differences between the defendants and the victims.
Other articles commented about the difficulty jurors had in avoiding pretrial publicity in
Boyd’s trial and how potential jurors in the Petitioner’s trial “could simply lie about a lack
of opinion on [his] guilt or innocence.” Thomson also identified an article printed during
Cobbins’s trial in which his defense attorney described the Petitioner as the “mastermind.”
Another article published before the Petitioner’s trial quoted someone as saying the
Petitioner’s jury should come from Knoxville because “[t]hose people from outside Knox
County don’t know the whole story.” Thomson also was able to view on the Knoxville
News Sentinel website the unredacted statements the defendants gave to the police, which
were posted in August 2009.



                                            - 15 -
       On cross-examination, Thomson acknowledged that the estimates of viewership of
the various news broadcasts included areas surrounding Knox County. She also
acknowledged that the estimates did not necessarily include “unique viewers.” As to the
online print media, Thomson agreed that it could have been viewed by people all over the
world. Thomson stated that the media coverage declined from the date of the crimes until
the beginning of the Petitioner’s trial; however, it “ebbed and flowed” as well. According
to Thomson, the number of television news broadcasts in Knoxville on certain dates
between January 2007 and October 2009 averaged between 20 and 40. Thomson did not
search the print media to determine how many times the Petitioner was referred to as the
“ringleader.” According to census data introduced during Thomson’s testimony, Knox
County had a population of approximately 430,000 in 2008, and Hamilton County had a
population of about 308,000 in 2010.

        The State did not call any witnesses during the evidentiary hearing. It only
introduced into evidence the questionnaires and the transcript of the individual voir dire
for the twelve jurors and the two alternates who sat on the trial.

       At the conclusion of the parties’ proof, the post-conviction court questioned
Assistant District Attorney General Leland Price about how the jury selection process was
conducted in this case. Price stated that several weeks before trial, “several hundred”
potential jurors were summoned to appear. Some of those individuals were immediately
excused due to hardships or criminal records. Judge Baumgartner then distributed written
questionnaires to the remaining jurors to fill out. The creation of the questionnaires was a
collaborative effort between both parties and the judge. Copies of the completed
questionnaires were then given to the attorneys for both parties. The judge and both parties
agreed that some of the prospective jurors should not be invited back to participate in
individual voir dire because the responses on their questionnaires reflected unwavering
views one way or the other about the imposition of the death penalty and, possibly as well,
their opinion about the Petitioner’s guilt. Those that were invited back returned to the
courthouse about a week before trial.

       The potential jurors were separated into groups for individual voir dire. Price
recounted the “sort of informal” process that occurred: During questioning, the judge, the
attorneys, and each prospective juror sat around a table. The judge first questioned each
juror about his or her exposure to pretrial publicity and views on the death penalty. The
judge also may have questioned the juror about “something that jumped out from their
questionnaire.” After the judge concluded his inquiry, the attorneys took turns questioning
each juror. The attorneys followed-up on the issues of pretrial exposure to publicity and
views on the death penalty. When all of the questioning was completed, Judge
Baumgartner made the initial decision, based on hardships or responses to questions, as to
whether a potential juror would be included in the final pool and participate in the group

                                           - 16 -
voir dire that occurred before trial. In addition, the attorneys for both sides also agreed that
some of the potential jurors should otherwise be excused from the final pool based on their
responses to questions. Neither party used their peremptory challenges during the
individual voir dire process. At that time, jurors were only challenged and/or excused for
cause. Price stated that the final pool consisted of more than fifty jurors. The individual
voir dire took eight days, and the final group voir dire occurred in one day immediately
before the beginning of trial.

                                            Issues

       For the sake of clarity, we have reorganized the order of the issues presented in the
Petitioner’s post-conviction brief.

I. Post-Conviction Court’s Management of Post-Conviction Proceeding

       First, the Petitioner raises the following issue regarding the post-conviction court’s
handling of the post-conviction proceeding: “The post-conviction trial court violated
Article I, §§ 8 and 16 of the Tennessee Constitution and abused its discretion when it denied
[the Petitioner] the expert funds, documents, and time needed to investigate, prepare, and
present specified claims.” Specifically, the Petitioner argues that the post-conviction court
abused its discretion by refusing to authorize funds for the expert services of Dr. Pamela
Auble, Dr. James Merikangas, Dr. Bryan Edelman, and Mr. Justin Levinson. He also
contends that the post-conviction court denied him access to certain witnesses and records
and did not afford him a sufficient amount of time to investigate and prepare for the
evidentiary hearing. Finally, the Petitioner argues that the post-conviction court deprived
him of his “right to due process and freedom from cruel and unusual punishment when it
refused to hear claims that his death sentence is constitutionally invalid and requires
resentencing” with respect to the anticipated testimony of Thomas at Boyd’s then-
upcoming trial.

       Background

       In order to adequately address this issue, we will outline the procedural history of
the Petitioner’s post-conviction proceeding. We also have taken the liberty to quote
extensively from several of the post-conviction court’s orders in order to give context to
the bases for the Petitioner’s arguments.

       The Petitioner filed his pro se petition on December 4, 2017. That petition was
prepared with the assistance of the Office of the Post-Conviction Defender (“OPCD”).
That office was eventually appointed as counsel of record on March 1, 2018. The order of
appointment granted counsel thirty days to file any amendments to the pro se petition, and

                                             - 17 -
the case was originally set for an evidentiary hearing on June 20, 2018. Almost
immediately after their official appointment, counsel filed a motion to reschedule the initial
deadlines imposed.

        On May 10, 2018, the post-conviction court entered a new scheduling order which
granted the Petitioner sixty additional days to file an amended petition. The court noted
therein that “although the Post-Conviction Defender’s Office was not appointed to
represent Petitioner until March 1, 2018, attorneys from the Office assisted Petitioner in
drafting his pro se petition for relief. Therefore, Petitioner’s attorneys should be familiar
enough with the case to file an amended petition within the time allowed.” Soon thereafter,
on May 16, 2018, counsel moved the court to extend the filing deadline for the amended
petition. Counsel acknowledged in the motion that they had “[p]rior to and since
appointment . . . diligently requested and reviewed records.” Citing the one-year deadline
imposed by the Post-Conviction Procedure Act for final disposition of petitions in capital
cases, the post-conviction court granted the Petitioner until September 4, 2018, to file his
amended petition. See Tenn. Code Ann. § 40-30-111(d). In its order, the court summarized
the reasons offered by counsel for the requested extension: “Petitioner’s attorneys provide
a lengthy list of tasks they seek to undertake in their representation of Petitioner, including
reviewing the trial transcripts from Petitioner’s and codefendants’ trials, travel to various
cities in which Petitioner has lived, conferring with experts, and reviewing discovery.”
Noting that counsel did not request a specific deadline to file an amended petition, the court
offered the following comments in support of its ruling:

               The undersigned judge, having presided over numerous death penalty
       trials and post-conviction proceedings over the past three decades, is well
       aware of the complex nature of death penalty cases. This Court will not
       “rush” this case to a conclusion so as to violate the parties’ due process rights.
       The Court will balance the interests of all involved parties and the prevailing
       statutes, case law, and Supreme Court rules governing post-conviction cases
       in setting a briefing and hearing schedule which is reasonable. The Court is
       the ultimate arbiter of what is necessary to ensure a full and fair hearing in
       this case, not the parties.

               Counsel for the Petitioner appears to confuse the notice requirements
       of the petition with trial preparation. In all cases, the pleadings do not limit
       the attorneys’ ability to prepare for the case up to the final hearing date. This
       Court certainly intends to allow the parties every opportunity to prepare for
       the final hearing in this death penalty post-conviction matter.




                                             - 18 -
Counsel filed the Petitioner’s amended petition on September 4, 2018, and the State filed
its response thereto on October 4, 2018. Supplements to the amended petition also were
filed on October 18, 2018, and December 17, 2018.

       In the meantime, on July 2, 2018, the post-conviction court granted the Petitioner
funding for investigative services. The Petitioner subsequently filed separate motions on
July 23, 2018, seeking funding for the services of four experts: Dr. James Lipman, a
pharmacologist, to evaluate the Petitioner’s history of substance abuse; Dr. Pamela Auble,
a neuropsychologist, to examine the Petitioner for evidence of brain dysfunction; Dr. Bryan
Edelman, a social psychologist, to create a media analysis of the pretrial publicity; and Mr.
Justin Levinson, a law professor, to review the extensive pretrial publicity for racial bias.

        The court held an ex parte hearing on those motions and subsequently issued two
orders on August 2, 2018, explaining the reasons for its rulings. The court acknowledged
its obligations regarding the authorization of funding for experts in the Petitioner’s capital
post-conviction case. See Tenn. Sup. Ct. R. 13, § 5. The court granted, in part, funding
for Dr. Lipman. The court denied specific funding for Dr. Edelman and Mr. Levinson but
authorized separate funding for “a law student, paralegal, or other qualified person to aid
Petitioner’s counsel in researching, organizing, and presenting issues related to the pretrial
publicity” in the case. The Petitioner also moved the post-conviction court to fund a
ballistics expert, but the request was denied. Finding that the Petitioner failed to advance
a particularized need, the court denied funding for Dr. Auble but gave the Petitioner an
opportunity to file a renewed motion. The Petitioner filed his renewed motion on
September 4, 2018, which the court denied after finding that the Petitioner again failed to
show a particularized need for Dr. Auble’s services. Another “supplemental” motion
regarding funding for Dr. Auble also was subsequently denied.

       Following a status hearing on October 3, 2018, the post-conviction court issued a
“Case Management and Scheduling Order” on October 8, 2018, and set a hearing date for
January 28, 2019. The court noted that the parties had indicated during the status hearing
that neither anticipated filing any additional motions, but the court set a deadline for any
such filings for December 17, 2018. The court also set deadlines for the parties to disclose
any experts they intended to call as witnesses.

       On October 18, 2018, the Petitioner filed renewed motions seeking funding for Dr.
Edelman and the ballistic expert, both of which were denied by the court. As to Dr.
Edelman, the court reiterated its finding that Dr. Edelman “would not substantially assist
the Court in resolving the[] weighty issues” surrounding pretrial publicity and jury
selection. Also on October 18, 2018, the Petitioner filed a motion to continue the hearing
date set for January 28, 2019, which the court denied as well. The court explained:


                                            - 19 -
               The Court finds the assertion that Counsel cannot be ready to provide
       effective representation at a hearing to begin January 28, 2019, to be not
       credible. A reading of the 159 page Amended Petition filed on September 4,
       2018, and the 31 page Supplemental Petition filed on October 18, 2018,
       clearly shows how conversant the two (2) very capable Counsel and their
       staff from the Office of Post-Conviction Defender are with this case. Further
       detailed and lengthy filings related to SCR 13, Sec. 5 proceedings further
       show their thorough knowledge of the issues and facts in this case.

               Administration of court cases is Judge-controlled not lawyer-
       controlled. The Court has used its best judgment to strike a balance between
       moving this case forward and yet be assured that the parties can fully and
       fairly present their case.

               There is probably not a lawyer in any significant case, criminal or
       civil, who will say that he/she doesn’t need or want more time. This Court,
       however, has every confidence that Petitioner’s Counsel are well capable and
       will be able to competently present their client’s claims at the hearing
       scheduled for January 28, 2019. The Court has considered the issues in this
       case and the contention of the Petitioner as to his need to produce witnesses
       and other evidence to prove his assertions. The Court is of the opinion that
       the time available is well sufficient.

       On December 17, 2018, the Petitioner filed a motion seeking subpoenas for the
release of medical and other historical records of some of his family members. He also
filed a motion for funding for another expert, Dr. James Merikangas, a neurologist and
psychiatrist, to evaluate the Petitioner’s mental health. In addition, the Petitioner filed a
motion to compel the production of numerous records related to Judge Baumgartner from
January 2007 to October 2009. Also on December 17, 2018, the Petitioner filed another
motion to continue the evidentiary hearing. The court held an ex parte hearing on all of
those motions on December 21, 2018. On December 31, 2018, the court denied each one
by separate order.

       As to the request for subpoenas related to the information about the Petitioner’s
family members, the court held that “[t]he motion . . . does not even suggest how the sought
records might paint a bleaker (or more detailed) picture of [the Petitioner’s] childhood than
shown at trial” which “clearly showed . . . [it] to be one of violence, abuse, and neglect.”
The court found that the motion for funding for Dr. Merikangas did not sufficiently satisfy
the threshold requirements of Rule 13. Acknowledging that Judge Baumgartner’s opioid
addiction during the several trials in this case was well-documented, the post-conviction
court held that the issue as it related to Judge Baumgartner’s alleged impairment during the

                                           - 20 -
Petitioner’s trial had previously been determined and, thus, there was no need to order the
release of any records related thereto. See Letalvis Cobbins, et al., No. E2012-00448-SC-
R10-DD (order); Davidson, 509 S.W.3d at 227-29.

       In a separate thirteen-page order, the post-conviction court also denied the
Petitioner’s request for a continuance. The Petitioner offered, as one reason in support of
his request, the anticipated testimony of Thomas at Boyd’s then-upcoming trial. As
discussed below, the post-conviction court erroneously concluded that information was not
relevant in the post-conviction proceeding. As to the other reasons offered, counsel
asserted that “these post-conviction proceedings have been moving far faster than nearly
all other capital post-conviction proceedings and that the issues associated with this case
are more complex than the ‘average’ capital post-conviction case” and that “extensive
investigation still needed to be undertaken, including the interview of over 100 potential
witnesses.” The court recited its duty to resolve the proceeding in a timely manner and
noted counsel’s insistence that “the time frames established by statute and court rule are
merely directory, and should be ignored.” The court stated:

       Were this Court to impose a lengthy continuance, the Court would not be in
       substantial compliance with the provisions of Rule 28 and section 40-30-111.

              The Court acknowledges its duty to afford the Petitioner the
       opportunity to present his claims in a meaningful time and manner.
       However, in so doing this Court must remain mindful of the time frames
       established by the General Assembly and the Tennessee Supreme Court
       regardless of how other trial courts have treated such provisions in the past
       or may do so in the future. This Court takes the one-year provision of section
       40-30-111 seriously in scheduling matters, and that provision figures
       significantly in this Court’s resolution of the current continuance motion.

The court then ruled:

               The Court notes post-conviction counsel’s arguments concerning
       their other grounds for a continuance largely repeated those raised in earlier
       filings and at the October 2018 status conference. Those arguments and the
       Court’s analysis regarding those arguments shall not be repeated here.
       However, the Court notes that at the hearing on the continuance motion, Mr.
       Watkins and Mr. Howell asserted that the OPCD needed more time to
       interview over 100 potential witnesses and examine the discovery in this
       case. Despite raising these assertions, counsel presented no evidence (in the
       form of witness testimony, affidavits, or otherwise) to support these
       assertions. As the Court of Criminal Appeals stated in Harris,

                                           - 21 -
             It is undisputed that a continuance may be granted for the
             purpose of securing the presence of identifiable witnesses if the
             witnesses’ testimony is material and admissible. However, in
             this case, the appellant sought a continuance in order to gather
             information which, at the time of the motion, was largely
             unknown and of entirely speculative value.

      [Harris v. State, 947 S.W.2d 156, 174 (Tenn. Crim. App. 1996)]. Counsel
      could have filed an affidavit or stated in their continuance motion the types
      of witnesses to be interviewed and the information they could have been
      expected to provide. Counsel’s providing the Court with only the most
      general of information regarding the potential witnesses to be interviewed
      and investigation to be completed can only lead the Court to speculate as to
      whether the potential witnesses and evidence the OPCD hope to uncover
      would benefit the petitioner’s case, assuming such witnesses and evidence
      are available at all. Just who these witnesses might be and how they might
      contribute to Petitioner’s case is not clear to this Court.

             Petitioner’s counsel have officially had this case since early March
      2018 and unofficially since December 2017, when they wrote the 24-page
      petition which initiated this case. The undersigned judge is very familiar
      with this case from his significant involvement in 2012 and 2013. It seems
      not credible that two competent lawyers with the resources of their office and
      those provided by the Court could not be ready for the scheduled hearing
      given their appointment over ten months before the hearing. Further delay
      of these proceedings is not warranted, nor is such delay necessary.

             ....

             The Court is confident that beginning the trial as scheduled in late
      January will give post-conviction counsel an opportunity to present [the
      Petitioner’s] substantial claims in a reasonable time and manner. Petitioner’s
      attorneys have not presented this Court with information to suggest that the
      hearing will be unfair to [the Petitioner] if it occurs as scheduled.
      Accordingly, Petitioner’s motion for a continuance is DENIED.

       In the meantime, on December 28, 2018, the Petitioner filed an application in this
court for an extraordinary appeal. See Tenn. R. App. P. 10. The Petitioner sought review
of the post-conviction court’s “denial of sufficient time and resources necessary to
effectuate due process and a full and fair hearing” on his petition. Specifically, the

                                          - 22 -
Petitioner sought interlocutory review of the post-conviction court’s scheduling orders,
orders on the Petitioner’s various requests for expert funding, and orders related to his
requests for disclosure of records related to Judge Baumgartner and the Petitioner’s family.
Finding that the post-conviction court had not “‘so far departed from the accepted and usual
course of judicial proceedings as to require immediate review,’” this court denied the
Petitioner’s application on January 17, 2019. Lemaricus Davidson v. State, No. E2018-
02294-CCA-R10-PD (Tenn. Crim. App. at Knoxville, Jan. 17, 2019) (order) (citing Tenn.
R. App. P. 10(a)).

       On January 3, 2019, the Petitioner renewed his request for funding for Dr.
Merikangas. The court denied that motion on January 9, 2019. On January 7, 2019, the
Petitioner filed a motion to bifurcate the evidentiary hearing due to Dr. Lipman’s
unavailability to appear as scheduled. The court denied the request to bifurcate the hearing,
but offered the Petitioner several alternative means by which to introduce Dr. Lipman’s
testimony at the scheduled hearing. On January 9, 2019, the Petitioner filed petitions for
writs of habeas corpus ad testificandum to secure the presence of codefendants Cobbins,
Thomas, and Coleman at the evidentiary hearing as witnesses. The court denied those
requests on January 10, 2019.

       Both parties filed prehearing briefs. The Petitioner filed his twenty-one-page brief
on January 18, 2019, and the State filed its brief on January 24, 2019. On the day of the
scheduled hearing, January 28, 2019, counsel filed “Petitioner’s Notice of Lack of
Readiness for Evidentiary Hearing and Denial of Adequately Prepared Counsel.” Counsel
asserted that “[t]he amount of unfinished record collection, record review, and
investigation render undersigned counsel unable to make an offer of proof of evidence that
could be presented with the benefit of additional time and resources to perform the
numerous tasks necessary to effectuate Petitioner’s rights to due process and a full and fair
hearing.” The trial court held the evidentiary hearing, as scheduled, on January 28 and 29,
2019.

       A. Continuance

       The Post-Conviction Procedure Act governs the filing, processing, hearing, and
disposition of petitions challenging the abridgment of any state or federal constitutional
right. Tenn. Code Ann. §§ 40-30-101, et seq. In addition to time limits imposed upon a
petitioner, the Act mandates that the post-conviction court proceed under certain deadlines.
See Tenn. Code Ann. § 40-30-102. After the petition and answer are filed, the post-
conviction must enter an order within thirty days scheduling the evidentiary hearing. Tenn.
Code Ann. § 40-30-109(a). The hearing must occur within four months of the post-
conviction court’s scheduling order. Tenn. Code Ann. § 40-30-109(a); Tenn. Sup. Ct. R.
28, § 8(B). That “deadline shall not be extended by agreement, and the deadline may be

                                           - 23 -
extended only by order of the court based upon a finding that unforeseeable circumstances
render a continuance a manifest necessity. An extension shall not exceed sixty (60) days.”
Tenn. Crim. App. § 40-30-109(a); Tenn. Sup. Ct. R. 28, § 8(B). The Act further directs
that “[t]he court shall rule within sixty (60) days of conclusion of proof.” Tenn. Code Ann.
§ 40-30-111(d). That deadline also “shall not be extended by agreement, and the deadline
may be extended only by order of the court based upon a finding that unforeseeable
circumstances render a continuance a manifest necessity. An extension shall not exceed
thirty (30) days.” Tenn. Code Ann. § 40-30-111(d). Finally, as is specifically relevant to
the Petitioner’s issue in this appeal, and as reiterated by the post-conviction court
throughout its rulings, “[f]inal disposition of a capital case must be made within one (1)
year of the filing of the petition.” Id.

       A petitioner is entitled to an evidentiary hearing to prove his or her allegations of
fact by clear and convincing evidence. Tenn. Code Ann. §§ 40-30-109, -110. The United
States Supreme Court has held that the opportunity to be heard “at a meaningful time and
in a meaningful manner” is a requirement of due process accorded to litigants. Mathews
v. Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552
(1965)). Similarly, the Tennessee Supreme Court has held that the requirement of a “full
and fair hearing” is satisfied when “a petitioner is given the opportunity to present proof
and argument on the petition for post-conviction relief.” House v. State, 911 S.W.2d 705,
714 (Tenn. 1995).

        The decision to grant or deny a continuance rests within the sound discretion of the
trial court, and reviewing courts will not question that decision absent a showing of abuse
of discretion. State v. Hester, 324 S.W.3d 1, 35 (2010). Our supreme court recently
emphasized that the abuse of discretion standard of review is a “less rigorous review” of a
trial court’s decision and does not permit this court to “second-guess” the trial court or
substitute its judgment for that of the trial court. State v. McCaleb, 582 S.W.3d 179, 186
(Tenn. 2019). The supreme court further explained the standard of review:

               Discretionary decisions must take the applicable law and the relevant
       facts into account. An abuse of discretion occurs when a court strays beyond
       the applicable legal standards or when it fails to properly consider the factors
       customarily used to guide the particular discretionary decision. A court
       abuses its discretion when it causes an injustice to the party challenging the
       decision by (1) applying an incorrect legal standard, (2) reaching an illogical
       or unreasonable decision, or (3) basing its decision on a clearly erroneous
       assessment of the evidence.

             To avoid result-oriented decisions or seemingly irreconcilable
       precedents, reviewing courts should review a [trial] court’s discretionary

                                            - 24 -
       decision to determine (1) whether the factual basis for the decision is
       properly supported by evidence in the record, (2) whether the [trial] court
       properly identified and applied the most appropriate legal principles
       applicable to the decision, and (3) whether the [trial] court’s decision was
       within the range of acceptable alternative dispositions.

Id. (quoting Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)). “Accordingly,
if the reviewing court determines that ‘reasonable minds can disagree with the propriety of
the decision,’ the decision should be affirmed.” Id. (citation omitted). Moreover, a
petitioner seeking due process relief from the denial of a continuance bears the burden of
establishing actual prejudice by demonstrating that the result of the proceeding would have
been different had the request for a continuance been granted. State v. Odom, 137 S.W.3d
572, 589 (Tenn. 2004).

       The Petitioner presents a general theme that the post-conviction court’s timeline for
the post-conviction proceeding was unreasonable. He complains that he had inadequate
time to investigate and present his claims for relief. As he correctly observes, post-
conviction “counsel shall be required to review the pro se petition, file an amended petition
asserting other claims which petitioner arguably has or a written notice that no amended
petition will be filed, interview relevant witnesses, including petitioner and prior counsel,
and diligently investigate and present all reasonable claims.” Tenn. Sup. Ct. R. 28, §
6(C)(2).

         As noted above, counsel assisted the Petitioner in the filing of his original pro se
petition on December 4, 2017. That form petition checked-off typical grounds for post-
conviction relief, such as ineffective assistance of counsel, and summarily highlighted
counsel’s “failure to pursue a change of venue due to extensive and highly prejudicial
pretrial coverage of the case in the media.” As recounted above, the post-conviction court
granted the Petitioner at least two extensions of time to amend his petition and then
permitted him to twice supplement that amendment. The amended petition, filed
approximately nine months after the filing of the pro se petition, was one hundred fifty-six
pages with almost fifty pages dedicated to issues surrounding pretrial publicity and jury
selection. The first supplement, filed just over a month later, was thirty pages and discussed
primarily the issues related to pretrial publicity and Thomas’s anticipated testimony at
Boyd’s then-upcoming trial. The second supplement, filed one month before the
evidentiary hearing, focused on an issue related to Judge Baumgartner. The Petitioner also
filed a twenty-one-page prehearing brief. Again, the evidentiary hearing was originally
scheduled for June 20, 2018, but was ultimately continued until January 28, 2019. As noted
above, on the day of the hearing, the Petitioner filed a notice of “lack of readiness.” The
post-conviction court did not continue the hearing again but made the following comments
in its final order regarding counsel’s notice:

                                            - 25 -
               Counsel have failed on their motion to continue to bring to the Court’s
       attention any specific witnesses it has failed to interview or any missing
       witness that might have any information about any valid claims in this case.
       Mere vagaries and speculation are insufficient to support a continuance. At
       no time did Counsel cite any information from interviews with the three (3)
       trial counsel, the mitigation specialist who testified at trial, the psychiatrist
       who testified at trial, or the neuropsychiatrist who examined the Petitioner
       prior to the 2009 trial. There is no indication that these participants in the
       trial preparation in 2008-09 were hostile, refused to be interviewed, or were
       unavailable for interviews.

              If there were voids in trial counsel preparation in 2008-09 which
       would open the door for further expert testimony it was not shown to the
       Court.

              ....

              As to the continuance, the Court would have granted a continuance if
       there had been any showing to the Court that additional time was necessary
       to proceed on a substantive claim. After at least 43 weeks Counsel did not
       make such a showing. They could only present the Court with speculation
       and an expressed need to proceed on an exploratory investigation with no
       reasonable boundary and little relationship to the apparent real issues in the
       case. The motion to continue was appropriately denied and the Court is
       convinced that Petitioner’s Counsel were able to well present proof at the
       hearing focused on the substantive issues in this case.

       The extensive prehearing history of this proceeding has been outlined above. The
post-conviction court cited to the relevant authority in support of, and explained in detail
the reasons for, denying the Petitioner’s requests for continuances. Nothing in the record
demonstrates that the post-conviction court abused its discretion. The length of the
amended petition, and the supplements thereto, alone demonstrate that counsel had ample
time to prepare their case. The Petitioner makes a blanket argument in his appellate brief
that because

       post-conviction counsel failed to review or collect numerous documents
       (including those pertaining to his family members, his non-correctional
       medical history, his co-defendants’ trial transcripts and technical records, his
       housing in juvenile facilities, his trial counsel’s file, law enforcement
       investigative files and collected physical evidence, and the State’s post-

                                            - 26 -
       conviction discovery) and failed to interview numerous witnesses (including
       family members, friends, neighbors, teachers, law enforcement agents, and
       social service providers), [the Petitioner] cannot illustrate the prejudice
       caused by the post-conviction court’s denial of time and access to records.

        The post-conviction court granted the Petitioner funding for investigative services
on July 2, 2018, almost seven months before the evidentiary hearing occurred. In his brief,
the Petitioner contends that the post-conviction court erred by denying his request, which
he filed on December 17, 2018, just one month before the hearing, seeking subpoenas for
the medial and historical records of his family members. As the State correctly notes, a
petitioner may subpoena witnesses to testify at the evidentiary hearing. Tenn. Sup. Ct. R.
28, § 8(C)(3). Moreover, those witnesses may be subject to subpoenas duces tecum. See
Delvin Allison v. State, No. W2017-00707-CCA-R3-PC, 2018 WL 2338219, at *5 (Tenn.
Crim. App. at Jackson, May 23, 2018). Regardless, the Petitioner does not explain why he
was unable to request any of that information in those intervening months. Counsel
obviously met with the Petitioner at least no later than December 17, 2017, and presumably
was familiar with the courts’ opinions on direct appeal. Thus, post-conviction counsel
could, or should, have learned almost immediately about the Petitioner’s family. Indeed,
in their amended petition filed on September 4, 2018, counsel alluded to the necessity for
defense counsel in a capital case to generally investigate a defendant’s background. Other
than counsel’s bare assertion that the post-conviction court denied them time to investigate
the Petitioner’s family’s background, the record does not support counsel’s claim. In their
amended petition and supplements thereto, counsel did not reference any specific evidence
about the Petitioner’s family that trial counsel was unable to reveal. Moreover, the
Petitioner did not call any of his family members as witnesses at the evidentiary hearing.
The record simply does not support his claim on appeal that the trial court abused its
discretion by denying, one month before the hearing, his motion for those subpoenas.

       The Petitioner also argues on appeal that the post-conviction court erred by denying
a similar request he made, also just one month before the hearing, for the production of
records related to Judge Baumgartner. Evidence of Judge Baumgartner’s addictions is
referenced elsewhere in this opinion. As the post-conviction court properly ruled in
denying the Petitioner’s request for those records, any issue as it related to Judge
Baumgartner’s alleged impairment during the Petitioner’s trial had previously been
determined and, thus, there was no need to order the release of any records related thereto.
See Letalvis Cobbins, et al., No. E2012-00448-SC-R10-DD (order); Davidson, 509 S.W.3d
at 227-29. The court, however, afforded the Petitioner the opportunity to present

       proof of any misconduct by the trial judge during trial, not previously shown,
       that should have been offered by trial counsel in their motion for new trial.
       This would include misstatements by the judge, failure to respond,

                                           - 27 -
       prejudicial statements, lapses of memory, slurred speech, confusion, sleeping
       on the bench, and failure to properly control the courtroom.

However, neither trial attorney testified during the hearing that he noticed any such
misconduct. This court thus finds the post-conviction court did not abuse its discretion by
denying the Petitioner access to the contested records in that respect.

        The fact that counsel may have chosen to assign certain grounds for post-conviction
relief higher priority than others does not equate with the denial of due process. As the
post-conviction court suggested, it was only responsible for supervising the timely
resolution of the petition, not overseeing the management of counsel’s case. More than
one year after the filing of the original petition and approximately four months after the
filing of the amended petition, the proof at the evidentiary hearing focused almost primarily
on two particular grounds for relief. Aside from his argument regarding the post-
conviction court’s management of the post-conviction proceeding, the Petitioner similarly
dedicates the crux of his appellate brief to the pretrial publicity and jury selection issues.
This court finds it highly unlikely, given the procedural history, that counsel did not have
ample time to investigate and litigate all of their alleged grounds for relief. The post-
conviction record in this appeal is large and includes extensive pre- and post-hearing filings
by the Petitioner’s attorneys. Despite its size, the record otherwise clearly demonstrates
that the Petitioner was afforded ample opportunity to present and argue his alleged claims
for relief within a meaningful time and in a meaningful manner. See Mathews, 424 U.S. at
333; House, 911 S.W.2d at 711. The Petitioner simply has failed to demonstrate to this
court how he was denied a “full and fair” hearing as required by the law. We conclude that
the post-conviction court did not abuse its discretion by denying the Petitioner’s request
for another continuance on the date of the scheduled hearing.

       B. Expert Services

        Tennessee Supreme Court Rule 13 governs funding for expert services for an
indigent petitioner in a capital post-conviction proceeding. Tenn. Sup. Ct. R. 13, § 5.
Pursuant to that Rule, the post-conviction court has the “discretion [to] determine [whether]
investigative or expert services or other similar services are necessary to ensure that the
constitutional rights of the defendant are properly protected. Tenn. Sup. Ct. R. 13, §
5(a)(1). A petitioner must satisfy certain “threshold requirements” in the motion seeking
the funding. Tenn. Sup. Ct. R. 13, § 5(b). If the post-conviction court is satisfied that those
requirements have been met, it must then conduct an ex parte hearing to determine if there
is a “particularized need” for the services. Tenn. Sup. Ct. R. 13, § 5(c)(1). “Particularized
need in the context of capital post-conviction proceedings is established when a petitioner
shows, by reference to the particular facts and circumstances of the petitioner’s case, that
the services are necessary to establish a ground for post-conviction relief and that the

                                            - 28 -
petitioner will be unable to establish that ground for post-conviction relief by other
available evidence.” Tenn. Sup. Ct. R. 13, § 5(c)(3) (citing Owens v. State, 908 S.W.2d
923, 928 (Tenn. 1995)). The Rule provides that a “particularized need” cannot be
established when a motion contains only:

       (A) undeveloped or conclusory assertions that such services would be
       beneficial;

       (B) assertions establishing only the mere hope or suspicion that favorable
       evidence may be obtained;

       (C) information indicating that the requested services relate to factual issues
       or matters within the province and understanding of the jury; or

       (D) information indicating that the requested services fall within the
       capability and expertise of appointed counsel.

Tenn. Sup. Ct. R. 13, § 5(c)(4). Because Rule 13 entrusts the decision of whether to grant
funding for services to the sound discretion of the post-conviction court, this court reviews
that decision under an abuse of discretion standard. Reid ex rel. Martiniano v. State, 396
S.W.3d 478, 517 (Tenn. 2013). That standard of review is detailed above. See McCaleb,
582 S.W.3d at 186.

              a. Dr. Edelman and Mr. Levinson

        The Petitioner sought the assistance of Dr. Edelman and Mr. Levinson in support of
their claim against trial counsel’s decision to seat a jury in Knox County. Dr. Edelman,
who lived in California, would have primarily researched, collected, and organized pretrial
media coverage about the case, given an opinion about the effect of such coverage on the
Knox County jury pool, and given an opinion about the efficacy of trial counsel’s voir dire
of the prospective jurors on the case’s publicity. Mr. Levinson, who lived in Hawaii, would
have given an opinion about how “implicit racial bias” might have affected the trial court
proceedings and how trial counsel might have been ineffective in their voir dire of the
potential jurors.

       On appeal, the Petitioner asserts that he “established his need for these experts by
supplying the post-conviction court with detailed information regarding the pretrial
publicity in this case, with the empirical science underlying the experts’ fields, and with
how their specialized knowledge – outside the purview of laypeople – materially assisted
in establishing post-conviction claims.” As he states, “[H]e devoted over ten pages of one


                                           - 29 -
motion to the extensive and pretrial publicity in this case, the surrounding community
outrage and racist response, and his jury’s exposure to the media coverage.”

     The post-conviction court explained its reasons for denying specific funding for Dr.
Edelman and Mr. Levinson as follows:

             The Court disagrees with Petitioner’s assertions as to the necessity of
      these proposed experts. The Court is aware that issues related to the
      extensive pretrial publicity in this case, the racial overtones of the case, and
      the potential for juror bias all loom large in the current post-conviction
      proceedings. The Court also recognizes the Petitioner should be given the
      opportunity to present these issues as this case progresses. However, the
      Court does not believe these proposed experts “are necessary to establish a
      ground for post-conviction relief and that the petitioner will be unable to
      establish that ground for post-conviction relief by other available evidence.”
      Tenn. Sup. Ct. R. 13, § 5(c)(3).

              In this Court’s view, the things necessary to establish the Petitioner’s
      claims related to the publicity and jury selection issues are evidence of the
      publicity in this case and the relevant case law examining the issues
      identified in Petitioner’s motion[s]. Regarding proof of pretrial publicity,
      this Court has no doubt that locating, organizing, and presenting evidence of
      the overwhelming media publicity and other Internet “noise” this case
      generated before Petitioner’s trial will be a significant task. However,
      Petitioner does not need an “expert” to perform this task, let alone one well
      beyond the 150-mile radius established by Supreme Court Rule 13.

              Regarding the relevant case law, counsel for the Petitioner have
      identified in these motions several of the leading cases related to juror bias,
      pretrial publicity, and presumed juror prejudice. These cases will guide the
      Court in its resolution of Petitioner’s claims for relief. The Court is also
      confident counsel will continue to provide the Court with relevant case law
      and other authority as this case continues. Finally, the Court notes it is well-
      qualified to address the Petitioner’s stated issues based solely on the evidence
      Petitioner will present to the Court and the relevant case law. As stated at
      the July 26 hearing, the undersigned judge has presided over eight capital
      jury trials and approximately ten death penalty post-conviction cases. While
      none of these prior death penalty cases featured pretrial publicity as extensive
      as that generated in [the Petitioner’s] case, this judge’s experience in
      conducting capital case voir dire and his familiarity with the issues identified
      in Petitioner’s motions are such that the Court would not be substantially

                                           - 30 -
       assisted by expert opinion as to these matters. The parties’ presentation of
       the law and the facts will be sufficient for the Court to resolve these weighty
       issues. Trial judges are well capable of identifying and applying case law
       that recognizes those circumstances in which extensive pretrial publicity
       and/or racial animus (both direct and subtle), when overlooked during jury
       selection or otherwise, may deprive a defendant of a fair trial. As such,
       Petitioner’s motions for the services of Mr. Levinson and Dr. Edelman are
       DENIED, as there is no particularized need for these experts’ services.

        Although it denied expert funding, the court authorized funding for the Petitioner to
organize the enormous amount of media coverage about the trial which he ultimately was
able to present during the hearing. The Petitioner does not explicitly challenge the post-
conviction court’s reasoning but instead argues that the denial of funding for the services
of the two experts “prevented [him] from introducing evidence that would have moved the
needle on this close issue and established his claims.” (Emphasis added). The post-
conviction court’s ruling specifically explained how the Petitioner failed to show a
particularized need for the services of the experts as it related to the presentation of the
proof on pretrial publicity. In fact, the Petitioner was able to present an enormous amount
of just such type of evidence. The general subject matter of the purported testimony of
these two experts was not outside the “province or understanding” of the post-conviction
court or the “capability and expertise” of counsel. Rule 13, § 5(c)(4). As the post-
conviction court emphasized, these two experts “would not substantially assist the Court
in resolving the[] weighty issues” surrounding pretrial publicity and jury selection. The
Petitioner has failed to demonstrate how the trial court’s actions prejudiced the presentation
of his case in any way. The post-conviction court did not abuse its discretion by denying
funding for these two experts.

              b. Drs. Auble and Merikangas

        The Petitioner sought the assistance of these Drs. Auble and Merikangas in support
of their claim against trial counsel’s presentation of mitigating evidence during sentencing.
The Petitioner sought the assistance of Dr. Auble to essentially challenge the testimony of
Dr. Brown, the Petitioner’s mitigation expert. The Petitioner asserted that “Dr. Auble’s
neuropsychological opinion supported the claim that trial counsel rendered ineffective
assistance in failing to properly consult with their mental health experts and supervise [the]
mitigation presentation.” As to Dr. Merikangas, the Petitioner asserted that a
“neurologist’s testimony would support a claim of ineffective assistance of counsel by
potentially showing the prejudice from trial counsel’s oversight” for failing to seek further
neurological or psychiatric testing. (Emphasis added.) On appeal, the Petitioner argues
that the post-conviction court inappropriately denied funding for these two experts by
requiring “documents and interviews . . . proving that his trial counsel had rendered

                                            - 31 -
ineffective assistance of counsel by failing to properly communicate, prepare, and
supervise their experts and to request the services of a neurologist.”

      In the post-conviction court’s August 2, 2018 order, the court offered the following
reasons for denying the Petitioner’s initial request for Dr. Auble’s services:

             In his motion, Petitioner states, “The facts of [his] case require a
      neuropsychologist to establish a claim of ineffective assistance of counsel in
      failing to adequately present evidence of brain dysfunction during
      sentencing.” Much of the Petitioner’s argument is spent assailing trial
      counsel’s chosen expert:

                    Trial counsel did not present neuropsychological
             testimony to [the Petitioner’s] jury. Unfortunately for [the
             Petitioner], counsel instead presented testimony of psychiatrist
             Peter Brown. Though ostensibly an expert witness for his case
             in mitigation, it is more likely that the impact of Dr. Brown’s
             testimony was aggravating and supportive of the State’s case
             for death. Dr. Brown mentioned that [the Petitioner] was
             referred for a neuropsychological evaluation but did not testify
             to the details of who conducted the evaluation, the credentials
             of the evaluator, or the neuropsychological tests that were
             conducted. Instead, he stated, without adequate qualification
             or explanation, that these tests were all within normal ranges.
             It is unclear who held the opinion of “normal ranges,” Dr.
             Brown or the unnamed evaluator. Considering the predictors
             for neurological dysfunction in [the Petitioner’s] childhood,
             this seemingly unqualified testimony casts doubt on Dr.
             Brown’s opinion of neurological normalcy.

                     Moreover, of great concern is the testimony of Dr.
             Brown, who is not a neuropsychologist or an expert in
             intellectual disability or functioning, that from “psychiatric and
             psychological testing,” [the Petitioner] had an average IQ and
             “probably above average IQ, just low results because of
             educational limitations.” Dr. Brown did not explain who
             conducted what tests and under what circumstances. Worse,
             he did not divulge the scientific basis behind his feeling that
             [the Petitioner] had an “above average IQ” not otherwise
             shown in presumably standardized, normed tests. The


                                           - 32 -
      proposition that education or academic performance drives IQ
      score is, at best, not widely held.

             In this post-conviction proceeding, undersigned counsel
      must consult with a neuropsychologist 1) to assist in
      determining if prior counsel acted reasonably and in
      conformity with legal norms in providing records and requests
      to their experts; 2) to evaluate any prior testing for potential
      errors in administration or scoring; 3) to advise counsel on
      whether the testing previously administered was adequate or
      whether other tests should have been administered; 4) to
      determine whether the prior testing may have shown areas of
      impairment the significance of which the evaluator or Dr.
      Brown missed, and 5) to conduct further testing if warranted.

       Having presided over numerous death penalty trial and post-
conviction proceedings, this Court is well aware that neuropsychological
testing is often part of the mitigation case investigated and presented by a
capital defense team. However, the Court must also recognize this opinion
of the Tennessee Court of Criminal Appeals in the direct appeal of a capital
post-conviction case:

      The Tennessee Supreme Court recently recognized that in most
      cases, “the decision to select an expert, or which expert to
      select, constitutes one of the ‘strategic’ defense decisions that
      Strickland v. Washington shields from scrutiny.” Kendrick [v.
      State], 454 S.W.3d [450,] 475 [(Tenn. 2015)]. “The selection
      of an expert witness is a paradigmatic example of the type of
      ‘strategic choice[]’ that, when made ‘after thorough
      investigation of [the] law and facts,’ is ‘virtually
      unchallengeable.’” Hinton v. Alabama, 571 U.S. [263, 275]
      (2014) (quoting Strickland, 466 U.S. at 690); see Kendrick, 454
      S.W.3d at 474.

             ....

      [Furthermore,] we note that the United States Supreme Court
      has rejected a claim of ineffective assistance of counsel
      consisting of “the hiring of an expert who, though qualified,
      was not qualified enough.” Hinton, 571 U.S. at [274-75]. The
      Court declined to “launch federal courts into examination of

                                   - 33 -
             the relative qualifications of experts hired and experts that
             might have been hired.” Id.

      David Lynn Jordan v. State, No. W2015-00698-CCA-R3-PD, 2016 WL
      6078573, at *58, *62 (Tenn. Crim. App, Oct. 14, 2016), perm. app. denied,
      (Tenn. July 19, 2017). This Court also notes that in another death penalty
      post-conviction case, the Court of Criminal Appels concluded that in most
      circumstances, “A defense attorney is not required to question a diagnosis
      put forth by a professional expert in the field.” Christa Gail Pike v. State,
      No. E2009-00016-CCA-R3-PD, 2011 WL 1544207, at *54 (Tenn. Crim.
      App. Apr. 25, 2011), perm. app. denied, (Tenn. Nov. 15, 2011).

             At this point, this Court has not been presented any evidence
      regarding the substance of the proof Dr. Brown was presented during his
      evaluations or the nature of his conclusions. For instance, the Court notes
      counsel for the Petitioner challenge Dr. Brown’s finding that [the
      Petitioner’s] “neuropsychological evaluation was normal,” but counsel has
      not presented any specific argument explaining why or how such conclusions
      could have been inaccurate. Counsel for the Petitioner also stated they have
      not reviewed Dr. Brown’s report or the materials upon which he based his
      conclusions, nor have they interviewed Dr. Brown. Absent such proof, the
      Court has no way of knowing whether Dr. Brown, or trial counsel, could
      have or should have developed different psychological or other mental
      health-based mitigation evidence.

             Accordingly, in light of the current state of affairs surrounding this
      request, this Court must conclude the motion does not state a particularized
      need for Dr. Auble’s services. Absent any evidence regarding Dr. Brown’s
      work, the motion for services constitutes something that could be considered
      either “undeveloped or conclusory assertions that such services would be
      beneficial” or “assertions establishing only the mere hope or suspicion that
      favorable evidence may be obtained.” Such assertions do not establish
      particularized need, nor do they require this Court deviate from the precedent
      established in Hinton, Jordan, Pike, and related cases. As such, the motion
      for Dr. Auble’s services is DENIED at this time. [Footnotes omitted.]

        In the order filed on September 17, 2018, denying the Petitioner’s renewed motion
for the services of Dr. Auble, the post-conviction court stated:

            The Petitioner now asserts that the testimony that his
      neuropsychological evaluation was normal was not only incorrect but that

                                          - 34 -
his trial counsel, if they had complied with professional standards, should
have known it was incorrect.            Petitioner’s attorneys allege his
neuropsychological evaluation was far from normal. Dr. Brown had referred
Mr. Davidson to a neuropsychologist, Malcolm Spica, Ph.D., who had done
the testing and evaluation.

        At the September 12, 2018 ex parte hearing, Petitioner’s Counsel
stated that he was no longer asserting trial counsel selected unqualified
experts or the wrong experts. Counsel also conceded that Petitioner’s
Counsel have yet to interview Dr. Brown or neuropsychologist Spica. They
have also not interviewed trial counsel. Therefore the Court was not
informed what Dr. Spica may have communicated to Dr. Brown nor has the
Court been informed as to communications and inquiry by trial counsel with
Dr. Spica and/or Dr. Brown. There is no factual assertion that Mr. Davidson
failed to cooperate during his evaluations nor any assertion that trial counsel
failed to provide the experts with necessary information.

       At issue is the information contained in Pamela Auble’s affidavit
attached to the motion now before the Court. She states that after evaluating
Dr. Spica’s test data there was much information indicating that Mr.
Davidson was far from “normal.”

       Dr. Auble has received the test data that Dr. Spica relied upon and on
which Dr. Brown, in turn, relied upon in his trial testimony. Dr. Spica did
not testify at the trial. The Auble affidavit then states:

               5. From my review of these data, the effort testing
       indicated that Mr. Davidson put forth adequate effort on the
       testing so it would be considered valid. Mr. Davidson had
       some strengths on the testing. His overall IQ was average (50th
       percentile), his memory for visual information was above
       average (95th percentile), and his speed in doing simple,
       repetitive tasks was average. However, he also had some
       significant cognitive weaknesses. Mr. Davidson very likely
       has a learning disability in reading, written language, and/or
       math which would have limited his success in school, and
       could have been used for mitigation. His reading was at the
       12th percentile, spelling was in the 2nd percentile, and
       arithmetic was in the 13th percentile. These scores are
       significantly below what would be expected from someone of
       average intelligence.

                                    - 35 -
              6. Second, Mr. Davidson had difficult[y] in situations
       in which he had to organize or manipulate information in order
       to solve problems. For instance, his copy of a complex design
       was only between the 2nd and 5th percentiles. His ability to
       arrange block designs to match a copy was relatively poor
       given the other visual tasks on the intelligence test (16th
       percentile). His ability to repeat digit strings in reverse order
       was much worse than his ability to repeat them in the same
       order (6 forward, only 3 backward). He was slow in alternating
       between counting and reciting the alphabet (5th percentile).
       When his memory was tested, he was normal at remembering
       meaningful stories, but when he had to relate pairs of words
       together to recall them, his memory deteriorated (50th
       percentile vs. 5th percentile).

                7. This difficulty putting information together in ways
       that it can be effectively used likely had an impact on his ability
       to manage his life effectively and could have affected his
       behavior at the time of the offense. Thus, [this] is also
       information that could have been used in mitigation.

             8. Dr. Spica did not do basic testing of language or
       speech, but given the evidence of learning disability, there
       could be abnormalities in these areas. Such abnormalities
       would also have a negative impact on Mr. Davidson’s
       adjustment.

        Given that Petitioner’s Counsel has not interviewed Dr. Brown, Dr.
Spica or trial counsel, we do not know what Dr. Brown knew or how trial
counsel communicated with experts. It remains to be seen at the hearing in
this case whether trial counsel should have known about this information and
why it was not presented.

        Petitioner’s Counsel indicated that both Dr. Brown and Dr. Spica
would be called to testify at the trial in this case. Dr. Auble is simply not
needed. She would add little to what appears already apparent. The Court
assumes that Dr. Spica can testify about these results since they come from
his own testing. Thus there is no particularized need for Dr. Auble. Dr. Spica
can provide the Court with this asserted “missing” information when he
testifies. With this information in the record the Court can determine if trial

                                     - 36 -
       counsel were derelict in not knowing about these results and then failing to
       present these results, and then whether the absence of this information was
       prejudicial.

              Based on the above reasoning, the Court sees no prejudice to the
       Petitioner by denying funding for Dr. Auble. The motion is denied.

      In its order filed on September 19, 2018, which denied the Petitioner’s
“supplemental” motion, the court stated:

       [T]his supplemental motion states for the first time that Dr. Lipman (the
       neuropharmacologist authorized in the July 31, 2018 Order . . .) says he needs
       a neuropsychologist, especially Dr. Auble, to assist him. The Court went
       back and read the July 20, 2018 sixteen (16) page motion in support of the
       request for Dr. Lipman. It is asserted that Dr. Lipman is necessary “to
       establish claims of ineffectiveness for failing to present evidence of
       diminished capacity at trial, failing to provide mitigating testimony of how
       [the Petitioner’s] substance abuse affected his cognition generally and during
       the offense, and failing to establish credible evidence of Judge
       Baumgartner’s impairment at trial.”

              Nothing in this July 20, 2018 motion nor the order of the Court
       granting the motion suggests that authorizing payment to Dr. Lipman means
       that the Court must also approve Dr. Auble or any other neuropsychologist
       nor that appointing a neuropsychologist was necessary for Dr. Lipman to
       opine on the impact of alcohol or drug use on the petitioner in January 2007
       (the date of the crime).

              If Dr. Lipman needs information about the neuropsychological testing
       related to the Petitioner’s mental status in 2007, Dr. Lipman is free to consult
       with Dr. Spica. He is also the beneficiary of Dr. Auble’s detailed affidavit
       attached to the Petitioner’s July 31, 2018 motion to reconsider, containing
       her reading of the Dr. Spica 2009 testing. See TRE 703 and Cohen et al.,
       Tennessee Law of Evidence § 7.03[4] and [5] (6th ed. 2011). Thus, access
       to the 2009 neuropsychological testing is available to Dr. Lipman and there
       is no particularized need shown for further testing.

        Contrary to the Petitioner’s contention, the post-conviction court did not utilize an
incorrect standard in analyzing whether the Petitioner demonstrated a particularized need
for the services of Drs. Auble and Merikangas. The court’s orders specifically demonstrate


                                            - 37 -
that it followed the guidelines set forth in Rule 13. Moreover, the court’s reasoning was
reasonable in reference to the particular facts and circumstances of the Petitioner’s case.

        As to the denial of funding for Dr. Auble, the post-conviction court found that the
intent of the Petitioner’s request for her services was to challenge the opinion and testimony
of trial counsel’s chosen expert. Both trial attorneys testified that they noticed nothing
abnormal about the Petitioner’s behavior. Both found him to be intelligent and capable of
understanding the content of their discussions regarding the defense of his case. Moreover,
as the post-conviction court found in its second order denying funding for Dr. Auble,
“There is no factual assertion that [the Petitioner] failed to cooperate during his evaluations
nor any assertion that trial counsel failed to provide the experts with necessary
information.” The court also noted that “[i]t remains to be seen at the hearing in this case
whether trial counsel should have known about this information and why it was not
presented.” Although the Petitioner was evaluated by a psychiatrist, who in turn referred
him to a neuropsychologist for additional testing, post-conviction counsel did not directly
question trial counsel about their decision not to seek further mental health evaluations.
See William Glenn Rogers v. State, No, M2010-01987-CCA-R3-PD, 2012 WL 3776675,
at *58 (Tenn. Crim. App. at Nashville, Aug. 30, 2012). It is evident, though, that trial
counsel relied upon the opinion of their chosen expert, and also upon their own impressions
after meeting with the Petitioner “dozens” of times, in deciding not to further investigate
the Petitioner’s mental health. The Petitioner failed to call either Dr. Brown or Dr. Spica
as witnesses at the evidentiary hearing despite informing the post-conviction court they
would during one of the hearings on the request for funding for Dr. Auble. To that end, in
concluding that the Petitioner failed to show a particularized need, the court found, “Dr.
Auble is simply not needed. She would add little to what appears apparent already.” The
mere hope or suspicion that Dr. Auble’s evaluation would reveal any favorable evidence
beyond what trial counsel already possessed does not create a particularized need for
funding for her services in the Petitioner’s post-conviction pursuit of an ineffective
assistance of counsel claim. Tenn. R. Sup. Ct. 13, § 5(c)(4)(B). As the post-conviction
court correctly observed:

              While there may be some cases where the only reasonable defense
       strategy involves consultation with experts or introduction of expert
       testimony, there are “‘countless ways to provide effective assistance in any
       given case. Even the best criminal defense attorneys would not defend a
       particular client in the same way.’” Harrington v. Richter, 562 U.S. 86, 106-
       07 (2011) (quoting Strickland, 466 U.S. at 689). Cases rarely exist in which
       the “‘wide latitude counsel must have in making tactical decisions’ will be
       limited to any one technique or approach.” Id. (quoting Strickland, 466 U.S.
       at 689). The Tennessee Supreme Court recently recognized that in most
       cases, “the decision to select an expert, or which expert to select, constitutes

                                            - 38 -
       one of the ‘strategic’ defense decisions that Strickland v. Washington shields
       from scrutiny.” Kendrick, 454 S.W.3d at 475. “The selection of an expert
       witness is a paradigmatic example of the type of ‘strategic choic[e]’ that,
       when made ‘after thorough investigation of [the] law and facts,’ is ‘virtually
       unchallengeable.’” Hinton v. Alabama, 571 U.S. ---, 134 S. Ct. 1081, 1089
       (2014) (quoting Strickland, 466 U.S. at 690); see Kendrick, 454 S.W.3d at
       474.

David Lynn Jordan, No. W2015-00698-CCA-R3-PD, 2016 WL 6078573, at *58.
Moreover, a defense attorney “is not required to question a diagnosis put forth by a
professional expert in the field.” Christa Gail Pike, No. E2009-00016-CCA-R3-PD, 2011
WL 1544207, at *54.

        Upon review, this court concludes that the post-conviction court did not abuse its
discretion by denying funding for Dr. Auble. In making its decision, the post-conviction
court clearly considered “the applicable law” and took “the relevant facts into account.”
McCaleb, 582 S.W.3d at 179. The court did not “stray[] beyond the applicable legal
standards” or “fail[] to properly consider the factors customarily used to guide” its
decision.” Id. This court will not “second-guess” the post-conviction court’s decision in
that respect.

       Approximately one month before the evidentiary hearing, the Petitioner filed his
first motion seeking the services of Dr. Merikangas to determine whether the Petitioner
suffered from an organic brain injury. Noting that the motion was filed well-beyond the
July 20, 2018, deadline it had set for motions seeking funding for expert services, the post-
conviction court denied the motion because it did not satisfy Rule 13’s threshold
requirements. In its January 9, 2019, order denying the Petitioner’s renewed motion for
funding for Dr. Merikangas, the court initially noted, “At this late date Petitioner’s
attorneys wish to explore the possibility that [the Petitioner] suffers from a brain injury or
other neurocognitive d[y]sfunction. These claims are based on an asserted history of head
trauma during [the Petitioner’s] childhood.” The court recalled that trial counsel hired a
mitigation specialist and a mental health expert to explore any possible brain dysfunction.
As discussed previously, Dr. Brown testified during the sentencing hearing that the
Petitioner’s intelligence level was above-average and his neuropsychological evaluation
was normal. During Dr. Brown’s trial testimony, in which he relied, in part, on Dr. Spica’s
neuropsychological test results, he stated that there was no evidence of any mental
disorders or history of organic brain injuries that were normally associated with violent
criminal behavior. The post-conviction court offered the following additional observations
before explaining the reasons for denying funding for Dr. Merikangas:



                                            - 39 -
       In addition to counsel’s arguments as to why the motion should be
granted (see below), the motion includes two affidavits. One affidavit was
completed January 3, 2019, by Post-Conviction Defender’s Office
investigator Elizabeth Redwine. In the affidavit, Ms. Redwine states that in
November and December 2018, unnamed relatives of the Petitioner informed
her: (1) Petitioner’s mother had been diagnosed with Fetal Alcohol
Syndrome; (2) As a Child, Petitioner suffered two head injuries and exhibited
poor motor skills, bed-wetting, and a weakened immune system; and (3)
Petitioner had a “history of observable dissociative episodes.”

       The second affidavit was completed by Dr. Pamela Auble, a clinical
psychologist, in August 2018. Dr. Auble’s affidavit makes several claims
which appear to contradict Dr. Brown’s testimony. For instance, after stating
she reviewed the testing data as completed by Dr. Malcom Spica, the
psychologist with whom Dr. Brown conferred before trial, Dr. Auble writes,
“Dr. Spica was never asked to write a report of his findings by the trial
attorneys. . . . Dr. Peter Brown testified that there were no abnormalities on
the neuropsychological testing from Dr. Brown’s conversation with Dr.
Spica, but Dr. Spica did not testify at the trial.” [The court then quoted
further from Dr. Auble’s affidavit, which is detailed above.]

       ....

       Counsel for the Petitioner argue [he] is entitled to Dr. Merikangas's
services for the following reasons:

              It is deficient performance to delegate strategic-decision
       regarding the presentation of mitigation to mental health
       experts. Foust v. Houk, 655 F.3d 524, 536 (6th Cir. 2011).
       Trial counsel have an on-going duty to supervise the mitigation
       team, including their expert witnesses. Id.; see also Chatman
       v. Walker, 297 Ga. 191, 202 (2015) (finding counsel’s
       performance deficient for delegating responsibility of
       mitigation investigation).

              [The Petitioner] has met his burden in establishing his
       particularized need for Dr. Merikangas’s services. [The
       Petitioner] raises claims related to ineffective assistance of
       counsel[,] specifically related to the preparation and
       supervision of the mental health expert presented at trial, as
       well as the failure to present mitigating evidence available to

                                    - 40 -
      trial counsel. These claims pertain to trial counsel’s (1) failure
      to adequately consult with experts; (2) failure to provide
      experts with information critical to their evaluations; (3) failure
      to work with their experts in developing mitigation evidence;
      (4) failure to properly supervise their mitigation team,
      including expert witnesses, and ([5]) failure to fully present a
      compelling case for life during the penalty phase. See Am. Pet.
      [The Petitioner] . . . also raises a claim of ineffective assistance
      of counsel for failure to investigate or otherwise pursue a
      diminished capacity defense. Id.

              Here, post-conviction counsel has discovered
      information relevant to [the Petitioner’s] neurological and
      psychiatric functioning not developed or presented at trial. As
      [the Petitioner’s] prior counsel deficiently failed to uncover
      this mitigating evidence, they did not tender it to their expert
      in anticipation of his trial testimony. As such, no neurological
      testing occurred before trial. Lacking basic neurological
      testing and a full record of information relevant to psychiatric
      assessments, the psychiatrist at trial did not present the whole
      picture of [the Petitioner’s] functioning.

             [The Petitioner] needs Dr. Merikangas’ services in
      order to conduct this basic neurological testing, as indicated by
      information uncovered          during    the     post-conviction
      investigation.

             [The Petitioner] also needs Dr. Merikangas’ services to
      perform a psychiatric evaluation that incorporates all
      information relevant to such an assessment. Due to prior
      counsel’s ineffective investigation, an adequate psychiatric
      evaluation has not been previously been performed. [The
      Petitioner] cannot establish this claim without his own expert’s
      testimony.

             ....

[T]he Court is not convinced Petitioner has established particularized need
for Dr. Merikangas’s services. In support of their assertion testing is
necessary because Drs. Brown and Spica did not perform adequate testing,
counsel for the [P]etitioner have attached two affidavits: one by an

                                     - 41 -
investigator and one completed by Dr. Auble. The affidavit completed by
the investigator states the Petitioner’s family members have informed the
investigator that the Petitioner, as a child, suffered from two brain injuries
and was also seen as “sickly” and suffering from enuresis and reduced motor
skills. Trial counsel’s mitigation specialist, Ms. Andrews, testified at the
penalty phase of [the] trial regarding one episode in which [the Petitioner]
was “knocked out” after being hit in the head during a fight which occurred
when Petitioner was an adolescent. The other episodes referenced by
Petitioner’s post-conviction investigator were not explicitly referenced
during the testimony of Ms. Andrews and the other family members who
testified on Petitioner’s behalf, but the Court is not convinced that these facts,
even if newly discovered, would create the need for the testing Petitioner
currently seeks.

        Petitioner appears to base his assertions regarding the incorrectness of
the findings of Drs. Brown and Spica on the affidavit of Dr. Auble. At first
glance, the figures cited in Dr. Auble’s affidavit appear to contradict Dr.
Brown’s testimony in which he claimed the results of his (and Dr. Spica’s)
various tests on the Petitioner were within “normal” ranges. However,
Petitioner’s motion leaves many relevant questions unanswered. Dr.
Brown’s report and the test data generated by Dr. Spica were not introduced
into evidence at trial, and they also have not been submitted to this Court at
any time during these proceedings. Thus, the Court has no way of knowing
what tests were performed on Petitioner before trial and whether Petitioner’s
test results were normal (as Dr. Brown testified at trial) or below average (as
counsel for the Petitioner, aided by Dr. Auble, assert). This Court also has
no evidence before it regarding whether trial counsel were aware of the test
results at the time of trial. This Court does not know whether counsel asked
to review the test results or if Drs. Brown and Spica spoke to trial counsel at
all regarding the test results. Absent such evidence, the Court must conclude
that Petitioner has only presented the forth [sic] with the “mere hope or
suspicion” that Dr. Merikangas’s testing would reach conclusions other than
those put forth at trial: namely, that Dr. Brown evaluated Petitioner - an
evaluation which included review of past records, original testing by both
Dr. Brown and Dr. Spica, and an interview with [the Petitioner] - and Dr.
Brown found Petitioner to be of average or above-average intelligence.
Furthermore, as stated above, Dr. Brown found no proof [the Petitioner]
suffered from psychological disorder or organic brain injury. Furthermore,
the Court notes there is no information in the record suggesting Drs. Brown
and Spica, trial attorneys Doug Trant and David Eldridge, and trial mitigation
specialist Rosalind Andrews would be unwilling or unable to speak with

                                      - 42 -
       post-conviction counsel and provide them with any information necessary to
       advance Petitioner’s interests in the upcoming hearing - including the
       information which would be necessary to address the unresolved questions
       in the present motion. Thus, information which is available to [P]etitioner’s
       counsel and directly pertinent to the issue asserted in this motion has not been
       provided to the Court.

       The post-conviction court granted the Petitioner investigative services in the
beginning of July 2018, but the Petitioner did not request the services of Dr. Merikangas
until counsel learned about information from unidentified family members just a month or
so before the evidentiary hearing. As the post-conviction court stated, some of that
information was already known to trial counsel from their pretrial trial investigation.
Again, trial counsel testified that they saw no evidence of impairment. Likewise, trial
counsel’s chosen expert testified that the Petitioner had a normal brain. Dr. Brown’s
testimony was based upon his evaluation as well as that of Dr. Spica. The mere hope that
Dr. Merikangas would reach a different conclusion does not establish a particularized need
in support of a claim of ineffective assistance of counsel in that respect. See David Lynn
Jordan, No. W2015-00698-CCA-R3-PD, 2016 WL 6078573, at *61; Christa Gail Pike,
No. E2009-00016-CCA-R3-PD, 2011 WL 1544207, at *54.

        This court concludes that the post-conviction court did not abuse its discretion by
denying funding for Dr. Merikangas. Again, in making its decision, the post-conviction
court clearly considered “the applicable law” and took “the relevant facts into account.”
McCaleb, 582 S.W.3d at 179. The court did not “stray[] beyond the applicable legal
standards” or “fail[] to properly consider the factors customarily used to guide” its
decision.” Id. Again, this court cannot “second-guess” the post-conviction court’s decision
in that respect.

        The post-conviction court offered insightful and reasonable explanations for its
actions on each of the ex parte motions filed by the Petitioner. The Petitioner has failed to
demonstrate how the post-conviction court’s actions as to funding prejudiced the
presentation of his case in any way. As our supreme court cautioned in Owens, a trial
court’s authority to authorize funding for expert services in capital post-conviction cases
should not be interpreted as a “blank check.” 908 S.W.2d at 923. The post-conviction
court appropriately denied those services for which it concluded that the Petitioner had
failed to establish a particularized need.

       C. Thomas Testimony

      The Petitioner next argues that the post-conviction court erred by denying him the
opportunity to present evidence of Thomas’s anticipated testimony at Boyd’s then-

                                            - 43 -
upcoming state trial. In the supplemental amended petition he filed on October 18, 2018,
the Petitioner asserted that the State had recently informed counsel that Thomas had agreed
to testify in Boyd’s trial in exchange for post-conviction relief “where Thomas would serve
fifty years in prison with eligibility for release after serving eighty-five percent of that
sentence.” The State further informed counsel that “Thomas would testify in the upcoming
trial that Boyd killed Mr. Newsom and set his body on fire. Thomas would also testify that
[the Petitioner] was not present when this occurred.” Boyd’s trial was originally scheduled
for January 3, 2019, but was ultimately continued until August 2019. In support of his
request for a continuance of the post-conviction evidentiary hearing, the Petitioner argued
that he should be allowed to present the Thomas testimony in support of the Eighth
Amendment ground for relief he asserted in his amended post-conviction petition. That
ground alleged that the Petitioner was “innocent of the death penalty” because the proposed
Thomas testimony would invalidate one of the aggravating circumstances, i.e., that the
Petitioner knowingly mutilated Mr. Newsom’s body after his death. See Sochor v. Florida,
504 U.S. 527, 532 (1992) (acknowledging “Eighth Amendment error when the sentencer
weighs an ‘invalid’ aggravating circumstance in reaching the ultimate decision to impose
a death sentence”). Although the Petitioner stated that he could anticipate the general
substance of Thomas’s testimony, he could not know in detail the actual extent of that
testimony until after Boyd’s trial.

       The post-conviction court denied the Petitioner’s request to continue. Although the
State agreed to stipulate to the anticipated content of Thomas’s testimony, the Petitioner
again asserted that such a stipulation would be insufficient without knowing the actual
content of the testimony. According to the post-conviction court, however, the Petitioner’s
claim that he was innocent of the death penalty was not cognizable in a post-conviction
proceeding. Citing a recent opinion from this court, the post-conviction court noted that
claims of actual innocence based on newly discovered “non-scientific” evidence were not
proper for post-conviction review. See Marlon Duane Kiser v. State, No. E2016-01644-
CCA-R3-PD, 2017 WL 6549893, at *19 (Tenn. Crim. App. at Knoxville, Dec. 21, 2017).
However, the Marlon Duane Kiser opinion was addressing a claim of actual innocence of
the murder itself. Id. In this case, the Petitioner advanced a cognizable challenge under
the Eighth Amendment of the United States Constitution and article I, section 16 of the
Tennessee Constitution alleging that the imposition of the death penalty in light of the
invalid aggravating circumstance represented cruel and unusual punishment. Thus, the
post-conviction court’s reasoning was erroneous. Johnson v. Mississippi, 486 U.S. 578
(1988) (addressing Eighth Amendment violation based on invalid aggravator in post-
conviction context).

      Regardless, the Petitioner is unable to demonstrate prejudice resulting from the post-
conviction court’s denial of his request for a continuance based on Thomas’s anticipated


                                           - 44 -
testimony. Again, the Petitioner ultimately sought error coram nobis relief based on that
testimony, and this court will address the coram nobis court’s ruling later in this opinion.

       The United States Supreme Court recently issued its opinion in McKinney v.
Arizona, 140 S. Ct. 702 (2020). Therein, the Supreme Court considered whether a
reviewing court could reweigh the sentencing factors in a capital case when either an
aggravating circumstance was improperly considered or a mitigating circumstance was
improperly excluded. Id. The Supreme Court reiterated its holding in Clemons v.
Mississippi, 494 U.S. 738 (1990), which permits “a state appellate court [to] uphold[] a
death sentence that is based in part on an invalid or improperly defined aggravating
circumstance either by reweighing of the aggravating and mitigating evidence or by
harmless-error review.” McKinney, 140 S. Ct at 706. The Supreme Court further held that
“[t]here is no good reason . . . why state courts may not likewise conduct a Clemons
reweighing on collateral review.” Id. at 709. See Barber v. State, 889 S.W.2d 185 (Tenn.
1994) (citing State v. Howell, 868 S.W.2d 238 (Tenn. 1993) (discussing application of
harmless error analysis in both post-conviction and direct appeal context upon finding of
invalid aggravating circumstance)).

       In light of the Thomas testimony at Boyd’s trial, the State concedes that application
of the (i)(13) aggravating circumstance, that “[t]he defendant knowingly mutilated the
body of the victim after death,” was not supported by the trial evidence and could not
otherwise be applied vicariously to the Petitioner. See Johnson v. State, 38 S.W.3d 52, 63
(Tenn. 2001) (aggravating circumstance focusing on defendant’s actions and intent, rather
than circumstances of killing, could not be applied vicariously). Again, the Petitioner
properly raised a constitutional claim regarding the invalidity of that aggravating
circumstance in his amended petition. Thus, a harmless error analysis must be undertaken
to determine its effect on the death sentence as applied to the murder of Mr. Newsom.

       In order to guarantee the precision that individualized sentencing
       considerations demand and provide a principled explanation for our
       conclusion in each case, it is important, when conducting harmless error
       review, to completely examine the record for the presence of factors which
       potentially influence the sentence ultimately imposed. These include, but are
       not limited to, the number and strength of remaining valid aggravating
       circumstances, the prosecutor’s argument at sentencing, the evidence
       admitted to establish the invalid aggravator, and the nature, quality and
       strength of mitigating evidence.

Howell, 868 S.W.2d at 260-61. This court must conclude “beyond a reasonable doubt that
the sentence would have been the same had the jury given no weight to the invalid . . .
aggravating factor.” Id. at 262.

                                           - 45 -
        The jury found three other aggravating circumstances applied to the murder of Mr.
Newsom: the murder was especially heinous, atrocious, or cruel; the murder was
committed for the purpose of avoiding, interfering with, or preventing a lawful arrest; and
the murder was committed during the perpetration of a felony. Tenn. Code Ann. § 39-13-
204(i)(5), (6), (7). Significantly, in the context of post-conviction relief, the Petitioner does
“not allege that this new evidence called into question his conviction for the murder of Mr.
Newsom.” He does advance such a claim in support of his request for error coram nobis
relief, which we will address later in this opinion. The Petitioner also does not contest that
the remaining three aggravating circumstances can be applied vicariously against him. The
(i)(5), (6), and (7) aggravators, “by their plain language, clearly encompass consideration
of the nature and circumstances of the crime itself.” Johnson, 38 S.W.3d at 62 (quoting
Owens v. State, 13 S.W.3d 742, 763 (Tenn. Crim. App. 1999)) (emphasis in original). “The
emphasis in the (i)(5)[, (6), and (7)] aggravator[s] is on the manner of killing, not on the
defendant’s actual participation.” Id. (emphasis in original).

        In his post-conviction brief, the Petitioner merely argues that “had jurors known that
Eric Boyd, not [the Petitioner], was responsible for the conduct supporting them, they
would have given those [aggravating] circumstances less weight than the weight they
attributed them under a false belief that [the Petitioner] killed Mr. Newsom and set his body
on fire.” He also asserts that “[t]he same evidence was presented to the juries of [his]
codefendants, including evidence of the aggravating circumstances that could be applied
vicariously, and none of them were sentenced to death.” However, the juries’ verdicts in
the codefendants’ trials have no bearing on our harmless error analysis. Moreover, the
invalid aggravator does not affect the sentence imposed for Ms. Christian’s murder because
that aggravating circumstance applied only to Mr. Newsom’s murder.

      On direct appeal, our supreme court summarized the evidence supporting the
aggravating circumstances. As to the heinous, atrocious, and cruel circumstance, that court
observed:

              The State’s proof showed that Chris was robbed at gunpoint and taken
       against his will to a place where he was anally raped with sufficient force to
       injure his anus. After being raped, he was forced to walk without shoes,
       socks, and pants to a desolate area beside a set of train tracks. Chris was
       blindfolded with a bandana, his sock was forced in his mouth and tied with a
       shoelace, and his head wrapped in a sweatshirt. His ankles were bound by
       his belt and a strip of fabric, and his wrists were tied behind his back. He
       was shot three times - in his lower back, his neck, and his head. The
       trajectory of the bullet to his back indicated he was bent over when the shot
       was fired. The contact shot to his head was fatal. He had a hematoma in the

                                             - 46 -
       right forehead region, indicating blunt force trauma possibly resulting from
       his fall to the ground after being shot. Chris had no defensive wounds
       because, according to the medical examiner, he could not defend himself.

509 S.W.3d at 220. The court held that “[w]ithout question,” the murder of Mr. Newsom
was “especially heinous, atrocious, or cruel and clearly involved torture and serious
physical abuse beyond that necessary to produce death. The evidence is more than
sufficient to support the jury’s finding of this aggravating circumstance.” As to the (i)(6)
aggravator, the court stated:

               The State’s proof showed that Chris and Channon were forcibly
       abducted from the Washington Ridge Apartments, robbed, and taken in
       Channon’s vehicle to [the Petitioner’s] house. Chris and Channon were
       witnesses to the robbery and kidnapping. [The Petitioner] was determined to
       avoid detection. Chris and Channon were murdered, the stolen vehicle was
       “wiped down” to remove fingerprints, identifying decals were removed from
       it, bleach was sprayed into Channon’s mouth to attempt to destroy DNA,
       gasoline was poured on Chris’s body and set on fire in an apparent attempt
       to hide his identity and destroy DNA, and Channon’s body was hidden in a
       garbage can. In his statement to police, [the Petitioner] admitted he had
       expressed concern to Mr. Cobbins that Channon had been brought into the
       house after the carjacking without a blindfold and had seen them.

              The evidence fully supports the conclusion that the murders of Chris
       and Channon were committed to avoid [the Petitioner’s] arrest or prosecution
       for robbery and kidnapping. The evidence is more than sufficient to support
       the jury’s finding of this aggravating circumstance.

Id. at 221. Finally, as to the (i)(7) aggravating circumstance, the court noted that

       [b]esides the murder convictions, [the Petitioner] was convicted of two
       counts of especially aggravated robbery, two counts of especially aggravated
       kidnapping, three counts of aggravated rape of Channon, and one count of
       facilitation of aggravated rape of Chris. The murders of Chris and Channon
       occurred in relation to [the Petitioner’s] commission of especially aggravated
       robbery, especially aggravated kidnapping, aggravated rape, and facilitation
       of aggravated rape. The evidence is more than sufficient to support the jury’s
       finding of this aggravating circumstance.

Id. Our supreme court also summarized the mitigating proof as follows:


                                           - 47 -
              From this evidence, it appears that [the Petitioner] had a difficult
       childhood due to a neglectful, drug-addicted, abusive mother and an absent
       father. He had numerous adverse childhood experiences that predisposed
       him to committing violent acts as an adult. [The Petitioner], however, was
       given opportunities to better himself. He had above-average intelligence and
       no apparent psychological issues. He was removed from his mother’s
       abusive home and began living at the [West Tennessee] Children’s Home.
       Ms. [Alice] Rhea and Mr. [Jason] Bramblett at the Children’s Home took an
       interest in him and encouraged and supported him. After [the Petitioner] left
       the Children’s Home, Mr. and Mrs. [Carl] Rudd took him into their home
       and treated him as one of their own children. He attended a private high
       school, was provided tutoring assistance, went to church, played football, and
       had friends and a supportive foster family. Yet, he violated Mr. and Mrs.
       Rudd’s rule on drug use - not once but twice - and [the Petitioner] had to
       leave their home. Even then, a coach at [the Petitioner’s] school gave him a
       place to live until he could get a job and find housing. Despite this support
       and assistance, [the Petitioner], at the age of nineteen, committed aggravated
       robbery and carjacking and was incarcerated. [The Petitioner] had a chaotic
       and unstable childhood, but as an adult, he had choices. Unfortunately, he
       made bad choices.

Id. at 223. As to the State’s opening remarks during the sentencing phase of the trial, the
prosecuting attorney devoted little argument to the invalid aggravating factor:

       We believe the sixth aggravating circumstance to be that the defendant
       knowing[ly] mutilated the body of Chris Newsom at death. Again, we’re
       relying upon Dr. Mileusnic’s testimony in that she told you that Mr. Newsom
       was already dead when an accelerant was poured on him and he was set on
       fire. The fact that his body was burned that is our proof that his body was
       mutilated after death.

During the State’s initial closing remarks, the prosecuting attorney did not mention this
aggravating circumstance. In rebuttal to the Petitioner’s closing argument, the State made
the following remarks:

       And then, finally, sort of one that often gets overlooked that I want to end on
       this morning. The [Petitioner] knowingly mutilated the body of Chris
       Newsom. Now, why is that an aggravator? Why does that even come in?
       He was already dead. Dr. Mileusnic told you that he didn’t inhale any smoke.
       He was already dead. Nobody has ever suggested otherwise. But that’s
       important because instead of -not only did [the Petitioner] and his

                                           - 48 -
       accomplices take Chris Newsom from his life and from his family, they took
       that body out, put it on that railroad tracks and burned it. Left him there for
       the whole world to see, exposed, nude from the waist down. This family
       would not get to have a funeral and see him lying peacefully there in that
       casket. They were deprived of even that! The last image they have of their
       son is lying there on those railroad tracks mutilated.

The State’s opening and closing remarks totaled approximately twenty pages of transcript
and were devoted primarily to advancing the other three aggravating circumstances and
discrediting the mitigating proof. Furthermore, the evidence introduced in support of the
invalid aggravator, as the prosecutor remarked in her opening statement during sentencing,
was minimal and straightforward.

       Upon consideration of the Howell factors, this court can affirmatively conclude
beyond a reasonable doubt that the sentence of death the jury imposed for Mr. Newsom’s
murder would have been the same even without its consideration of the (i)(13) aggravating
circumstance. Again, the three remaining aggravating circumstances focused on the
manner of the murders, not on the Petitioner’s actual participation. To that end, as our
supreme court held on direct appeal of the Petitioner’s convictions, “[A] reasonable jury
could have easily concluded that any one or all four aggravating circumstances outweighed
the mitigating circumstances presented by [the Petitioner].” 509 S.W.3d at 223 (emphasis
added). Thus, the Petitioner was not prejudiced when the post-conviction court denied him
the opportunity to present evidence about the Thomas testimony, and his free-standing
Eighth Amendment ground for relief in this respect is without merit.

      Next, we will address the grounds for post-conviction relief alleged in the petition
and amendments thereto.

                         Burden of Proof and Standard of Review

        The Petitioner’s post-conviction petition is governed by the Post-Conviction
Procedure Act. See Tenn. Code Ann. §§ 40-30-101 to -122. To obtain post-conviction
relief, a petitioner must show his or her conviction or sentence is void or voidable because
of the abridgment of a constitutional right. Tenn. Code Ann. § 40-30-103. The petitioner
must establish the factual allegations contained in the petition by clear and convincing
evidence. Tenn. Code Ann. § 40-30-110(f). Evidence is clear and convincing when there
is no serious or substantial doubt about the accuracy of the conclusions drawn from the
evidence. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App.1998).

      Once the post-conviction court rules on the petition, its findings of fact are
conclusive on appeal unless the evidence preponderates against them. State v. Nichols, 90

                                           - 49 -
S.W.3d 576, 586 (Tenn. 2002) (citing State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999));
Cooper v. State, 849 S.W.2d 744, 746 (Tenn. 1993). The Petitioner has the burden of
establishing the evidence preponderates against the post-conviction court’s findings.
Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). This court may not reweigh or
reevaluate the evidence or substitute its inferences for those drawn by the post-conviction
court. Nichols, 90 S.W.3d at 586. Furthermore, the credibility of the witnesses and the
weight and value to be afforded their testimony are questions to be resolved by the post-
conviction court. Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997).

        The Petitioner advances various grounds for relief, including ineffective assistance
of counsel, prosecutorial misconduct, and other challenges to the imposition of the death
sentence. A number of those grounds relate to issues that could have been, or actually
were, raised on direct appeal. In order to avoid waiver, the Petitioner cursorily alleges in
his appellate brief that counsel were ineffective for either failing to voice objections or to
raise the issues on appeal. As the post-conviction court observed, the Petitioner did not
offer any proof in support of most of the grounds alleging ineffective assistance of counsel.
Nevertheless, we will address the merits of each alleged ground for relief that are not
otherwise waived or previously determined. “A ground for relief is waived if the petitioner
personally or through an attorney failed to present it for determination in any proceeding
before a court of competent jurisdiction in which the ground could have been presented
unless” the ground is based on a newly created constitutional right not previously
recognized or the failure to present the ground was the result of an unconstitutional state
action. Tenn. Code Ann. § 40-30-106(g). “A ground for relief is previously determined if
a court of competent jurisdiction has ruled on the merits after a full and fair hearing.” Tenn.
Code Ann. § 40-30-106(h). “A full and fair hearing has occurred where the petitioner is
afforded the opportunity to call witnesses and otherwise present evidence, regardless of
whether the petitioner actually introduced any evidence.” Id.

II. Ineffective Assistance of Counsel

       Claims of ineffective assistance of counsel are regarded as mixed questions of law
and fact. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001); Burns, 6 S.W.3d at 461.
As such, the post-conviction court’s findings of fact underlying a claim of ineffective
assistance of counsel are reviewed under a de novo standard, accompanied by a
presumption that the findings are correct unless the preponderance of the evidence is
otherwise. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001) (citing Tenn. R. App. P.
13(d)). However, a trial court’s conclusions of law are reviewed under a purely de novo
standard, with no presumption of correctness. Id.

      The Sixth Amendment provides, in pertinent part, that “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for

                                            - 50 -
his defense.” U.S. Const. amend. VI. This right to counsel is “‘so fundamental and
essential to a fair trial, and so, to due process of law, that it is made obligatory upon the
States by the Fourteenth Amendment.’” Gideon v. Wainwright, 372 U.S. 335, 340 (1963)
(quoting Betts v. Brady, 316 U.S. 455, 465 (1942)). Inherent in the right to counsel is the
right to the effective assistance of counsel. Cuyler v. Sullivan, 446 U.S. 335, 344 (1980).
“The benchmark for judging any claim of ineffectiveness must be whether counsel’s
conduct so undermined the proper functioning of the adversarial process that the trial
cannot be relied on as having produced a just result.” Strickland v. Washington, 466 U.S.
668, 686 (1984); see Combs v. Coyle, 205 F.3d 269, 277 (6th Cir. 2000).

       The United States Supreme Court has adopted a two-prong test to evaluate a claim
of ineffectiveness:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

Strickland, 466 U.S. at 687. The performance prong of the Strickland test requires a
showing that counsel’s representation fell below an objective standard of reasonableness,
or “outside the wide range of professionally competent assistance.” Id. at 690. “Judicial
scrutiny of performance is highly deferential, and ‘[a] fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to
evaluate the conduct from counsel’s perspective at the time.’” Combs, 205 F.3d at 278
(quoting Strickland, 466 U.S. at 689).

       Upon reviewing claims of ineffective assistance of counsel, courts “must indulge a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action ‘might be considered sound trial strategy.’”
Strickland, 466 U.S. at 689. Additionally, the courts will defer to trial strategy or tactical
choices if they are informed ones based upon adequate preparation. Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). Finally, we note that criminal defendants are not entitled to
perfect representation, only constitutionally adequate representation. Denton v. State, 945
S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, “in considering claims of
ineffective assistance of counsel, ‘we address not what is prudent or appropriate, but only
what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting

                                            - 51 -
United States v. Cronic, 466 U.S. 648, 655 n.38 (1984)). Notwithstanding, we recognize
that “[o]ur duty to search for constitutional error with painstaking care is never more
exacting than it is in a capital case.” Id. at 785.

        If a petitioner shows that counsel’s performance fell below a reasonable standard,
then he or she must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” 466 U.S. at 694. “A reasonable probability is
a probability sufficient to undermine confidence in the outcome.” Id. In evaluating
whether a petitioner satisfies the prejudice prong, this court must determine “whether
counsel’s deficient performance render[ed] the result of the trial unreliable or the
proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993) (citing
Strickland, 466 U.S. at 687). That is, the evidence stemming from the failure to prepare a
sound defense or to present witnesses must be significant, but it does not necessarily follow
that the trial would have otherwise resulted in a lesser sentence. State v. Zimmerman, 823
S.W.2d 220, 225 (Tenn. Crim. App. 1991). “A reasonable probability of being found guilty
of a lesser charge, or a shorter sentence, satisfies the second prong in Strickland.” Id.
Similarly, a petitioner must show “‘there is a reasonable probability that, absent the errors,
the sentencer . . . would have concluded that the balance of the aggravating and mitigating
circumstances did not warrant death.’” Henley, 960 S.W.2d at 579-80 (quoting Strickland,
466 U.S. at 695).

       Reviewing courts must indulge a strong presumption that trial counsel’s conduct
fell within the wide range of reasonable professional assistance. Strickland, 466 U.S. at
689. Our supreme court has stated:

       “Hindsight can always be utilized by those not in the fray so as to cast doubt
       on trial tactics a lawyer has used. Trial counsel’s strategy will vary even
       among the most skilled lawyers. When that judgment exercised turns out to
       be wrong or even poorly advised, this fact alone cannot support a belated
       claim of ineffective counsel.”

Hellard, 629 S.W.2d at 9 (quoting Robinson v. United States, 448 F.2d 1255, 1256 (8th
Cir. 1971)). “It cannot be said that incompetent representation has occurred merely
because other lawyers, judging from hindsight, could have made a better choice of tactics.”
Id. This court must defer to counsel’s trial strategy and tactical choices when they are
informed ones based upon adequate preparation. Id.

        As noted earlier, criminal defendants are not entitled to perfect representation, only
constitutionally adequate representation. Denton, 945 S.W.2d at 796. “Thus, the fact that
a particular strategy or tactic failed or even hurt the defense does not, alone, support a claim

                                             - 52 -
of ineffective assistance.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).
Moreover, “an accused is not deprived of the effective assistance of counsel because a
different procedure or strategy might have produced a different result.” Vermilye v. State,
754 S.W.2d 82, 85 (Tenn. Crim. App. 1987).

       A. Jury Selection

       The Petitioner challenges trial counsel’s representation in a number of instances, but
the focus of his argument relates to jury selection and, more specifically, the decision to
seat a jury from Knox County. As the summary of the evidentiary hearing above
demonstrates, the pretrial publicity in this case was unusually pervasive, extensive, and, at
times, inflammatory. The Petitioner asserts that because of that publicity, the jurors who
served during the trial were presumptively biased and were not impartial. The Petitioner
thus argues that counsel were ineffective for failing to request an out-of-county jury. The
Petitioner also argues that counsel did not competently conduct voir dire. We will address
each claim in turn.

              1. Venue

       In Tennessee, a criminal defendant has the constitutional right to be tried in the
county in which the crime occurred. Tenn. Const., art. I, § 9; see also Tenn. R. Crim. P.
18(a). The venue of the trial may only be changed upon motion of the defendant or by the
court’s own motion with the defendant’s consent. Tenn. R. Crim. P. 18(a). Rule 18(a)
provides that a “court should order a venue change when a fair trial is unlikely because of
undue excitement against the defendant in the county where the offense was committed or
for any other cause.” Id.

        Because the Petitioner is alleging that trial counsel were ineffective because they
failed to request an out-of-county jury, the Strickland analysis applies. Thus, like the post-
conviction court, we must first determine whether counsel’s actions were objectionably
reasonable and, if not, whether there was any resulting prejudice. “The ultimate test is
whether the jurors who actually sat and rendered verdicts were prejudiced by the pretrial
publicity.” State v. Kyger, 787 S.W.2d 13, 18-19 (Tenn. Crim. App. 1989). “The mere
fact that jurors have been exposed to pre-trial publicity will not warrant a change of venue.”
State v. Mann, 959 S.W.2d 503, 532 (Tenn. 1997); see also Keith Whited v. State, No.
M2012-02294-CCA-R3-PC, 2014 WL 1832962, at *12 (Tenn. Crim. App. at Nashville,
May 7, 2014) (“Prejudice will not be presumed by a mere showing that there was
considerable pretrial publicity.”). Instead, a “defendant must demonstrate that the jurors
who actually sat were biased or prejudiced against him.” State v. Evans, 383 S.W.2d 185,
192 (Tenn. 1992). As an aside, the Petitioner complains about trial counsel’s decision
regarding a change of venire, not a change of venue. As the post-conviction court

                                            - 53 -
recognized, the distinction between a change of venire and a change of venue is slight for
the purpose of reviewing the Petitioner’s claim in this instance. See Tenn. Code Ann. §
20-4-201.

              a. Performance

       The post-conviction court held that “[t]he decision to not ask for a change of venue
was not the result of inattention or lack of experience but of the considered judgment of
counsel after a full discussion of the risk with their client. The [Petitioner] concurred with
the decision.” The court noted that “[t]he trial lawyers had thoroughly investigated the
case, knew everything that was to be known, to include the massive and prejudicial
negative publicity.” The court further observed, “After a debate [counsel] still then decided
[not to ask] for a change of venue/venire as they concluded that a jury could not be seated
in Knox County and that somehow then the case would be aborted/dismissed.” The court
thus concluded that counsel’s decision was objectively unreasonable. In reaching that
decision, the post-conviction court offered the following reasoning:

       [U]nder the circumstances of this case, and even given the required deference
       and strong presumption in favor of trial counsel’s decision, the Court finds
       that no competent counsel would have taken the action of trial counsel in this
       case. Put another way, no competent attorney reasonably could have decided
       not to move for a change of venue/venire.

              There are a multitude of reasons in support of the Court’s opinion.

              (1) There was no end game to the idea that no jury could be chosen in
       Knox County. No authority by trial counsel was ever cited that the inability
       to be able to choose a jury in Knox County would somehow lead to a
       dismissal or light sentence by plea agreement. The Court is now aware of
       Kirk v. State, 41 Tenn. 344 (1860) although it was never cited by trial
       counsel. In Kirk the court did rule in 1860 that venue could not be changed
       over a defendant’s objection even though the trial judge certified that no jury
       could be seated in Lawrence County because of prior knowledge of the case.
       The murder conviction in the adjoining county was reversed and the case
       remanded back to Lawrence County for further proceedings.

              Even if the first attempt to choose a jury had been unsuccessful, the
       case against [the Petitioner] would not have been dismissed. Many other
       options would have been available.



                                            - 54 -
           (a) a continuance until pretrial publicity threat abates. Sheppard v.
      Maxwell, 384 U.S. 333, 363 (1966).

              (b) an exhaustive attempt to seat a jury. It is highly unlikely that in a
      county with over 200,000 people in the potential venire that a jury could not
      be seated. We know now that a jury was seated on the first attempt to choose
      a jury.

             (c) It is unlikely if no jury could be chosen in Knox County, that
      present legal interpretation would not allow, even over Defendant’s
      objection, the transfer of a case to another county or an out-of-county venire.
      See e.g. Sailor v. State, 733 So.2d 1057 (Fla. App. 1999) (State constitutional
      venue/jurisdictional rights may be overridden if absolutely necessary for a
      selection of a qualified jury even over defendant’s objection); Wafai v.
      People, 750 P.2d 37, 47-48 (Colo. 1988) (same).

            The trial counsel’s strategy that no jury could be seated in Knox
      County and therefore this would result in a possible dismissal of the charges
      was not thought out, not fully researched, not plausible, and had almost no
      chance of benefitting [the Petitioner].

            (2) The trial judge twice, on the record, suggested to trial counsel that
      a change of venue/venire was appropriate and he had already taken steps to
      procure a jury from Hamilton County.

             (3) The prosecutor not only did not oppose a change of venue/venire,
      but stated he thought it was necessary.

            (4) All the codefendants’ lawyers asked for and were granted a change
      of venue/venire.

             (5) Letalvis Cobbins was tried in August 2009, three (3) months
      before the [Petitioner’s] trial with an out-of-county jury. Cobbins did not
      receive the death penalty even though it was sought. See State v. Cobbins,
      2014 WL 4536564 (Tenn. Crim. App. Sept. 2014). What stronger indication
      could there be that an out-of-county jury might benefit [the Petitioner].

       We agree with the post-conviction court’s assessment that counsel’s decision “was
not the result of inattention or lack of experience.” Moreover, the evidentiary hearing
testimony shows that trial counsel thoroughly investigated the case and were fully aware
of the extent of the pretrial publicity. The testimony further reveals that the two trial

                                           - 55 -
attorneys had a difference of opinion about seating a jury from Knox County. Although
Eldridge assumed they would request a change of venire, he reluctantly deferred to Trant’s
experience on the matter. To that end, Trant thought that if the jury selection process
“dragged on,” the State might be forced to negotiate further. While a delay tactic might
appear objectively reasonable, negotiations already had occurred. Indeed, the defense team
had been presented with a seemingly reasonable offer of life without the possibility of
parole. Cobbins was the only codefendant tried before the Petitioner. Cobbins also was
facing the death penalty, but his jury ultimately imposed a sentence of life without the
possibility of parole. Both of the Petitioner’s attorneys thought the case against the
Petitioner was stronger than the cases against his codefendants. However, after extensive
discussions, the Petitioner rejected the State’s offer. As Trant testified, the Petitioner
refused the offer for life without the possibility of parole because “he would just as soon
have death . . . that the difference between the two was not a difference with distinction for
him. And he was steadfast in that regard.” The Petitioner ultimately regretted his decision.
Regardless, it was objectively unreasonable for counsel to assume that the State would
entertain further negotiations for a sentence less than life without the possibility of parole,
especially given the strength of the case against the Petitioner, whom the State perceived
as the ringleader of the crimes, and given that a jury had imposed a sentence of life without
the possibility of parole for Cobbins. There also was some suggestion that the case might
not ever go to trial. Obviously, as the post-conviction court stated, that scenario would
never play out.

        The State suggests on appeal that counsel’s strategy was “virtually unchallengeable”
and that their decision to seat a Knox County jury was reasonable. While being mindful
that courts must indulge a strong presumption that the conduct of trial counsel fell within
the wide range of reasonable professional assistance, we cannot agree with the State’s
position. Undoubtedly, trial counsel were highly experienced, and they engaged in a
deliberate and thorough trial preparation in this case. Nevertheless, given that further
negotiations or an outright failure to try the case were most certainly not a possibility, we
agree with the post-conviction court’s conclusion that counsel’s performance was deficient
in this regard.

              b. Prejudice

         The Petitioner argues that the post-conviction court erred by finding that no
prejudice resulted from counsel’s deficient performance. The Petitioner contends that
“because counsels’ deficient performance resulted in a breakdown of the adversarial
process, [he] need not show actual prejudice.” In the alternative, he asserts that “the facts
and circumstances of his case and those of his co-defendants establish such prejudice.” In
essence, the Petitioner argues that due to the extent and nature of the pretrial publicity, a
fair trial could never occur in this case with a jury from Knox County.

                                            - 56 -
       Before concluding that the Petitioner was unable to demonstrate any resulting
prejudice from counsel’s actions, the post-conviction court conducted a detailed analysis
of the jury bias issue. In support of its ruling, the post-conviction court cited Tennessee
Rule of Criminal Procedure 24 and several state and federal opinions addressing the matter.
The court found that no presumed or actual prejudice existed. For contextual purposes, we
quote the substance of the post-conviction court’s analysis as follows:

             In Skilling v. United States, 561 U.S. 358 (2010), the court addressed
      the issue. Skilling was an Enron executive and the trial took place in
      Houston, the home of Enron. The court first reviewed prior cases where the
      court had set aside verdicts because of corrupting pretrial publicity; a carnival
      atmosphere that dominated the trial; and what the [C]ourt termed a “kangaroo
      court proceeding.” The court then stated:

                     In each of these cases, we overturned a “conviction
             obtained in a trial atmosphere that [was] utterly corrupted by
             press coverage”; our decisions, however, “cannot be made to
             stand for the proposition that juror exposure to . . . news
             accounts of the crime . . . alone presumptively deprives the
             defendant of due process.” Murphy v. Florida, 421 U.S. 794,
             798-799, 95 S. Ct. 2031, 44 L. Ed. 2d 589 (1975). See also,
             e.g., Patton v. Yount, 467 U.S. 1025, 104 S. Ct. 2885, 81 L. Ed.
             2d 847 (1984). Prominence does not necessarily produce
             prejudice, and juror impartiality, we have reiterated, does not
             require ignorance. Irvin v. Dowd, 366 U.S. 717, 722, 81 S. Ct.
             1639, 6 L. Ed. 2d 751 (1961) (Jurors are not required to be
             “totally ignorant of the facts and issues involved”; “scarcely
             any of those best qualified to serve as jurors will not have
             formed some impression or opinion as to the merits of the
             case.”); Reynolds v. United States, 98 U.S. 145, 155-156, 25 L.
             Ed. 244 (1879) (“[E]very case of public interest is almost, as a
             matter of necessity, brought to the attention of all the intelligent
             people in the vicinity, and scarcely any one can be found
             among those best fitted for jurors who has not read or heard of
             it, and who has not some impression or some opinion in respect
             to its merits.”). A presumption of prejudice, our decisions
             indicate, attends only the extreme case.

      Skilling, 561 U.S. at 380-81 (footnotes omitted). [Post-conviction court
      footnote omitted].

                                            - 57 -
       Among the cases distinguished by the Skilling Court was Irvin v.
Dowd, 366 U.S. 717 (1961) in which the Court found presumed prejudice
and reversed the murder conviction for the murder and robbery spree in a
small rural community. In the months before the Irvin trial “a barrage of
publicity was unleased against him including reports of his confession to the
slaying and robberies.” The publicized detailed facts in Irvin are not quite as
extreme as this case but [the] Irvin facts are more extreme than Skilling.
Skilling, 561 U.S. at 392-93.

       The Court found no presumed prejudice in the Skilling case and
indicated it considered a number of factors.

       (1) size and characteristics of the community;
       (2) was there blatantly prejudicial publicity;
       (3) what was the time period of news coverage in relation to the trial;
       (4) did the jury acquit on any of the charges;
       (5) how aggressive was the trial judge in guarding against prejudice
       and in taking appropriate steps to reduce the risk.

Skilling, 561 U.S. at 382-85. [Trial court footnote omitted].

       This court considered the above factors as follows:

       1. Knoxville had a 2009 population in excess of 430,000 and a
population eligible for jury service well in excess of 200,000. It is a
university town and its education level is consistent with its urban
environment and economic prosperity.

       2. The news stories about [the Petitioner] and his confederates were
extensive, vivid, sometimes inaccurate, overzealous and contained
statements by the victims’ families and others calling for the death penalty
for these heinous crimes. The Court credits the Petitioner’s witnesses on the
extent of publicity shown at the January 28-29, 2019 hearing.

      3. The volume of publicity continued from the date of arrest with
some variation, shown by the proof, which included the prior trials of Boyd
and Cobbins, right up to the trial of [the Petitioner] in October 2009.

       4. The jury found the Petitioner guilty of all counts charged except
for the lesser of facilitation in the sexual assault of Chris Newsom. This

                                    - 58 -
        factor, however, is no indication of unfairness when the proof of guilt is
        strong on all the charged counts. United States v. Tsarnaev, 157 F. Supp. 3d
        57, 68-71 (D.C. Mass. 2016).3 There is no showing here that the jury was in
        a rush to judgment during its deliberations.

               5. The trial judge and counsel employed a screening questionnaire
        and follow up voir dire which lasted nine days. Individual voir dire lasted
        eight days. The judge and counsel sat at a table and questioned each juror in
        an informal manner lending itself to encouraging frankness. Group voir dire
        took place on the ninth day. Petitioner’s counsel had the assistance of a jury
        consultant. [Footnote: “Voir dire in Skilling lasted 5 hours.”]

               6. The individual voir dire specifically dealt with exposure to pretrial
        publicity as well as views of the death penalty.

               7. Jury selection (and the trial) was conducted with solemnity. No
        circus or carnival atmosphere invaded the jury selection process or the trial.

       The post-conviction court found no presumption of prejudice. Even so, it further
found that any presumption had been sufficiently rebutted. The court noted that Rule 24(c)
“is consistent with multiple court decisions which hold that prior knowledge or even an
impression and opinion as to the merits of a case are not automatically disqualifying if the
juror can set that aside and be fair and impartial. Skilling, 561 U.S. at 381.”

       Rule 24 governs the jury selection process in Tennessee. The relevant section of
that Rule outlining challenges for cause due to “exposure to information” provides:

        The prospective juror’s exposure to potentially prejudicial information
        makes the person unacceptable as a juror. The court shall consider both the
        degree of exposure and the prospective juror’s testimony as to his or her state
        of mind. A prospective juror who states that he or she will be unable to
        overcome preconceptions is subject to challenge for cause no matter how
        slight the exposure. If the prospective juror has seen or heard and remembers
        information that will be developed in the course of trial, or that may be
        inadmissible but is not so prejudicial as to create a substantial risk that his or
        her judgment will be affected, the prospective juror’s acceptability depends
        on whether the court believes the testimony as to impartiality. A prospective
        juror who admits to having formed an opinion about the case is subject to

        3
           Tsarnaev appealed his case to the United States Court of Appeals for the First Circuit, and the
United States Supreme Court has granted certiorari in the case. See United States v. Tsarnaev, 968 F.3d 24
(1st Cir. 2020), cert. granted, 141 S. Ct. 1683 (2021).
                                                 - 59 -
       challenge for cause unless the examination shows unequivocally that the
       prospective juror can be impartial.

Tenn. R. Crim. P. 24(c)(2)(B) (emphasis added). The post-conviction court reiterated that
because the Petitioner was challenging counsel’s effectiveness, he was required to
demonstrate actual jury bias in order to satisfy the prejudice prong of Strickland. See Anne
Marie Kent v. State, No. M2017-01532-CCA-R3-PC, 2018 WL 2189706, at *13 (Tenn.
Crim. App. at Nashville, May 14, 2018) (citing Evans, 383 S.W.2d at 192)). The court
then held that the Petitioner failed to meet his burden:

               Trial counsel, having decided to try the case in Knox County because
       they thought a fair jury could not be seated, had strong incentive during the
       nine days of jury selection (eight days of individual voir dire) to be
       meticulous in ferreting out unqualified jurors. They even employed a jury
       consultant to assist them. It is important to note that trial counsel were
       sufficiently satisfied that they did not use all their peremptory challenges.
       Even more to the point, none of the seated jurors were challenged for cause.

              The trial judge was committed to the selection process as he had
       previously expressed his concern regarding the pretrial publicity. His
       admonishment and instructions to the jury were direct and clear and, when
       required, directed individually to seated jurors. He was directly involved in
       all aspects of the jury selection process.

               The individual voir dire of the potential jurors is always a factor to be
       considered related to the quality of the voir dire procedure. Skilling, 561 U.S.
       at 389.

               Petitioner contends that the length of the voir dire indicates the extent
       to which the jury was infected by prejudicial publicity. The undersigned has
       presided over eight (8) death penalty trials and the voir dire in those trials all
       involved individual voir dire and took from three to six days. Jury selection
       in a death penalty case not only involves exposure to publicity but it involves
       an exploration of views on the death penalty which is a separate area of
       complexity. Furthermore, the judge is always faced with prospective jurors
       with health problems, child or work commitments, or other issues related to
       service on a lengthy trial. It is not an easy task to seat a jury in a death penalty
       case. The Court is of the opinion that the length of the voir dire is a positive
       rather than a negative as relates to the jurors finally seated in the case. It is
       an indication of how careful counsel and the court were in insuring that the
       jurors chosen would be fair and impartial.

                                             - 60 -
       An initial screening of the jurors was done by distribution in
September 2009 of a questionnaire. The questionnaire was 24 pages long
and contained 128 questions. It concluded with a 6-paragraph admonition
which the juror, under penalty of perjury, had to acknowledge and to state
that he/she “will conduct myself accordingly.” The use of a questionnaire is
a factor to consider in judging the jury selection process. Skilling, 561 U.S.
at 388-389.

        The Court puts reliance on the comments of the Supreme Court in
Mu’Min v. Virginia, 500 U.S. 415 (1991). Mu’Min was an inmate serving
time for murder who escaped and committed another murder and for that
murder he received the death penalty. The pretrial publicity was intense prior
to his trial. Many of the jurors had read about the case and the issue before
the court was whether or not a jury was fairly selected given the alleged
meager voir dire on pretrial publicity and prejudice. Ultimately, the Court
found no violation of constitutional requirements. The following observation
regarding Irvin v. Dowd is instructive.

               A trial court’s findings of juror impartiality may “be
       overturned only for ‘manifest error.’” Patton v. Yount, 467
       U.S. 1025, 1031, 104 S. Ct. 2885, 2889, 81 L. Ed. 2d 847
       (1984) (quoting Irvin v. Dowd, supra, 366 U.S. [717, 723], 81
       S. Ct. [1639, 1643 (1961)]. In Patton, we acknowledged that
       “adverse pretrial publicity can create such a presumption of
       prejudice in a community that the jurors’ claims that they can
       be impartial should not be believed,” 467 U.S., at 1031, 104 S.
       Ct., at 2889, but this is not such a case. Had the trial court in
       this case been confronted with the “wave of public passion”
       engendered by pretrial publicity that occurred in connection
       with Irvin’s trial, the Due Process Clause of the Fourteenth
       Amendment might well have required more extensive
       examination of potential jurors than it undertook here.

Mu’Min, 500 U.S. at 428-29. Here the trial judge did just what the Supreme
Court suggested, in the face of possible public passion he undertook an
extensive voir dire to include the lengthy individual voir dire of the jurors on
the issue of pretrial publicity.

       This Court has carefully read the questionnaires and testimony of the
12 jurors who decided this case as well as the group voir dire. All the jurors

                                     - 61 -
had heard of the case, but nine indicated they had no opinion about [the
Petitioner] even being involved. Two jurors had heard of his “involvement”
but were “unsure” if he was guilty or not. Only one stated that [the Petitioner]
was “probably guilty” but assured the judge he could set that view aside. The
juror who stated [the Petitioner] was “probably guilty” was the one African-
American on the jury. Some of the jurors had heard of the prior Cobbins
verdict but only one had watched more than a snatch of the trial and that was
the juror mentioned above who thought [the Petitioner] was “probably
guilty.” There was no proof that the Cobbins verdict bled into views about
[the Petitioner] for the other 11.

The Court’s consideration of the entire voir dire process is counted as set out
below:

       200 called into court
       130 dismissed for various reasons
       70 jurors left for general voir dire

       80 dismissed for cause
       10 challenges for cause denied
       50 hardship or other disqualifications

       Reasons for Dismissal for Cause (80 total)
       Publicity                                          33
       Automatically Vote for Death                        9
       Never Vote for Death                               15
       Relationship with persons involved in case         16
       Victim of Similar Offense                           2
       Other                                               3
       Multiple Reasons                                    1
       Unknown (not discussed on record)                   1

       Multiple reasons
       Publicity, cannot vote for death                    1

       Other:
       Ex-prosecutor                                       1
       Joined Facebook Group (after telling
              Court she had not)                           1
       Poor views of law enforcement                       1


                                     - 62 -
       The dismissals for exposure to pretrial publicity are not inordinately
high. Contrast this with the four (4) week voir dire involving 430 persons,
268 of whom were excused for cause as having fixed opinions in Irvin v.
Dowd. Of the 12 jurors seated in Irvin, eight thought he was probably guilty.
Irvin v. Dowd, 366 U.S. at 720, 727.

        The Court notes that the Petitioner did not call any of the 12 trial jurors
(or explain their absence) at the January 28-29, 2019 hearing. If, as feared,
the jury deliberated or discussed matters not admitting into evidence,
Petitioner’s Counsel had every right to produce that testimony. A juror’s
undisclosed bias can be proven post-trial. See Remmer v. United States, 347
U.S. 227 (1954). Furthermore, jurors may testify post-trial “on the question
of whether extraneous prejudicial information was improperly brought to the
jury’s attention, [or] whether any outside influence was improperly brought
to the jury’s attention.” TRE 606(b).

       The Court is well aware of the rationale supporting the outcome in
cases like Irvin v. Dowd and United States v. Casellas-Toro[, 807 F.3d 380
(1st Cir. 2015)] because there is a real concern that if an atmosphere of
inflammatory prejudice saturates a community then individual jurors are
unable to rise above the community contagion. Even though the trial jurors
in good faith express fairness in the jury selection process they simply cannot
shed the community predisposition.

        The Court has considered the level of community predisposition
generated by the described media coverage in this case, but holds that the
jury selection process which resulted in the selection of the 12 jurors that
decided this case has, for the reasons stated above, rebutted any prejudice (if
it was presumed) generated by the pretrial publicity. The jury in this case
was fairly seated and each juror met the requirements of Tenn. R. Crim. P.
24 and constitutional requirements of impartiality. Skilling, 561 U.S. at 380-
81 and Murphy v. Florida, 421 U.S. 794 (1975). [Post-conviction court
footnote omitted]. The fear that a jury could not be selected in Knox County
did not even come close to being realized nor was the fear of utter corruption
of the trial atmosphere realized. It has oft been stated that “the ultimate test
is whether the jurors who actually sat and rendered verdicts were prejudiced
by the pretrial publicity.” Kent v. State, 2018 WL 2189706 *13 (Tenn. Crim.
App. May 2018) (citing State v. Kyger, 787 S.W.2d 13, 18-19 (Tenn. Crim.
App. 1989)). The Court holds that the claim that [the Petitioner] suffered
presumed prejudice as a result of the asserted prejudicial effects of the
pretrial publicity, if it existed, has been rebutted.

                                      - 63 -
        Initially, and contrary to the Petitioner’s argument on appeal, this court finds that
this is not a case “so likely to prejudice the accused that the cost of litigating their effect in
a particular case is unjustified.” United States v. Cronic, 466 U.S. 648, 658 (Tenn. 1984).
In Cronic, the United States Supreme Court held that in certain limited instances, the
prejudicial effect of an attorney’s deficient performance may be presumed. Those
circumstances include: (1) “the complete denial of counsel”; (2) when “counsel entirely
fails to subject the prosecution’s case to meaningful adversarial testing”; and (3) when
circumstances are such that “the likelihood that any lawyer, even a fully competent one,
could provide effective assistance is so small that a presumption of prejudice is appropriate
without inquiry into the actual conduct of the trial.” Id. at 659-60. None of those
circumstances are present in this case. As the State asserts, “Trial counsel tested the
[P]etitioner’s prospective jurors extensively for bias through questionnaires, the initial
eight-day round of individual voir dire, and the second round of voir dire in which
peremptory challenges were issued.” Moreover, counsel retained the services of a jury
selection expert. The record reflects that trial counsel clearly engaged in a hard-fought
defense for the Petitioner. Thus, the Petitioner’s reliance on Cronic is misplaced, and the
Strickland standard controls.

       The Petitioner’s insistence that prejudice should be presumed because of the extent
and nature of the pretrial publicity also is without merit. It is well-settled law that jurors
are not required to be ignorant of the facts of a case or otherwise be free from “some
impression or opinion as to the merits of the case.” Skilling, 561 U.S. at 381 (citing Irvin,
366 U.S. at 722); see also Tenn. R. Crim. P. 24(c)(2)(B); Mann, 959 S.W.2d at 532. The
Supreme Court emphasized that prejudice should only be presumed in “extreme case[s].”
Skilling, 561 U.S. at 381. It is undisputed that this case garnered extensive media coverage.
However, that fact alone does not warrant relief to the Petitioner. In 1961, well before the
advent of the modern communication revolution, our supreme court opined:

       It is not required, however, that the jurors be totally ignorant of the facts and
       issues involved. In these days of swift, widespread and diverse methods of
       communication, an important case can be expected to arouse the interest of
       the public in the vicinity, and scarcely any of those best qualified to serve as
       jurors will not have formed some impression or opinion as to the merits of
       the case. This is particularly true in criminal cases. To hold that the mere
       existence of any preconceived notion as to the guilt or innocence of an
       accused, without more, is sufficient to rebut the presumption of a prospective
       juror’s impartiality would be to establish an impossible standard. It is
       sufficient if the juror can lay aside his impression or opinion and render a
       verdict based on the evidence presented in court.


                                              - 64 -
Irvin, 366 U.S. at 722-23.

       The post-conviction court aptly recognized that this case did not present the same
type of “carnival atmosphere,” either before or during the trial, as those described by the
Supreme Court as “extreme cases.” As the Supreme Court in Skilling reminds us,
“[P]retrial publicity - even pervasive, adverse publicity - does not inevitably lead to an
unfair trial.” 561 U.S. at 384 (quoting Nebraska Press Assn. v. Stuart, 427 U.S. 539, 554
(1976)). The Petitioner does not contend that the jury was unduly influenced by extraneous
information after it was impaneled. Given this court’s independent review of the record,
we will not presume prejudice herein. Again, the Petitioner is challenging his attorneys’
representation in the post-conviction context. This is not a direct review of his convictions
and sentences, as was the case in Skilling. The Strickland standard of review applies to our
determination of the issue at hand. Thus, the Petitioner must demonstrate that actual
prejudice resulted from counsel’s decision. See Anne Marie Kent, No. M2017-01532-
CCA-R3-PC, 2018 WL 2189706, at *13.

         Skilling recognized that certain precautionary measures will guard against the risk
of actual juror prejudice. Those measures include juror questionnaires, individual voir dire,
peremptory challenges, and jury instructions. Skilling, 561 U.S. at 386-88 and n.21. As
recounted above, every single one of those measures was utilized in this case. Despite trial
counsel’s concerns about the pretrial publicity, they testified during the evidentiary hearing
that their fears of being unable to seat a jury in Knox County were unrealized. The
meticulous jury selection process that occurred in this case is described above. Counsel
used the services of a jury selection expert before and during the selection process. Lengthy
questionnaires were utilized and potential jurors were rated based on their responses.
Counsel investigated jurors’ social media accounts. The trial judge gave counsel “a great
deal of leeway” during the process and did not rush the nine-day voir dire. Counsel testified
that they had no basis to strike for cause any of the twelve jurors who actually ended up on
the panel. Although all of the jurors knew about the case, every single one stated that he
or she could set aside any preconceived notions and decide the case on the facts presented
at trial. Tellingly, counsel did not use all of their peremptory challenges.

        In Skilling, trial counsel unsuccessfully challenged one juror for cause and
exhausted all of their peremptory challenges. In rejecting Skilling’s claim of bias due to
pretrial publicity, the Supreme Court afforded great deference to the trial court’s
assessment that each juror was fit to serve: “‘A trial court’s findings of juror impartiality
may be overturned only for manifest error.’” 561 U.S. at 396 (quoting Mu’Min, 500 U.S.
at 428)). The Supreme Court cautioned that “[a]ppellate courts making after-the-fact
assessments of the media’s impact on jurors should be mindful that their judgments lack
the on-the-spot comprehension of the situation possessed by trial judges.” Id. at 386. “This
face-to-face opportunity to gauge demeanor and credibility, coupled with information from

                                            - 65 -
the questionnaires regarding jurors’ backgrounds, opinions, and sources of news, gave the
court a sturdy foundation to assess fitness for jury service.” Id. at 395.

        Here, the record shows that the attorneys and the trial judge undertook the same
painstaking care in this case. Moreover, the trial judge issued instructions to the jury
throughout the selection process and throughout the trial itself regarding each juror’s sworn
duty to decide the case based only on the evidence presented in court. State v. Williams,
977 S.W.2d 101, 106 (Tenn. 1998) (“It is an elementary principle of law that jurors are
presumed to follow the instructions of the trial court.”). Again, neither trial attorney
observed any impaired behavior on behalf of the trial judge. Furthermore, the Petitioner
offered no clear and convincing evidence in support of his speculative arguments that a
juror may have attempted “to lie their way onto” the panel or that any of the jurors actually
harbored racial biases that affected their ability to remain fair and impartial. The
Petitioner’s unsupported claim that potential jurors might have ignored the trial court’s
instructions during the selection process is unfounded as well. Id. Again, trial counsel
found no reason to challenge for cause any of the jurors who ended up sitting on the case.
Although the pretrial publicity was pervasive in this case, trial counsel were able to mitigate
any adverse effects through the lengthy and thorough jury selection process. Finally, as
the State argues, the Petitioner’s reliance upon the sentences received by his codefendants
in support of his position that his jury was biased is misplaced. Each case must be
examined on its own record. This court’s review of the record in the case at hand simply
belies the Petitioner’s argument that his jury was not impartial. The post-conviction court
found that the Petitioner failed to demonstrate prejudice because he did not meet his burden
to show actual jury bias. We agree that the Petitioner has failed to carry his burden of
establishing that counsel’s deficient performance rendered the result of the trial unreliable
or the proceeding fundamentally unfair. To the extent the Petitioner raises a freestanding
claim of an impartial jury, the same is waived for not having been raised on direct appeal.
Tenn. Code Ann. § 40-30-106(g).

              2. Voir dire

        The Petitioner raises several other challenges to trial counsel’s handling of voir dire.
The Petitioner only minimally explored one of those claims, i.e., the use of peremptory
challenges, during the evidentiary hearing. We will nevertheless address each claim the
Petitioner raises in his appellate brief. Initially, this court previously has observed that “a
trial lawyer is ‘accorded particular deference when conducting voir dire’ and his or her
‘actions during voir dire are considered to be matters of trial strategy.’” William Glenn
Rogers, No, M2010-01987-CCA-R3-PD, 2012 WL 3776675, at *36 (quoting Hughes v.
United States, 258 F.3d 453, 457 (6th Cir. 2001)). To that end, “‘[a] strategic decision
cannot be the basis for a claim of ineffective assistance unless counsel’s decision is shown
to be so ill-chosen that it permeates the entire trial with obvious unfairness.’” Id. This

                                             - 66 -
court also has emphasized that “the obvious corollary to the prerequisite that a post-
conviction petitioner alleging ineffective assistance of counsel during jury selection must
prove that the eventual jury was biased, is that the trial lawyer’s performance with respect
to jurors who were not ultimately seated on the jury is irrelevant.” Id. at *40.

              a. Questionnaires

       The Petitioner raises a scant argument in his brief that “[d]ismissing jurors based on
their questionnaires, as occurred here, constitutes ineffective assistance of counsel and
reversible error and warrants relief as a standalone claim.” However, he neglects to identify
any specific instances of alleged misconduct. See Tenn. Ct. Crim. App. R. 10(b) (“Issues
which are not supported by argument, citation to authorities, or appropriate references to
the record will be treated as waived in this court.”). Moreover, as the post-conviction court
found, the Petitioner did not question trial counsel during the evidentiary hearing about
their actions in that respect. Again, this court “must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance; that is,
the [Petitioner] must overcome the presumption that, under the circumstances, the
challenged action ‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689.
The Petitioner has failed to carry his burden of proof. Tenn. Code Ann. § 40-30-110(f).
Thus, he is not entitled to relief on this claim. Furthermore, the Petitioner’s argument that
the trial court court violated his rights when it dismissed jurors based solely on the
responses to the questionnaires is waived. Tenn. Code Ann. § 40-30-106(g).

              b. Life Qualifying

        The Petitioner argues that “trial counsel failed to adequately ensure that the
prospective jurors could consider his mitigating evidence in light of [the] case’s
aggravating circumstances, as well as otherwise adequately ‘life-qualify’ the jury.” He
also contends that counsel “failed to rehabilitate scrupled jurors regarding their views of
the death penalty.” Aside from citing some seemingly relevant authority, the Petitioner
again neglects to identify any specific instances of the alleged misconduct. See Tenn. Ct.
Crim. App. R. 10(b). Moreover, as with the preceding claim, the Petitioner did not question
trial counsel during the evidentiary hearing about their actions in this respect. Therefore,
this court agrees with the post-conviction court’s conclusion that the Petitioner is not
entitled to relief on this claim.

              c. Failure to Object

       The Petitioner contends that trial counsel erroneously failed to object to the State’s
questioning during voir dire. The post-conviction court ruled on this issue as follows:


                                           - 67 -
       During the post-conviction hearing trial counsel were asked no questions
       about the State’s voir dire questions, so this Court has no way of knowing
       whether trial counsel’s failure to object resulted from a strategic decision.
       Furthermore, this Court has reviewed the voir dire transcript and finds that
       on the whole, the State’s questions during jury selection were proper and did
       not prejudice Petitioner.

We agree. The Petitioner suggests in his brief that the State solicited “pledges” from the
jurors as to how they would decide the case. The transcript of the voir dire belies that
suggestion. Instead, the jurors were properly questioned about their ability to follow the
law. Moreover, trial counsel were not questioned about why they did not voice objections
as the Petitioner now claims they should have. Therefore, the Petitioner is not entitled to
relief on this issue. Similarly, his standalone claim that the State’s inappropriate conduct
during voir dire warrants a new trial is waived. Tenn. Code Ann. § 40-30-106(g).

              d. Peremptory Challenges

        Trial counsel acknowledged during the evidentiary hearing that they did not utilize
all of their peremptory challenges during jury selection. Eldridge testified that they did not
do so because their expert advised them that there were less favorable jurors remaining in
the pool. Trant testified that if he had thought a juror should have otherwise been excused
for cause, counsel would have used a peremptory challenge. He further testified that there
was nothing he would have done differently during jury selection. On appeal, the Petitioner
argues that because counsel utilized only twelve of the fifteen available peremptory
challenges, “at least seven jurors” had watched a portion of Cobbins’ trial or “felt [the
Petitioner] was probably guilty before [his] trial began.” The Petitioner’s argument ignores
the fact that each of those jurors affirmatively stated, to the satisfaction of trial counsel and
the trial judge, that they could decide the case solely on the evidence presented at trial.
Again, trial counsel were not questioned about their decision with respect to these specific
jurors. Counsel employed a jury selection expert and relied on her advice before and during
voir dire. Counsel cannot be deemed ineffective for following that advice. See, e.g.,
Dennis Wade Suttles v. State, No. E2008-02146-CCA-R3-PD, 2011 WL 1642640, at *26
(Tenn. Crim. App. at Knoxville, Apr. 29, 2011). This is simply the type of trial strategy,
without any explanation from counsel, that this court is not at liberty to second-guess. See,
e.g., Steven Ray Thacker v. State, No. W2010-01637-CCA-R3-PD, 2012 WL 1020227, at
*50 (Tenn. Crim. App. at Jackson, Mar. 23, 2012). The Petitioner is not entitled to relief
on this ground.

              e. Challenges for Cause



                                             - 68 -
       The Petitioner argues that the post-conviction court erred by failing to excuse two
jurors for cause because they allegedly equivocated about being able to set aside any
preconceived notions concerning the Petitioner’s guilt. He also complains that trial counsel
were ineffective for not moving to excuse those two jurors for cause and for not raising the
issue on appeal. The issue as it encompasses a challenge against the trial court’s actions is
waived. Tenn. Code Ann. § 40-30-106(g). Regardless, the transcript of jury voir dire does
not support the Petitioner’s assertion. Moreover, as the post-conviction court recognized,
the Petitioner did not question counsel as to why they did not challenge either of those two
jurors for cause or otherwise raise the issue on appeal. Again, this court “must indulge a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance; that is, the [Petitioner] must overcome the presumption that, under
the circumstances, the challenged action ‘might be considered sound trial strategy.’”
Strickland, 466 U.S. at 689. The Petitioner has simply failed to carry his burden of proof
herein. This court must, therefore, presume counsel’s actions were tactical in nature. The
Petitioner is not entitled to relief on this claim.

       B. Judge Baumgartner

       The Petitioner argues that trial counsel failed to present adequate evidence during
the motion for new trial hearing about the original trial judge’s documented addiction. As
noted earlier in this opinion, though, this issue has already been addressed by the courts.
See Letalvis Cobbins et al., No. E2012-00448-SC-R10-DD (order); Davidson, 509 S.W.3d
at 227-29. The Petitioner now suggests that trial counsel did not present enough evidence
to support the claim. During the proceeding below, the post-conviction court afforded the
Petitioner the opportunity to present

       proof of any misconduct by the trial judge, not previously shown, that should
       have been offered by trial counsel in their motion for new trial. This would
       include misstatements by the judge, failure to respond, prejudicial
       statements, lapses of memory, slurred speech, confusion, sleeping on the
       bench, and failure to properly control the courtroom.

Again, however, neither trial attorney testified during the hearing that they noticed any
such misconduct. Indeed, both of them testified that they did not notice any impairments
by the trial judge. Therefore, despite the fact that this issue has been previously determined,
the Petitioner has failed to support this ground of ineffective assistance of counsel with
clear and convincing evidence. Tenn. Code Ann. § 40-30-106(h). This argument is
without merit.

       C. Jury Questions


                                            - 69 -
        The Petitioner contends that “[t]he trial court mishandled the use of juror questions
throughout [his] trial.” The Petitioner raised this issue on direct appeal of his convictions.
This court held that with the adoption of Rule of Criminal Procedure 24.1, “the practice of
permitting jurors to pose questions to witnesses is no longer disfavored in this state.”
Davidson, 509 S.W.3d at 236 (affirming this court’s ruling on the issue). Thus, to the
extent the Petitioner challenges the trial court’s actions in this respect, the issue has been
previously determined. Tenn. Code Ann. § 40-30-106(h). He also argues, in total, that
“trial counsel was ineffective for not objecting to the trial court’s conduct, for making the
wrong objections, or for not properly raising the issue on appeal, as well as not preserving
the juror questions themselves.” This court ruled on direct appeal:

       Here, the trial court denied the defendant’s pretrial motion to prohibit the
       jurors from submitting questions and then followed the procedure set forth
       in Rule 24.1 for the handling of juror questions during the trial. The
       defendant cites no authority for the proposition that Rule 24.1 is inapplicable
       to capital trials, and we find none. Under these circumstances, we cannot say
       that the trial court abused its discretion by permitting jurors to submit
       questions.

Davidson, 509 S.W.3d at 236. Thus, despite counsel’s pretrial objection, this court found
no error in the process employed by the trial court. And despite not questioning counsel
about this during the evidentiary hearing, the Petitioner’s challenge to counsel’s conduct
in this respect is simply without merit.

       D. Statement to Police

        The Petitioner argues that trial counsel failed to litigate adequately the suppression
of his statement to the police or “to guard against the prejudicial impact of the video of the
statement once played at trial.” He acknowledges that this issue was raised on direct
appeal. Indeed, our supreme court conducted an in-depth analysis of the issue and found
that the trial court did not err by denying the Petitioner’s pretrial motion to suppress his
statement. Davidson, 509 S.W.3d at 186-92. Moreover, the Petitioner has failed to
demonstrate what counsel should have done differently. Thus, he is not entitled to relief
on this ground.

       E. Ballistics Expert

        The Petitioner challenges trial counsel’s decision not to retain an independent
ballistics expert, stating, “Had [the Petitioner’s] counsel retained an independent ballistics
expert, they would have been able to cast further doubt on the State’s theory that the
weapon found with [the Petitioner] at the time of his arrest was the weapon used in the

                                            - 70 -
killing of Christopher Newsom.” As noted above, the Petitioner unsuccessfully requested
post-conviction funding for the services of a ballistics expert. He does not advance a direct
challenge to that ruling on appeal. In denying relief on this ground of ineffective assistance
of counsel, the post-conviction court offered the following reasons, which are found in its
ruling on the request for funding as well in its final order:

               In this Court’s view, the Petitioner’s pleadings and the arguments put
       forth at the ex parte hearing do not suggest a likelihood that an independent
       expert could reach conclusions other than those reached by Ms. Resig [the
       State’s trial expert] and advanced by the State at trial – namely, that certain
       class characteristics of [the Petitioner’s] gun were consistent with two of the
       bullets retrieved from Mr. Newsom, consistencies also shared by thousands
       of other firearms. The evidence and expert opinions put forth at trial suggest
       that [the Petitioner’s] gun could have been used to kill Mr. Newsom, but such
       a conclusion is far from certain. While [the Petitioner’s] pistol was not
       eliminated as the murder weapon, it was not established as the murder
       weapon, either.

              ....

               The Petitioner took issue with the Court’s failure to fund a firearm
       expert. This seems to relate to the trial testimony that the Petitioner’s
       handgun was a .22 caliber and that Chris Newsom was shot with a .22 bullet
       which could have come from the Petitioner’s pistol but it also could have
       come from many thousands of other .22 pistols. The Supreme Court found
       this evidence relevant but “not highly probative.” State v. Davidson, 509
       S.W.3d at 207. Furthermore, [the Petitioner] in his statement to the police
       stated that he “assumed” his pistol was used to kill Chris Newsom. He stated
       that he thought Thomas had taken his pistol off his dresser, used it to kill
       Chris Newsom, and then returned it. An additional firearm expert was not
       warranted.

       The Petitioner has not satisfied either prong of the Strickland standard on this
ground. As the post-conviction court observed, counsel were not questioned about why
they chose not to challenge the State’s inconclusive and “not highly probative” evidence
on the subject. Regardless, the Petitioner’s assertion that an independent ballistics expert
may have “cast further doubt” on the State’s theory is not the same as “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would
have been different.” Strickland, 466 U.S. at 694. The State’s expert testified that any one
of thousands of guns could have been the weapon used to kill Mr. Newsom and, as our
supreme court announced on direct appeal, “It was up to the jury to decide how much

                                            - 71 -
weight to give this testimony.” Davidson, 509 S.W.3d at 207. The Petitioner is not entitled
to relief on this issue.

       F. Diminished Capacity

        The Petitioner complains that trial counsel did not adequately investigate or present
a guilt phase defense of diminished capacity. This court has already discussed the
Petitioner’s claim that he was denied sufficient funding and time during the post-conviction
proceeding to investigate trial counsel’s presentation of mitigating evidence during
sentencing. The Petitioner has failed to carry his burden with respect to the instant ground
for relief. He did not question either trial attorney about a diminished capacity defense.
However, both attorneys testified about the Petitioner’s general intelligence and lack of
any evidence of a mental health impairment. Moreover, the pretrial evaluations the
Petitioner underwent revealed no actionable abnormalities. This court finds that trial
counsel were not deficient in this respect.

       G. Defense Witnesses

        The Petitioner contends that trial counsel were ineffective for calling two witnesses,
Ethel Freeman and Jeffrey Bradley, to testify at trial. Freeman testified that she sold some
bedding and used furniture to the Petitioner and that he was supposed to bring a payment
for the items to her Washington Ridge apartment on the night of January 6, 2007, but never
arrived. Davidson, 509 S.W.3d at 174-75. According to the trial transcript, Bradley
testified that one or two nights before the police found Ms. Christian’s 4Runner, he was
looking for his mother’s cat and saw a Pontiac Trans Am arrive at the Chipman Street
residence.4 Bradley said that he saw the Petitioner and Ms. Christian get out of the Pontiac
and that he assumed they went into the house. The Petitioner argues that trial counsel were
deficient in calling Freeman and Bradley as defense witnesses because their “testimony
was ultimately harmful” to his defense. However, the Petitioner neglected to question
either trial attorney during the evidentiary hearing about their decision to call the two
witnesses at trial. As the State maintains, this “is a classic example of a claim that needs
testimony from trial counsel at the post-conviction hearing.” Without any explanation, this
court will not second-guess trial counsel’s strategy with regard to the two witnesses.
Strickland, 466 U.S. at 689. Again, “the fact that a particular strategy or tactic failed or
even hurt the defense does not, alone, support a claim of ineffective assistance.” Cooper,
847 S.W.2d at 528. Despite failing to show how counsel’s actions were deficient, the
Petitioner also has not demonstrated any resulting prejudice. As the post-conviction court
held,

       4
         Bradley’s testimony is not mentioned in the direct appeal opinions of this court or our supreme
court. See Davidson, 509 S.W.3d at 171-79; State v. Lemaricus Devall Davidson, No. E2013-00394-CCA-
R3-DD, 2015 WL 1087126, at *2-4 (Tenn. Crim. App. at Knoxville, Mar. 10, 2015).
                                                - 72 -
       First, the testimony of these two witnesses was not the deciding factor in the
       jury’s convicting [the] Petitioner and sentencing him to death. Secondly,
       even if these two witnesses had not testified at [the Petitioner’s] trial, the jury
       was presented with more than enough evidence to find [the Petitioner] guilty
       of the offenses for which he was convicted beyond a reasonable doubt.
       Counsel’s presentation of these witnesses did not prejudice Petitioner;
       therefore, counsel did not render ineffective assistance as to this issue.

The Petitioner is not entitled to relief on this ground.

       H. Implicit Bias Evidence

       The Petitioner claims that “trial counsel failed to object to questions and testimony
that played to the potential implicit biases of the jury.” The Petitioner alludes to certain
testimony and statements that referenced gang affiliation, pejorative nicknames,
promiscuous relationships with white women, and negative references to the Petitioner’s
neighborhood, drugs, and race. Again, however, the Petitioner did not question trial
counsel during the evidentiary hearing about any of that evidence. Therefore, the Petitioner
has not satisfied his burden of proof herein.

       I. Presentation of Mitigation during Guilt Phase

       The Petitioner asserts that the conduct of trial counsel was deficient because they
failed “to harmonize their theory of defense with the case for mitigation.” The Petitioner
alludes to the defense theory that the victims intended to buy drugs from the Petitioner.
Without offering any evidence in support thereof, the Petitioner merely argues that
“[c]ounsel’s theory of defense likely inflamed the jury against [the Petitioner] by
impugning the decedents’ character, while offering no valid defense to rape or murder and
damaging the case for life.”

       The defense’s theory of the case was to attempt to blame the Petitioner’s
codefendants and to establish an alternative theory about why the victims were at the
Petitioner’s house. Counsel said they were zealously trying to defend the Petitioner
without regard to the public’s reaction about their theories. However, as the post-
conviction court observed, “[C]ounsel were not asked any questions about ‘front-loading’
mitigation during the guilt/innocence phase, so this Court has no evidence before it to
determine whether trial counsel considered such a strategy.”

      Again, “the fact that a particular strategy or tactic failed or even hurt the defense
does not, alone, support a claim of ineffective assistance.” Cooper, 847 S.W.2d at 528.

                                             - 73 -
The Petitioner is asking this court to second-guess trial counsel’s strategy. However, as
discussed above, reviewing courts must indulge a strong presumption that the conduct of
trial counsel fell within the wide range of reasonable professional assistance. Strickland,
466 U.S. at 689.

       “Hindsight can always be utilized by those not in the fray so as to cast doubt
       on trial tactics a lawyer has used. Trial counsel’s strategy will vary even
       among the most skilled lawyers. When that judgment exercised turns out to
       be wrong or even poorly advised, this fact alone cannot support a belated
       claim of ineffective counsel.”

Hellard, 629 S.W.2d at 9 (quoting Robinson v. United States, 448 F.2d 1255, 1256 (8th
Cir. 1971)). “It cannot be said that incompetent representation has occurred merely
because other lawyers, judging from hindsight, could have made a better choice of tactics.”
Id. The record reflects that trial counsel engaged in a deliberate and informed presentation
of a defense for the Petitioner during both phases of the trial. We note that the Petitioner
did not testify at the post-conviction evidentiary hearing. He has failed to carry his burden
of establishing any constitutionally deficient performance in this respect.

       J. Opening/Closing Arguments

       The Petitioner argues that trial counsel were ineffective for failing to voice
objections to the prosecutor’s remarks at various times during closing arguments in the
guilt phase and during opening and closing arguments in the sentencing phase. Although
the Petitioner highlights some of the alleged instances of improper argument, he neglected
to question either trial attorney about the reasons for their inaction.

        As this court has recognized, “The decisions of a trial attorney as to whether to
object to opposing counsel’s arguments are often primarily tactical decisions.” Derek T.
Payne v. State, No. W2008-02784-CCA-R3-PC, 2010 WL 161493, at *15 (Tenn. Crim.
App. at Jackson, Jan. 15, 2010). Trial counsel could have decided not to object for several
valid tactical reasons, including not wanting to emphasize unfavorable evidence. Id.
(citing Gregory Paul Lance v. State, No. M2005-01675-CCA-R3-PC, 2006 WL 2380619,
at *6 (Tenn. Crim. App. at Nashville, Aug. 16, 2006)). Thus, testimony from trial counsel
about why they did not object to the allegedly prejudicial remarks was essential for a
determination of whether trial counsel was ineffective. This court has held that “[w]ithout
testimony from trial counsel or some evidence indicating that his [or her] decision was not
a tactical one, we cannot determine that trial counsel provided anything other than effective
assistance of counsel.” State v. Leroy Sexton, No. M2004-03076-CCA-R3-CD, 2007 WL
92352, at *5 (Tenn. Crim. App. at Nashville, Jan. 12, 2007).


                                           - 74 -
        The Petitioner did not present any evidence at the evidentiary hearing to suggest
that trial counsel’s failure to object to the prosecutor’s remarks were anything other than
tactical decisions. The Petitioner failed to carry his burden, and he is not entitled to relief
on this ground. To the extent the Petitioner directly challenges the prosecutor’s remarks,
the issue is waived. Tenn. Code Ann. § 40-30-106(g).

       K. Reasonable Doubt Instruction

        The Petitioner challenges the reasonable doubt instruction given to the jury by the
trial court in this case. Any direct challenge to the court’s instruction is waived, however.
Id. Moreover, as the post-conviction court correctly ruled, the language of the instruction
given in this case was the same that had recently been approved by our supreme court. See
State v. Rimmer, 250 S.W.3d 12, 30 (Tenn. 2008). Thus, trial and appellate counsel cannot
be deemed ineffective for failing to challenge it.

       L. Victim Impact Evidence

       The Petitioner contends that although trial counsel “generally” challenged the
victim impact statements introduced during the sentencing phase, they did not sufficiently
do so. The record reflects that counsel adopted an extensive pretrial motion to exclude
such evidence. However, the trial court denied the motion. Moreover, although the
Petitioner now suggests that counsel should have voiced objections to the introduction of
that evidence during the trial, the Petitioner did not question trial counsel about the victim
impact evidence. To the extent the Petitioner directly challenges the introduction of that
evidence, that issue was addressed on direct appeal. See Davidson, 509 S.W.3d at 245.

       M. Mitigation Report

        The Petitioner argues that trial counsel were ineffective for failing to object
adequately to the State’s request for the report prepared by his mitigation specialist. After
the direct testimony of the specialist, Rosalind Andrews, the State requested her report.
See Tenn. R. Crim. P. 26.2. Trial counsel objected on the basis that Ms. Andrews was not
testifying as an expert. See Tenn. R. Evid. 705. The trial court overruled defense counsel’s
objection. The record reflects that the State offered trial counsel the opportunity to identify
any inadmissible portions of Ms. Andrews’ report, but the record does not clearly reflect
the outcome of that offer. See Tenn. R. Crim. P. 26.2(b)(2). The Petitioner now argues
that counsel should have done more to ensure the State did not receive a copy of the report
and should have objected to unidentified questions by the State during cross-examination
of Ms. Andrews. Again, however, the Petitioner did not question trial counsel during the
evidentiary hearing about their actions in that regard. Thus, this court will presume that


                                            - 75 -
counsel’s decision not to pursue the matter further was tactical. Strickland, 466 U.S. at
689.

       N. Appellate Issues

        In addition to challenges the Petitioner advances toward the actions of counsel
during the trial, he also claims that counsel were ineffective for failing to raise certain
issues on direct appeal of his convictions. Some of those claims have been discussed
elsewhere in this opinion. Under this specific heading in his brief, the Petitioner claims
that counsel were ineffective for failing to include the transcript of the voir dire or the juror
questionnaires in the record on direct appeal. In support thereof, he summarily argues in
his brief as follows:

       Despite raising numerous objections during the nine days of jury selection,
       trial counsel failed to transcribe the proceedings, enter it into the record, or
       cite to it in their briefs. Relatedly, trial counsel failed to ensure that the jury
       questionnaires, on which many of these objections rested in part, were
       preserved and made part of the appellate record, thereby robbing appellate
       courts of information about the venire. Based on numerous objections made
       during jury selection, appellate counsel could have raised claims alleging
       trial court error and bias that prejudiced [the Petitioner].

       The same Strickland test is used to determine the effectiveness of appellate counsel.
Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004). Thus, “a petitioner alleging
ineffective assistance of appellate counsel must prove both that (1) appellate counsel was
objectively unreasonable in failing to raise a particular issue on appeal, and (2) absent
counsel’s deficient performance, there was a reasonable probability that the petitioner’s
appeal would have been successful.” Michael Fields v. State, No. E2015-01850-CCA-R3-
PC, 2016 WL 5543259, at *8 (Tenn. Crim. App. at Knoxville, Sept. 29, 2016) (citing Smith
v. Robbins, 528 U.S. 259, 285-86 (2000)). To that end, this court has observed:

       “[F]ailure to preserve and/or assert all arguable issues on appeal is not per se
       ineffective assistance of counsel, since the failure to do so may be a part of
       the counsel’s strategy of defense. Counsel is not constitutionally required to
       argue every issue on appeal, or present issues chosen by his client. The
       determination of which issues to present on appeal is a matter of counsel’s
       discretion.”

State v. Matson, 729 S.W.2d 281, 282 (Tenn. Crim. App. 1986) (quoting State v. Swanson,
680 S.W.2d 487, 491 (Tenn. Crim. App. 1984)). Moreover, “appellate counsel’s
professional judgment with regard to which issues will best serve the [Petitioner] on appeal

                                             - 76 -
should be given considerable deference,” and this court “should not second-guess such
decisions, and every effort must be made to eliminate the distorting effects of hindsight.”
Carpenter, 126 S.W.3d at 887. Our supreme court has set forth the following “non-
exhaustive list” of factors which “is useful in determining whether an attorney on direct
appeal performed reasonably competently in a case in which counsel has failed to raise an
issue”:

       1) Were the omitted issues “significant and obvious”?
       2) Was there arguably contrary authority on the omitted issues?
       3) Were the omitted issues clearly stronger than those presented?
       4) Were the omitted issues objected to at trial?
       5) Were the trial court’s rulings subject to deference on appeal?
       6) Did appellate counsel testify in a collateral proceeding as to his appeal
       strategy and, if so, were the justifications reasonable?
       7) What was appellate counsel’s level of experience and expertise?
       8) Did the petitioner and appellate counsel meet and go over possible issues?
       9) Is there evidence that counsel reviewed all the facts?
       10) Were the omitted issues dealt with in other assignments of error?
       11) Was the decision to omit an issue an unreasonable one which only an
       incompetent attorney would adopt?

Id. at 888.

        As the State notes, trial counsel raised approximately thirty-four issues on direct
appeal. See generally Davidson, 509 S.W.3d at 170-71. However, as with many of the
other alleged grounds of ineffective assistance of trial counsel, the Petitioner did not
question his attorneys during the evidentiary hearing about why they chose not to include
any other issue(s) in their brief on appeal. Thus, as the above-cited authority advises, this
court must presume that counsel deliberately and strategically decided that the numerous
issues they raised on appeal were those they considered as having the best chance of
success. The Petitioner has not overcome that presumption. Thus, he is not entitled to
relief on this ground.

III. Imposition of the Death Penalty

       The Petitioner advances several grounds challenging the constitutionality of the
death penalty. In addition to the stand-alone claims discussed herein, he argues that
counsel were ineffective for failing to challenge on appeal the methods of execution in
Tennessee and the imposition of the death sentence as a violation of international law. As
will be shown, the Petitioner is not entitled to post-conviction relief on any of these
grounds.

                                           - 77 -
       A. Hurst v. Florida

       The Petitioner argues that Tennessee’s thirteenth juror rule violates the holding in
Hurst v. Florida, 136 S. Ct. 616 (2016), because the rule requires that a trial judge “weigh
in” on the jury’s verdict in the penalty phase of a capital trial. However, this court has held
that the Hurst holding is inapt as a challenge to the thirteenth juror rule. Nicholas Todd
Sutton v. State, No. E2018-00877-CCA-R3-PD, 2020 WL 525169, at *7 (Tenn. Crim. App.
at Knoxville, Jan. 31, 2020), perm. app. denied, (Tenn. Feb. 13, 2020). This issue is
without merit.

       B. Proportionality of Death Sentence

        The Petitioner cursorily claims that his sentence of death is disproportionate to the
crimes committed in this case. This issue was previously determined by our supreme court
during its proportionality review on direct appeal. Davidson, 509 S.W.3d at 223-27. The
Petitioner is not entitled to relief on this ground. Similarly, his general challenge to the
statutorily created appellate review process was also previously rejected on direct appeal.
Id. at 244.

          C. Sentencing Phase Jury Instructions

       The Petitioner also makes a general assertion that some of the jury instructions given
during the sentencing phase violated his constitutional rights. Specifically, he argues that
the instructions improperly required that the jury unanimously agree to a life sentence and
the finding of mitigating circumstances and that the jury was instructed they were not
required to make the ultimate determination of the appropriateness of the death sentence.
However, those arguments were rejected on direct appeal. Id. at 242-43.

          D. Grand Jury Review

       The Petitioner’s argument that the aggravating circumstances sought by the State
were not included in the indictment in violation of his constitutional rights also was rejected
on direct appeal. Id. at 244-45.

          E. Methods of Execution

       The Petitioner claims that lethal injection and electrocution, the two methods
currently used in Tennessee, are unconstitutional. He also argues that counsel were
ineffective for failing to challenge those methods. Counsel did raise an issue on direct
appeal regarding the constitutionality of the lethal injection protocol, but the challenge was

                                            - 78 -
unsuccessful. Id. at 243 (citing Abdur’Rahman v. Bredesen, 181 S.W.3d 292, 309 (Tenn.
2005)). Moreover, despite having been waived in this case, challenges to the use of the
electric chair have long since been denied by the appellate courts in this state. See, e.g.,
State v. Black, 815 S.W.2d 166, 179 (Tenn. 1991). Thus, the Petitioner is not entitled to
relief on his freestanding challenge to the methods of execution employed in this state or
his challenge against counsel’s effectiveness with regard to the presentation of the issue.

       F. International Law

       The Petitioner contends that his convictions and death sentences violate his rights
under various provisions of international law. He also alleges that his attorneys were
ineffective for not raising these challenges earlier. Any standalone claim in this regard
must be considered waived. Tenn. Code Ann. § 40-30-106(g). And though the Petitioner
did not question counsel about their reason for not challenging the imposition of the death
penalty under principles of international law, arguments that the death penalty is
unconstitutional under international laws and treaties have systematically been rejected by
our appellate courts. See, e.g., State v. Odom, 137 S.W.3d 572, 600 (Tenn. 2004). The
Petitioner is not entitled to relief on this ground.

IV. Disparate Treatment Claims

       A. Sentences of Codefendant

        Under this heading, the Petitioner first argues that his death sentence for Mr.
Newsom’s death is unfair because codefendant Eric Boyd received a life sentence. The
Petitioner asserts that Boyd shared at least the same level of culpability as the Petitioner in
the murder of Mr. Newsom; however, because the State did not seek enhanced punishment
for Boyd, the Petitioner’s death sentence is disproportionate to Boyd’s life sentence. Our
supreme court has repeatedly rejected the argument that a death sentence is constitutionally
disproportionate when a codefendant, who was involved in the same murder, received a
lesser sentence. See State v. Stephenson, 195 S.W.3d 574, 595 (Tenn. 2006) (citing State
v. Robinson, 146 S.W.3d 469 (Tenn. 2004), State v. Middlebrooks, 995 S.W.2d 550 (Tenn.
1999), State v. Cauthern, 967 S.W.2d 726 (Tenn. 1998), and State v. Henley, 774 S.W.2d
908 (Tenn. 1989)); State v. Carter, 714 S.W.2d 241, 251 (Tenn. 1986) (citing State v.
Barnes, 703 S.W.2d 611 (Tenn. 1985), State v. King, 694 S.W.2d 941 (Tenn. 1985), and
State v. Caruthers, 676 S.W.2d 935 (Tenn. 1984)). In Carter, the court affirmed the
defendant’s death sentence because there “was clearly a rational basis” for the
codefendant’s lesser sentence. 714 S.W.2d at 251. Acknowledging that language in
Carter, the court later ruled, however:



                                            - 79 -
       Moreover, where there is no discernible basis for the difference in
       sentencing, the death sentence is not necessarily disproportionate. This
       Court is not required to determine that a sentence less than death was never
       imposed in a case with similar characteristics. On the contrary, our duty
       under the similarity standard is to assure that no [aberrant] death sentence is
       affirmed.

State v. Bland, 958 S.W.2d 651, 665 (Tenn. 1997). Indeed, our supreme court conducted
its mandatory proportionality review of the Petitioner’s death sentences on direct appeal in
this case and concluded that they “were not imposed in any arbitrary fashion” or were
“neither excessive nor disproportionate when compared to defendants in other cases.”
Davidson, 509 S.W.3d at 218-27. In doing so, the court reaffirmed the “precedent-seeking
method of analysis” outlined in Bland and thus compared the Petitioner’s case “with the
cases of other defendants convicted of first degree murder in which the State sought the
death penalty, a capital sentencing hearing was held, and the jury determined whether the
sentence should be life, life without parole, or death.” Id. at 224; but see id. at n.13 (noting
authoring judge’s “support [of] a broader analysis that includes all first degree murder
cases, including those in which the death penalty was not sought”). The court stated:

       In conducting a statutory comparative proportionality review, we do not
       search for proof that a defendant’s sentence is “perfectly symmetrical” with
       the sentences imposed in all other first degree murder cases. [State v.]
       Godsey, 60 S.W.3d [759] at 782 [Tenn. 2001]. The Court’s function is not
       to second-guess the jury or act as a “super jury,” but to identify and invalidate
       a death sentence that is an aberration. Id. A sentence of death is
       disproportionate if “the case taken as a whole is plainly lacking in
       circumstances consistent with those cases where the death penalty has been
       imposed.” [State v.] Pruitt, 415 S.W.3d [180] at 214 [Tenn. 2013] (quoting
       Bland, 958 S.W.2d at 668); see also Godsey, 60 S.W.3d at 782.

Id. As noted above, the Petitioner was tried in 2009, but Boyd was not tried by the State
for his involvement in the crimes until 2019. Thus, our supreme court did not have the
benefit of reviewing Boyd’s case at that time. Nevertheless, Boyd’s case would not have
been included in the court’s proportionality review because the State did not seek the death
penalty against him. Our supreme court has held, however, that a prosecutor’s discretion
in selecting candidates for the death penalty does not result in any constitutional
deprivation. State v. McKinney, 74 S.W.3d 291, 320 (Tenn. 2002). The Petitioner is not
entitled to relief on this issue.

       B. Inconsistent Theories of Prosecution


                                             - 80 -
       Next, the Petitioner argues that the State’s inconsistent theories of prosecution
employed during his trial versus that of Boyd’s trial violates his constitutional rights. As
the Petitioner observes, the State presented proof in Boyd’s trial that Boyd killed Mr.
Newsom and burned his body after death but did not offer that proof in the Petitioner’s
trial.

       As this court has noted, “our supreme court has recognized the possibility that
pursuit of inconsistent theories at the separate trials of co-defendants may have due process
implications.” Berry v. State, 366 S.W.3d 160, 182 (Tenn. Crim. App. 2011). However,
“the court has steadfastly declined to adopt the rule of Smith v. Groose, 205 F.3d 1045 (8th
Cir. 2000), that ‘“core” inconsistencies violate Due Process guarantees.’” Id. (quoting
State v. Housler, 193 S.W.3d 476, 492 (Tenn. 2006)).

        As noted elsewhere in this opinion, Thomas testified in Boyd’s trial that Boyd killed
Mr. Newsom and set his body on fire and that the Petitioner was not present when those
events occurred. There was no such direct testimony in the Petitioner’s trial. Nevertheless,
our supreme court, after discussing the law of criminal responsibility, found the evidence
sufficient to support the Petitioner’s conviction for the murder of Mr. Newsom. Davidson,
509 S.W.3d at 212-14. Again, the Petitioner was tried approximately ten years before
Boyd. There is no indication that the State was aware in 2009 that Thomas would be
willing to testify as he did in Boyd’s trial in 2019. The State simply did not present
inconsistent theories at the two trials sufficient enough to warrant post-conviction relief.
The Petitioner is not entitled to relief on this issue.

V. Judge Baumgartner

       The Petitioner’s challenges to the post-conviction court’s denial of access to records
related to Judge Baumgartner and to trial counsel’s presentation of the issue during the
motion for new trial hearing have been addressed above. The Petitioner also makes an
unsubstantiated suggestion that Judge Baumgartner “delegate[ed] his judicial authority to
a law clerk or capital case attorney” and thus deprived the Petitioner of several
constitutional rights. To reiterate, any issue as it relates to Judge Baumgartner’s alleged
impairment during the Petitioner’s trial has been previously determined. See Letalvis
Cobbins et al., No. E2012-00448-SC-R10-DD (order); Davidson, 509 S.W.3d at 227-29.
Without any supporting proof in the record, the Petitioner’s suggestion that the trial judge
delegated his duties is patently frivolous. He is not entitled to relief on this ground.

VI. Cumulative Error

      Finally, the Petitioner contends that the many individual errors he has alleged in
support of post-conviction relief, when examined cumulatively, warrant the granting of a

                                           - 81 -
new trial and/or sentencing hearing. The cumulative error doctrine applies only where
there has been more than one actual error, which the Petitioner has failed to establish in
this case. State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010). Thus, his cumulative error
argument is without merit.

                                     Error Coram Nobis

        Initially, we note that the Petitioner did not file his petition for a writ of error coram
nobis within the applicable one-year statute of limitations. State v. Mixon, 983 S.W.2d
661, 670 (Tenn. 1999) (holding error coram nobis petition in criminal cases must be filed
within one year of date of final judgment of conviction in trial court). However, the coram
nobis court determined that the limitations period should be tolled in this case. See
Workman v. State, 41 S.W.3d 100 (Tenn. 2001) (discussing equitable tolling of limitations
period). As the coram nobis court found, the Petitioner did not discover the fact that
Thomas was willing to testify at Boyd’s trial until September 2018 and, thus, was “without
fault” in failing to present the claim within the applicable one-year statute of limitations.
Neither party challenges that ruling on appeal. Therefore, we will only address the merits
of the issues raised on appeal.

                               Evidentiary Hearing Testimony

        According to Thomas, in the morning hours of January 6, 2007, Cobbins talked
about the Petitioner’s plan to steal or “get” a car. Thomas, Cobbins, Coleman, and the
Petitioner were present during that conversation. At some point, Cobbins and the Petitioner
left the Petitioner’s house while Coleman and Thomas remained. Later that evening,
Cobbins, Boyd, and the Petitioner returned to the house with Ms. Christian and Mr.
Newsom. Both victims had their hands tied, and Mr. Newsom’s “head or eyes” were
covered. Cobbins entered the house first and told Thomas to “get up. Come on. Let’s go.
Get your stuff.” Thomas followed Cobbins through the kitchen and into the back bedroom.
The Petitioner, who had followed Cobbins into the house, led Ms. Christian into the front
bedroom. Thomas testified that he did not see or hear Ms. Christian again the rest of that
weekend. Boyd stayed in the living room with Mr. Newsom nearby. Thomas realized the
victims had been kidnapped.

       Thomas eventually returned to the living room to find Boyd and the Petitioner there.
The Petitioner told Thomas to “go with him,” referring to Boyd. Thomas asked the
Petitioner, “What’s up? What’s going on?” The Petitioner just replied, “Go with him.”
At that point, Thomas did not know why the Petitioner had told him to go with Boyd and
did not know Boyd was going to take Mr. Newsom with them. Thomas did not see the
Petitioner give Boyd a gas can. Boyd and Thomas put Mr. Newsom into Ms. Christian’s
vehicle, drove around “basically” in a circle, and ended up behind a warehouse. Mr.

                                              - 82 -
Newsom jumped out of the vehicle. Boyd directed Thomas to “help him or whatnot,” but
Thomas “just kind of shook [his] head, like, no.” Boyd then grabbed Mr. Newsom and
walked him across a drainage ditch. Boyd led Mr. Newsom behind a stand of trees, and
Thomas saw three flashes. Boyd then dragged Mr. Newsom’s body “on the other side of
the warehouse” and returned to the vehicle to retrieve a gas can. A “couple minutes later,”
Thomas saw a fire. Boyd returned to the vehicle, and they drove back to the Petitioner’s
house. According to Thomas, Boyd did not talk “about what was going on” during their
excursion.

        Thomas testified that when he and Boyd entered the Petitioner’s house, Boyd told
the Petitioner “something, like, okay. That’s -- it’s don- -- that’s done or something to that
effect.” Thomas initially testified that the Petitioner said “nothing” in response to Boyd’s
comment. However, Thomas then testified, “I mean, probably just okay . . . .” Thomas
explained, “I mean, Mr. Boyd said, like, that’s done. And then [the Petitioner] – I mean, I
can’t say exactly what he said, ‘cause, I mean, I didn’t just hear it, but it sounded like, okay
or something like that.” Thomas said he “couldn’t be sure what exactly [the Petitioner]
said.” Cobbins also was at the house when Boyd and Thomas returned. Cobbins asked
Thomas what happened, and Thomas replied that “he just killed the dude.” According to
Thomas, Cobbins reacted as if he did not know that was going to happen. Thomas did not
hear anyone discuss Mr. Newsom again. Thomas also testified that he never heard the
Petitioner directly tell anyone “to murder Christopher Newsom” or “to set Christopher
Newsom’s body on fire.” He also did not hear anyone tell the Petitioner that they were
going to kill Mr. Newsom. Thomas said he would not have gone with Boyd if he had
known Boyd was going to kill Mr. Newsom. Thomas further said he did not know Boyd
was going to kill Mr. Newsom until “[p]robably around the time we pulled up behind the
warehouse.”

        Thomas testified that after his arrest in 2007, he did not tell the police about all of
those details because he “didn’t want to get drug into it even more than it [sic] was.”
Thomas also did not inform the police that he saw Boyd kill Mr. Newsom and that the
Petitioner was not present. He did not reveal that information to the State until sometime
in 2018. Thomas said that he had not seen the Petitioner since “probably 2008” and that
the Petitioner did not ask him to come forward with the new information. Thomas did not
testify at his own trials.

       On cross-examination, Thomas testified that he knew the Petitioner intended to steal
a car that day. He had no idea what Boyd and the Petitioner discussed during their
abduction of the victims, and he did not know what crimes they may have committed
against the victims before they returned to the Petitioner’s house. Similarly, Thomas did
not know what crimes were committed against Ms. Christian after Thomas and Boyd left
the Petitioner’s house with Mr. Newsom. Thomas did not know how the Petitioner came

                                             - 83 -
to possess Mr. Newsom’s shoes or why Mr. Newsom’s baseball caps, driver’s license, and
car keys were later found inside the Petitioner’s house.

       Thomas testified that he did not know why Boyd told the Petitioner that “it’s done”
after Boyd killed Mr. Newsom. However, Thomas confirmed that Boyd made that
statement directly to the Petitioner; Boyd did not say it to Cobbins or Coleman.
Furthermore, when Thomas and Boyd returned to the Petitioner’s house, Thomas did not
hear the Petitioner ask for Mr. Newsom’s whereabouts. Thomas testified that at some point
thereafter, the Petitioner drove everyone but Boyd in Ms. Christian’s vehicle to another
individual’s house. The Petitioner also was driving when they returned to his house about
an hour later. The next day, Thomas left the house with Cobbins and Coleman while the
Petitioner remained in the home with Ms. Christian. Thomas said he did not know what
crimes the Petitioner may have committed against Ms. Christian during that time.

      When questioned by the coram nobis court, Thomas said that “the thought may have
– might have crossed [his] mind” but that he did not ask Boyd where they were taking Mr.
Newsom. The following exchange then occurred:

             Q. Well, here you’ve got the victim of a carjacking and a kidnapping
      in a car -- a vehicle with you and you’re not even curious what you’re going
      to do with him?

             A. I mean, only -- I mean, as far as I knew, he could have drove him
      -- could have been driving him somewhere to, I guess --

             Q. Let him go?

             A. I mean, he could have. I mean, I didn’t know exactly what was
      going to happen after we left inside the car.

             Q. Well, under the circumstances, wasn’t it clear that you weren’t
      going to turn him loose?

            A. I mean, it could have been, but, I mean, I - I didn’t know what the
      plan was, to either go ditch him somewhere or go do what had happened.

             Q. Well, Ms. Christian was back at the house, you knew that?

             A. Correct.



                                          - 84 -
              Q. So it made no sense to turn Mr. Newsom loose. He could contact
       the police and it would be all over, correct?

                 A. Yes.

                 Q. So what other alternative was there, other than he was going to be
       killed?

              A. I mean, like I say, I don’t -- I didn’t know that he was going to be
       killed. I mean, I didn’t know what reasoning was going to be when we took
       him to the car and drove over there.

             Q. And it never crossed your mind, when you left with him, that the
       mission was to kill Mr. Newsom?

                 A. No.

              Q. But you’re not – it’s not clear that you surely knew you weren’t
       going to turn him loose?

              A. I mean, I didn’t know what was going to happen until, like, we
       pulled up behind the warehouse.

       Attorney David Eldridge was the only other witness to testify at the coram nobis
hearing. He said that he had reviewed the various statements the codefendants gave the
police after their arrests and that Thomas did not say Thomas and Boyd were alone with
Mr. Newsom when Mr. Newsom was killed. Eldridge did not learn about Thomas’s new
version of the events until Thomas testified at Boyd’s state trial in 2019. According to
Eldridge, each of the codefendants attempted to lay blame on one another. Therefore, none
of the attorneys would have allowed their clients to be interviewed by the codefendants’
attorneys. The Petitioner’s theory of defense attempted to create doubt as to why the
victims were present at the Petitioner’s house and then attempted to “point the finger” at
his codefendants for what eventually happened. Eldridge admitted that Thomas’s
testimony about the Petitioner’s planning to steal a car and returning to the house with the
victims’ hands tied would not have helped the Petitioner’s defense. However, Eldridge
would have wanted to explore thoroughly Thomas’s recent testimony regarding the body
mutilation aggravating circumstance. Eldridge could not state with certainty that he would
have called Thomas as a witness at trial.

                                             Issues


                                             - 85 -
       The Petitioner argued to the coram nobis court that Thomas’s testimony may have
affected the jury’s verdicts for the premeditated first degree murders of Mr. Newsom and
Ms. Christian and, therefore, may have affected the death sentences imposed for their
murders. The Petitioner also argues that the coram nobis court failed to consider how
Thomas’s testimony may have affected his conviction of facilitating the aggravated rape
of Mr. Newsom. Finally, the Petitioner asserts that the coram nobis court erred by
dismissing his claim that imposition of the death penalty, in light of the Thomas testimony,
violates his constitutional rights to due process and to be free from cruel and unusual
punishment.

                         Burden of Proof and Standard of Review

       The writ of error coram nobis is a post-judgment mechanism that has a long history
in both civil and criminal law in the State of Tennessee. See, e.g., Nunley v. State, 552
S.W.3d 800 (Tenn. 2018). It is “an extraordinary remedy known more for its denial than
its approval” and it “fills only a slight gap into which few cases fall.” State v. Mixon, 983
S.W.2d 661, 666, 672 (Tenn. 1999). The writ of error coram nobis is codified in Tennessee
Code Annotated section 40-26-105 for criminal cases and provides, in pertinent part, as
follows:

       The relief obtainable by this proceeding shall be confined to errors dehors
       the record and to matters that were not or could not have been litigated on
       the trial of the case, on a motion for a new trial, on appeal in the nature of a
       writ of error, on writ of error, or in a habeas corpus proceeding. Upon a
       showing by the defendant that the defendant was without fault in failing to
       present certain evidence at the proper time, a writ of error coram nobis will
       lie for subsequently or newly discovered evidence relating to matters which
       were litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

Tenn. Code Ann. § 40-26-105(b).

        Our supreme court has outlined the procedure a coram nobis court must follow when
considering a petition seeking a writ of error coram nobis. First, the court must determine
whether the petition was timely filed and, if not, whether equitable tolling of the statute of
limitations is warranted. Nunley, 552 S.W.3d at 828-29. Again, although the petition in
this case was not filed within one year of the final judgment in the trial court, the coram
nobis court concluded that tolling of the statute was warranted.

       [T]he trial judge must [then] consider the newly discovered evidence and be
       “reasonably well satisfied” with its veracity. If the defendant is “without

                                            - 86 -
       fault” in the sense that the exercise of reasonable diligence would not have
       led to a timely discovery of the new information, the trial judge must then
       consider both the evidence at trial and that offered at the coram nobis
       proceeding in order to determine whether the new evidence may have led to
       a different result.

State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007) (emphasis in original). In other words,
the question before the court is “whether a reasonable basis exists for concluding that had
the evidence been presented at trial, the result of the proceedings might have been
different.” Id.

       The decision whether to grant a writ of error coram nobis rests within the sound
discretion of the trial court. Frazier v. State, 495 S.W.3d 246, 248 (Tenn. 2016). As
discussed earlier:

                The abuse of discretion standard of review envisions a less rigorous
       review of the lower court’s decision and a decreased likelihood that the
       decision will be reversed on appeal. It reflects an awareness that the decision
       being reviewed involved a choice among several acceptable alternatives.
       Thus, it does not permit reviewing courts to second-guess the court below . .
       . or to substitute their discretion for the [trial] court’s. The abuse of discretion
       standard of review does not, however, immunize a lower court’s decision
       from any meaningful appellate scrutiny.

               Discretionary decisions must take the applicable law and the relevant
       facts into account. An abuse of discretion occurs when a court strays beyond
       the applicable legal standards or when it fails to properly consider the factors
       customarily used to guide the particular discretionary decision. A court
       abuses its discretion when it causes an injustice to the party challenging the
       decision by (1) applying an incorrect legal standard, (2) reaching an illogical
       or unreasonable decision, or (3) basing its decision on a clearly erroneous
       assessment of the evidence.

              To avoid result-oriented decisions or seemingly irreconcilable
       precedents, reviewing courts should review a lower court’s discretionary
       decision to determine (1) whether the factual basis for the decision is
       properly supported by evidence in the record, (2) whether the lower court
       properly identified and applied the most appropriate legal principles
       applicable to the decision, and (3) whether the lower court’s decision was
       within the range of acceptable alternative dispositions.


                                             - 87 -
Lee Med., Inc., 312 S.W.3d at 524 (citations omitted). Again, the abuse of discretion
standard of review “does not permit an appellate court to substitute its judgment for that of
the trial court.” McCaleb, 582 S.W.3d at 186. “Because, by their very nature, discretionary
decisions involve a choice among acceptable alternatives, reviewing courts will not
second-guess a trial court’s exercise of its discretion simply because the trial court chose
an alternative that the appellate courts would not have chosen.” Id. (citation omitted).

       Similarly, “[t]he assessment of witness credibility is entrusted to the sound
discretion of the trial court.” Johnson v. State, 370 S.W.3d 694, 700 (Tenn. Crim. App.
2011). Thus, this court will not reassess the coram nobis court’s credibility findings.
Moreover, “the weight and value to be given the evidence as well as all factual issues raised
by the evidence are resolved by the trier of fact, and not in the appellate courts.” State v.
Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

I. Guilt Phase

        The Petitioner is only challenging the verdicts in which the jury found him guilty of
first degree premeditated murder. He does not challenge the jury’s verdicts finding him
guilty of fourteen counts of felony first degree murder. Thus, as the coram nobis court
concluded, even if the newly discovered evidence at issue were considered by the jury, the
Petitioner would still stand convicted on the many theories of felony murder and “a new
trial on the premeditated first degree murder count would provide little practical relief to
Petitioner.”

       A. First Degree Premeditated Murder of Mr. Newsom

      The Petitioner argues that Thomas’s testimony that Boyd, not the Petitioner, shot
Mr. Newsom may have the caused the jury to reach a different verdict as to the first degree
premeditated murder of Mr. Newsom. The coram nobis court disagreed, stating,

       [T]his Court finds there is not a reasonable basis to conclude the jury may
       have found [the Petitioner] not guilty of premeditated first degree murder. In
       the Court’s view, [the Petitioner] was clearly an accomplice in Mr.
       Newsom’s premeditated murder. Mr. Thomas’s testimony at the coram
       nobis hearing makes clear that [the Petitioner] ordered Mr. Newsom’s
       killing. [The Petitioner] ordered Mr. Thomas to go with Mr. Boyd and Mr.
       Newsom before Mr. Newsom’s death; Mr. Boyd’s post-killing comment
       “that’s taken care of,” spoken to Mr. Davidson after Mr. Boyd and Mr.
       Thomas returned, followed by the Petitioner’s response of “okay,” makes
       that fact evident. [The Petitioner] was clearly an accomplice in Mr.
       Newsom’s killing and, therefore, criminally responsible for the murder, as

                                           - 88 -
       Petitioner ordered the killing. [FN: When [the Petitioner] was arrested, he
       was wearing Mr. Newsom’s shoes. There was also proof presented that he
       had used Mr. Newsom’s phone. State v. Davidson, 509 S.W.3d at 214.].
       Furthermore, [the Petitioner] is criminally responsible for the acts of his
       codefendants in all aspects of the criminal enterprise related to the
       kidnapping, sexual assault, and murders of the two victims. This would
       include the killing of Mr. Newsom by a co-defendant.

               In sum, this Court finds there is not a reasonable basis to conclude the
       result of [the Petitioner’s] trial may have been different as to the premeditated
       murder count. Even with Mr. Thomas’s newly-available testimony, the
       totality of the evidence produced at [the Petitioner’s] trial was more than
       sufficient for the jury to find [the Petitioner] guilty of premeditated first
       degree murder under a criminal responsibility theory. Petitioner is not
       entitled to relief on this issue.

        The Petitioner contends that the coram nobis court reached its conclusion on a
“clearly erroneous assessment of the evidence.” Although the Petitioner recognizes the
law of criminal responsibility, he argues that Thomas’s testimony did not actually establish
that the Petitioner “ordered” the killing of Mr. Newsom, as found by the trial court. The
Petitioner asserts that the coram nobis court “filled the missing gaps in Thomas’s
recollection with conjecture tailored to support its theory that [the Petitioner] ordered the
killing.” He further asserts that the record “does not support the lower court’s use of
Thomas’s vague recollections as the foundation for its conclusion that [the Petitioner]
ordered [Mr.] Newsom’s death.” The State counters that the evidence shows that the
Petitioner initiated the idea to steal the vehicle that led to the murders, appeared to have
known Boyd was going to kill Mr. Newsom, and then benefitted from the proceeds of the
crimes.

       Again, this court reviews the coram nobis court’s ruling under an abuse of discretion
standard. This standard “reflects an awareness that the decision being reviewed involved
a choice among several acceptable alternatives.” Lee Med., Inc., 312 S.W.3d at 524.
Although a “clearly erroneous assessment of the evidence” results in an abuse of discretion,
this court, as the reviewing court, must determine “whether the factual basis for the
decision is properly supported by evidence in the record” and “whether the [trial] court’s
decision was within the range of acceptable alternative dispositions.” Id.

      We disagree with the Petitioner’s assertion that the coram nobis court’s assessment
of Thomas’s testimony was clearly erroneous. The coram nobis court stated that it
“accredits Thomas’s testimony that [the Petitioner] ordered the killing of Mr. Newsom,
and that Boyd was the person who killed Mr. Newsom and mutilated his body. [The

                                            - 89 -
Petitioner] was not physically present when Mr. Newsom was shot.” However, the coram
nobis court stated that it “ha[d] difficulty in crediting all of Mr. Thomas’s testimony given
the Court’s knowledge of his role in these crimes.” That was the coram nobis court’s
prerogative, and we will not question the coram nobis court’s credibility findings. Johnson,
370 S.W.3d at 700.

       Thomas admitted that he was not present with the Petitioner, Boyd, and Cobbins
during the entire criminal episode. Thus, he had no idea what was said or done outside his
presence. Nevertheless, Thomas himself was convicted of thirty-eight criminal charges,
including the first degree murders of both victims, for his role in the crimes. George
Geovonni Thomas, No. E2013-01738-CCA-R3-CD, 2015 WL 513583, at *1. In our view,
Thomas’s testimony established that the Petitioner at least directed the killing of Mr.
Newsom when the Petitioner told Thomas, who at that point realized the victims had been
kidnapped, to accompany Boyd and then acknowledged Boyd’s comment “that’s done or
something to that effect” upon their return to the house. Therefore, the Petitioner was
criminally responsible for the first degree premeditated murder of Mr. Newsom.

         The Petitioner seems to suggest that the courts must examine Thomas’s coram nobis
testimony in a vacuum. However, all of the evidence on record, including that introduced
at trial, must be considered in order to determine whether the new evidence may have led
to a different result. Vasques, 221 S.W.3d at 527. In his brief, the Petitioner offers different
scenarios as to why, in light of Thomas’s testimony, he may not have been directly involved
in the killing of Mr. Newsom. Again, though, the coram nobis court did not find all of
Thomas’s testimony credible. Moreover, the Petitioner’s scenarios ignore the fact that
circumstantial evidence is treated no differently than direct evidence and that guilt may be
based on circumstantial evidence alone. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011). It also ignores the fact that the totality of the evidence, including Thomas’s
testimony, was more than sufficient for the jury to find the Petitioner criminally responsible
for Mr. Newsom’s killing. The Petitioner was an active member of a group of individuals
who kidnapped, raped, and murdered the two victims. All of the crimes occurred over the
course of one weekend, and the Petitioner’s house served as the base camp. The Petitioner
was wearing Mr. Newsom’s shoes when he was arrested, and some of Mr. Newsom’s other
belongings were found in the Petitioner’s house.

       [O]ne “is criminally responsible as a party to an offense if the offense is
       committed by the person’s own conduct, by the conduct of another for which
       the person is criminally responsible, or by both.” Tenn. Code Ann. § 39-11-
       401(a) (1997). “Each party to an offense may be charged with commission
       of the offense.” Tenn. Code Ann. § 39-11-401(b). Criminal responsibility,
       while not a separate crime, is an alternative theory under which the State may
       establish guilt based upon the conduct of another. State v. Lemacks, 996

                                             - 90 -
       S.W.2d 166, 170 (Tenn. 1999). A person may be criminally responsible for
       an offense committed by the conduct of another if, “[a]cting with intent to
       promote or assist the commission of the offense, or to benefit in the proceeds
       or results of the offense, the person solicits, directs, aids, or attempts to aid
       another person to commit the offense [.]” Tenn. Code Ann. § 39-11-402(2)
       (1997).

              “[U]nder the theory of criminal responsibility, presence and
       companionship with the perpetrator of a felony before and after the
       commission of the crime are circumstances from which an individual’s
       participation may be inferred.” State v. Phillips, 76 S.W.3d 1, 9 (Tenn. Crim.
       App. 2001). Further, no specific act or deed need be demonstrated. State v.
       Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). In order to be convicted
       of the crime, the evidence must establish that the defendant in some way
       knowingly and voluntarily shared in the criminal intent of the crime and
       promoted its commission. State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim.
       App. 1994); State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim. App. 1988).
       The legislative intent behind the criminal responsibility statutes was clearly
       to “embrace the common law principles governing aiders and abettors and
       accessories before the fact.” State v. Carson, 950 S.W.2d 951, 955 (Tenn.
       1997).

Id. at 386.

       Upon review, we conclude that the coram nobis court did not abuse its discretion by
denying the Petitioner relief on this claim. Even assuming Thomas testified at the
Petitioner’s trial as he did at the coram nobis hearing, there is no reasonable basis to
conclude the jury might have reached a different verdict as to the charge of the first degree
premeditated murder of Mr. Newsom.

       B. First Degree Premeditated Murder of Ms. Christian

       The Petitioner also argues that Thomas’s testimony raised questions about the
Petitioner’s conviction for the first degree premeditated murder of Ms. Christian. He
suggests that Thomas’s testimony established Boyd as an alternative suspect for Ms.
Christian’s murder because, according to Thomas, Boyd apparently remained alone with
Ms. Christian for nearly an hour inside the Petitioner’s house and Thomas did not see her
again after that. The coram nobis court disagreed, stating,

       The evidence produced at trial which formed the basis of [the Petitioner’s]
       convictions for the offenses involving Ms. Christian was overwhelming and

                                            - 91 -
       more than sufficient for the jury to find [the Petitioner] guilty of those
       offenses beyond a reasonable doubt. See State v. Davidson, 509 S.W.2d at
       212-17. Given the time that passed between the two victims’ murders and
       the fact that the victims were killed in two separate locations, there is no
       doubt the jury would have been able to sort through the evidence and return
       first degree murder verdicts against [the Petitioner] for the killing of Ms.
       Christian. There is not a reasonable basis to conclude the Thomas testimony
       might have led to a different outcome as to the counts relating to Ms.
       Christian, and therefore Petitioner is not entitled to relief on this issue.

       Again, the coram nobis court did not accredit all of Thomas’s testimony. However,
Thomas testified that after the Petitioner initially led Ms. Christian into the front bedroom
of the Petitioner’s house, Thomas did not see or hear her again the rest of that weekend.
Thomas further testified that the Petitioner remained alone in the house with Ms. Christian
for some time on Sunday. Finally, Thomas did not know what crimes the Petitioner may
have committed against Ms. Christian outside of his presence. He certainly did not testify
that he witnessed anyone else kill Ms. Christian.

         Based upon our review of the Thomas testimony, the coram nobis court did not err
by concluding that there was no reasonable basis the jury may have reached a different
verdict as to the first degree premeditated murder charge for Ms. Christian’s killing. The
Petitioner does not dispute that his conviction may have been based upon a theory of
criminal responsibility. Regardless, as the State maintains, “[T]he theoretical possibility
that Boyd killed [Ms. Christian] pales against the overwhelming evidence of the
[P]etitioner’s guilt.” The Petitioner’s semen, not Boyd’s, was found in and on Ms.
Christian. His prints and only his prints were found on the plastic bags in which her body
was found. At the time of his arrest, the Petitioner possessed some of Ms. Christian’s
belongings. The killing occurred in the Petitioner’s house. Thomas did not see who killed
her. This court is not convinced that Thomas’s testimony may have led to a different result
at trial. The Petitioner is not entitled to coram nobis relief on this claim.

       C. Facilitation of the Aggravated Rape of Mr. Newsom

        The Petitioner was charged with three counts of aggravated rape of Mr. Newsom,
but the jury instead found him guilty of three counts of facilitating the aggravated rape of
Mr. Newsom. Davidson, 509 S.W.3d at 180. On appeal, the Petitioner argues that the
coram nobis court failed to consider how Thomas’s testimony may have affected those
verdicts. However, the Petitioner did not raise this claim in his coram nobis petition and
raises it for the first time in his appellate brief before this court. Thus, the State argues
waiver. The Petitioner did not respond to the State’s waiver argument, and we agree with
the State that the Petitioner has waived the issue by failing to present it below. See, e.g.,

                                           - 92 -
State v. Rowland, 520 S.W.3d 542, 545 (Tenn. 2017); State v. Greg Lance, No. M2011-
01214-CCA-R3-CO, 2012 WL 6139891, at *5 (Tenn. Crim. App. at Nashville, Dec. 11,
2012).

II. Penalty Phase

       The jury found the existence of three aggravating circumstances for the murder of
each victim: (1) the murder was especially heinous, atrocious, or cruel; (2) the murder was
committed for the purpose of avoiding, interfering, or preventing a lawful arrest; and (3)
the murder was committed during the perpetration of another felony. Davidson, 509
S.W.3d at 219 (citing Tenn. Code Ann. § 39-13-204(i)(5), (6), (7)). The jury found the
existence of one additional aggravating factor for the murder of Mr. Newsom: the
defendant knowingly mutilated the body of the victim after death. Id. (citing Tenn. Code
Ann. § 39-13-204(i)(13)). As noted elsewhere in this opinion, the State concedes that the
application of the (i)(13) aggravating circumstance cannot stand in light of the Thomas
testimony. See Johnson, 38 S.W.3d at 63 (aggravating circumstance focusing on
defendant’s actions and intent, rather than circumstances of killing, cannot be applied
vicariously). This court already has conducted a harmless error analysis and has concluded
beyond a reasonable doubt that the death sentence imposed by the jury for the murder of
Mr. Newsom was not affected by the application of that invalid aggravating circumstance.
The Petitioner similarly argues in support of coram nobis relief that the jury may have
returned a sentence less than death for the murder of each victim if the jury had known
about Thomas’s testimony.

        The State initially argues that a claim regarding new sentencing phase evidence is
not a cognizable basis for coram nobis relief. Although the State did not raise this issue in
the coram nobis court, the State now relies on our supreme court’s opinions in Frazier v.
State, 495 S.W.3d 246 (Tenn. 2016), and Nunley v. State, 552 S.W.3d 800 (Tenn. 2018),
in support of its position. The Petitioner replies that this court should rule on this issue in
accordance with our supreme court’s opinion in Freshwater v. State, 354 S.W.3d 746
(Tenn. Crim. App. 2011) (“Freshwater III”). In order to properly address this issue, we
will summarize those cases and the applicable statutory provisions.

        In Frazier, our supreme court held that coram nobis relief was unavailable to a
criminal defendant who pled guilty to a charged offense. 495 S.W.3d at 248 (overturning
its recent opinion Wlodarz v. State, 361 S.W.3d 490 (Tenn. 2012)). Applying the “usual
rules of statutory construction,” the court “emphasiz[ed] that the coram nobis statute made
repeated references to the words ‘evidence,’ ‘litigated,’ and ‘trial.’” Id. at 249. The court
further observed that “[s]ignificantly, the coram nobis statute makes no reference to the
word ‘plea.’” Id. In further support of its reasoning, the court stated that


                                            - 93 -
       [t]he plain and ordinary meaning of the term “litigated on [or at] the trial” in
       the context of criminal prosecutions refers to a contested proceeding
       involving the submission of evidence to a fact-finder who then must assess
       and weigh the proof in light of the applicable law and arrive at a verdict of
       guilt or acquittal.

Id. at 250 (citing Wlodarz, 361 S.W.3d at 509 (Koch, J., concurring in result)). The court
then highlighted the fact that “in addition to being non-adversarial, guilty plea hearings do
not typically involve ‘evidence.’” Id. at 251. The court compared that fact with the
prerequisite in error coram nobis proceedings that a defendant must come forward with
newly discovered evidence challenging the trial evidence used to convict him or her. Id.

        The Frazier court also noted that a defendant who enters a plea waives his or her
right to a trial and, thus, his or her right to contest the evidence which may have been used
against him or her. Id. “Indeed, a criminal defendant pleads guilty in order to avoid a trial,
frequently because the prosecution has agreed to accept a plea to a lesser offense than that
with which the defendant was originally charged and/or because the prosecution has agreed
to a sentence that is less onerous than the sentence the trial court might impose without a
plea bargain.” Id. at 251-52 (emphasis in original). To that end, the court explained that a
guilty plea may only be accepted by a trial court after significant safeguards are taken to
ensure the plea is voluntary, knowing and intelligent. Id. at 253. Moreover, “if the
defendant’s plea is allegedly infirm, he [or she] has several [other] avenues for seeking
redress, including a motion to withdraw his [or her] plea, see Tenn. R. Crim. P. 32(f), and
a claim for post-conviction relief, see Tenn. Code Ann. § 40-30-103 (2012).” Id. at 253.

        In Nunley, our supreme court held that “an error coram nobis proceeding is not the
appropriate procedural vehicle for obtaining relief on the ground that the petitioner suffered
a constitutional due process violation under Brady [v. Maryland, 373 U.S. 83 (1963)].”
552 S.W.3d at 806. In its analysis, the court distinguished the elements required for newly
discovered evidence in the coram nobis context with the elements required for exculpatory
evidence suppressed by the State under a Brady analysis. Id. at 816-17. As the Petitioner
notes in his coram nobis brief, the distinction between newly discovered evidence and
exculpatory evidence suppressed by the State “is subtle but important.” Our supreme court
recognized that the coram nobis statute and the Brady rule “share a similar overall purpose;
both are intended to ensure a fair and reliable determination of the petitioner’s criminal
liability for the offense with which he was charged.” Id. at 817. However, the court
explained that “the two are different animals, with independent bases, distinct standards,
and differing available remedies.” Id. The court ultimately concluded that the “appropriate
procedural mechanism” for seeking relief on a Brady violation, i.e., exculpatory evidence
withheld by the State, is a post-conviction proceeding, not an coram nobis proceeding. Id.
at 819. However, the court clarified that “[i]n cases in which a petitioner seeks relief via a

                                            - 94 -
petition for writ of error coram nobis as well as post-conviction proceedings, both based
on newly discovered evidence improperly suppressed by prosecutors at trial, each claim
for relief should be presented and evaluated on a separate track, so to speak -- the first in
accordance with the coram nobis statutes, and the second for a constitutional Brady
violation under a petition for post-conviction relief.” Id. at 819-20. Thus, and importantly,
our supreme court maintained that a defendant may still seek coram nobis relief based upon
newly discovered evidence. In fact, as discussed earlier in this opinion, the Petitioner did
also attempt to litigate his newly discovered evidence claim in his post-conviction
proceeding.

        The Nunley court discussed the case of Freshwater v. State, 160 S.W.3d 548 (Tenn.
Crim. App. 2004) (“Freshwater I”). As the Petitioner aptly recognizes, the Freshwater
line of cases has a long and complicated history. In 1969, Margo Freshwater was convicted
of first degree murder and, as was the law at that time, sentenced by the jury to ninety-nine
years in prison. Id. at 747. She escaped from prison in 1970 and remained at large until
her arrest in 2002. Id. After Freshwater was imprisoned again in Tennessee, she pursued
coram nobis relief on newly discovered evidence under the guise of Brady. Id. at 748-49.
The coram nobis court dismissed the petition because it was untimely and, upon the
petitioner’s first appeal of that ruling, this court concluded that due process required tolling
of the statute of limitations. Freshwater I, 160 S.W.3d at 550. This court agreed that
“‘coram nobis is not a forum for the determination of a constitutional issue’” but
determined that the newly discovered evidence raised by Freshwater in the context of a
Brady claim could be litigated through a petition for a writ of error coram nobis. Id. at 555.
Upon remand, the coram nobis court conducted a hearing and denied relief. On appeal,
this court determined that the coram nobis court utilized an incorrect standard in analyzing
Freshwater’s claim and again remanded the matter for further proceedings. Margo
Freshwater v. State, No. W2006-01758-CCA-OT-CO, 2008 WL 4560242 (Tenn. Crim.
App. at Jackson, Oct. 8, 2008) (“Freshwater II”). Following the second remand, the coram
nobis court again denied relief. In Freshwater III, this court “agree[d] with the coram nobis
court that, even believing the petitioner’s version of the events, jurors reasonably could
have found her guilty of the crime with which she was charged.” 354 S.W.3d at 762.
“However, since this trial occurred at a time when jurors determined both guilt or
innocence as well as the sentence,” this court next “determine[d] whether a reasonable
basis exist[ed] for concluding that, had the jurors known that [the petitioner’s codefendant]
said he was the sole shooter, they still would have set [the petitioner’s] sentence at ninety-
nine years, rather than the twenty-year minimum.” Id. Applying our supreme court’s
holding in Vasques, 221 S.W.3d at 527, this court concluded that “there is a ‘reasonable
probability’ that the petitioner would not have received a sentence of ninety-nine years”
and, thus, remanded the case for a new trial. Id. at 763.



                                             - 95 -
       In Nunley, our supreme court stated that Freshwater I “mischaracterized Workman
in a way that appeared to conflate a constitutional claim under Brady with a statutory coram
nobis claim based on newly discovered evidence previously withheld by the State.” 552
S.W.3d at 814. The court then observed, as discussed above, that “the distinctions between
these two types of claim are nuanced but significant.” Id. Although our supreme court
abrogated the suggestion in Freshwater I that a true Brady-like constitutional claim may
be raised in an error coram nobis petition, it otherwise held that

       [i]f the newly discovered evidence that is the subject of an error coram nobis
       petition happens to also be material information favorable to the defense that
       the State improperly suppressed at trial (sometimes referred to as ‘Brady’
       evidence), the claim must be evaluated in accordance with the requirements
       of the coram nobis statutes.

Id. at 819. That is exactly what happened in Freshwater III.

         The State argues that “[e]vidence intended solely to apply to a sentencing hearing,
even a capital one, does not pertain to the question of guilt or acquittal, only to the
punishment to be given after the guilt has already been found.” As the Petitioner rightly
observes, however, “The sentencing phase of a capital trial, just as the guilt portion of the
trial, involves litigating matters through the presentation of evidence before a factfinding
jury.” The statute governing “[s]entencing for first degree murder” sets forth the procedure
to employed during the second part of a capital trial:

       Upon a trial for first degree murder, should the jury find the defendant guilty
       of first degree murder, it shall not fix punishment as part of the verdict, but
       the jury shall fix the punishment in a separate sentencing hearing to
       determine whether the defendant shall be sentenced to death, to
       imprisonment for life without possibility of parole, or to imprisonment for
       life. The separate sentencing hearing shall be conducted as soon as
       practicable before the same jury that determined guilt, subject to the
       provisions of subsection (k) relating to certain retrials on punishment.

Tenn. Code Ann. § 39-13-204(a) (emphasis added). The State, having filed its notice of
intent to seek enhanced punishment, must then prove its case to the jury. See, e.g., Tenn.
Code Ann. § 39-13-204(f)(1) (“If the jury unanimously determines that no statutory
aggravating circumstance has been proven by the state beyond a reasonable doubt, the
sentence shall be imprisonment for life.”) (emphasis added). Attorneys for both parties are
allowed to make opening and closing arguments, relevant evidence may be presented by
either party, the court must instruct the jury about how to weigh the evidence presented,


                                           - 96 -
and the jury must enter its verdict on forms provided by the court. Tenn. Code Ann. § 39-
13-204(b)-(e). Finally, and most importantly for the discussion herein:

       Upon motion for a new trial, after a conviction of first degree murder, if the
       court finds error in the trial determining guilt, a new trial on both guilt and
       sentencing shall be held; but if the court finds error alone in the trial
       determining punishment, a new trial on the issue of punishment alone shall
       be held by a new jury empanelled for that purpose. If the trial court, or any
       other court with jurisdiction to do so, orders that a defendant convicted of
       first degree murder, whether the sentence is death, imprisonment for life
       without possibility of parole or imprisonment for life, be granted a new trial,
       either as to guilt or punishment, or both, the new trial shall include the
       possible punishments of death, imprisonment for life without possibility of
       parole or imprisonment for life.

Tenn. Code Ann. § 39-13-204(k) (emphasis added). Moreover, it is well-established
jurisprudence that capital cases may be remanded for a new trial solely as to sentencing.
See, e.g., State v. Harris, 919 S.W.2d 323 (Tenn. 1996) (discussing double jeopardy
concerns in capital sentencing retrials).

        Having considered all of this authority, we disagree with the State’s position that
coram nobis relief is not available to a petitioner seeking a new sentencing hearing in a
capital case based on newly discovered evidence. Initially, we note that neither Frazier
nor Nunley, upon which the State relies, were capital cases. In Frazier, our supreme court
“emphasiz[ed] that the coram nobis statute makes repeated references to words such as
‘evidence,’ ‘litigated,’ and ‘trial.’” 495 S.W.3d at 248. So too does the section of our Code
that governs sentencing in a capital case. Tenn. Code Ann. § 39-13-204 (“jury,” “opening
statement,” “closing argument,” “evidence,” “instructions,” “deliberations,” “verdict,”
“reasonable doubt,” “new trial.”). Moreover, unlike the petitioner in Frazier, the Petitioner
in the present case did not plead guilty. As the supreme court emphasized, “The plain and
ordinary meaning of the term ‘litigated on [or at] the trial’ in the context of criminal
prosecutions refers to a contested proceeding involving the submission of evidence to a
fact-finder who then must assess and weigh the proof in light of the applicable law and
arrive at a verdict of guilt or acquittal.” 495 S.W.3d at 250. The sentencing phase of a
capital trial is just such a contested proceeding. Tenn. Code Ann. § 39-13-204; see Harris,
919 S.W.2d at 328 (commenting on “acquittal” of death penalty based on jury’s decision
to impose life sentence).

      Additionally, the Petitioner in this case is not advancing a traditional Brady claim.
As Nunley instructs,


                                           - 97 -
       If the newly discovered evidence that is the subject of an error coram nobis
       petition happens to also be material information favorable to the defense that
       the State improperly suppressed at trial (sometimes referred to as ‘Brady’
       evidence), the claim must be evaluated in accordance with the requirements
       of the coram nobis statutes.

552 S.W.3d at 819. And, Nunley did not overrule Freshwater III. Finally, the remedy for
a successful coram nobis petition is a new trial. Tenn. Code Ann. § 40-26-105(c) (“and if
the decision be in favor of the petitioner, the judgment complained of shall be set aside and
the defendant shall be granted a new trial in that cause”). That is the same remedy the
statute governing sentencing in a capital case provides. Tenn. Code Ann. § 39-13-204(k)
(“if the court finds error alone in the trial determining punishment, a new trial on the issue
of punishment alone shall be held”). Thus, the coram nobis court in this case properly
reviewed the impact of the Thomas testimony as it relates to the Petitioner’s death
sentences.

        The Petitioner also advances an argument that the coram nobis court applied the
wrong standard when analyzing the effect of the invalid aggravating circumstance because
it referenced a harmless error standard in its order. However, the coram nobis court
correctly cited to the relevant statutory and case law on coram nobis, as summarized above
by this court, and consistently applied the correct “may have” standard throughout its order.
Therefore, this court disagrees with the Petitioner’s argument.

       A. Death Sentence for the Murder of Mr. Newsom

        Based on the Thomas testimony, the coram nobis court concluded that the body
mutilation aggravating circumstance could not support the Petitioner’s death sentence for
the murder of Mr. Newsom. Observing that “significant evidence” existed to support each
of the three remaining aggravating circumstances and that the mitigating evidence “did not
carry much weight,” the court further concluded, though, that there was no reasonable
basis, even in light of Thomas’s testimony, that at least one juror may have voted for a
sentence less than death.

       The Petitioner contests the coram nobis court’s ruling, contending that “while
impossible to determine what weight the jury gave to” the invalid aggravator, “a reasonable
basis exists to conclude that it was more than de minimus.” In support of that contention,
the Petitioner notes that photographs of Mr. Newsom’s body were shown to the jury during
the guilt phase of the trial and refers to the prosecution’s closing argument during the
sentencing phase, which was quoted earlier in this opinion. He also contends that
Thomas’s testimony may have impacted the jury’s consideration of the heinous, atrocious,
and cruel aggravating circumstance because it “attributed to Boyd most, if not all, of the

                                            - 98 -
actions the Tennessee Supreme Court used to justify” that factor with respect to Mr.
Newsom’s murder. While recognizing the vicarious application of the heinous, atrocious,
and cruel factor, the Petitioner nonetheless argues that Thomas’s testimony may have
changed the mind of at least one juror. The Petitioner also argues Thomas’s testimony may
have affected the jury’s consideration of the avoidance of prosecution aggravator because
it revealed Boyd, not the Petitioner, burned Mr. Newsom’s body. The Petitioner also
asserts that the jury may have viewed the fact that the Petitioner did not personally shoot
Mr. Newsom or burn his body favorably toward mitigation. See Tenn. Code Ann. § 39-
13-204(j)(5) (“the defendant was an accomplice in the murder committed by another
person and the defendant’s participation was relatively minor”).

       Again, this court reviews the ruling of the coram nobis court under an abuse of
discretion standard, i.e., whether the court reached an illogical or unreasonable conclusion
or based its decision on a clearly erroneous assessment of the evidence. Lee Med., Inc.,
312 S.W.3d at 524. The fact that the Petitioner may not have personally shot Mr. Newsom
or burned his body does not discount the other damning evidence encompassing the
Petitioner’s direct involvement in these crimes. Indeed, Thomas’s testimony does not
undermine any of that evidence. The evidence supporting the application of the heinous,
atrocious, and cruel aggravating circumstance may be applied to the Petitioner vicariously.
Johnson, 38 S.W.3d at 63. So too may the evidence supporting the avoidance-of-
prosecution aggravator. Thus, contrary to the Petitioner’s contention, the Thomas
testimony does not “exculpate” him of these aggravating circumstances. In addition,
evidence supporting the felony murder aggravating circumstance was especially strong.
That factor contemplated the Petitioner’s multiple convictions for the other crimes
committed in relation to the murders of the two victims. Davidson, 509 S.W.3d at 221.

       The Petitioner actively participated in the entire criminal episode. The evidence
clearly refutes the Petitioner’s suggestion that he was a minor participant. Again, the
Petitioner’s house served as the base camp for the criminal operation. As discussed above,
Thomas’s testimony, considered in light of all of the trial evidence, does not discount the
Petitioner’s role in initiating the kidnappings; participating in the heinous, atrocious, and
cruel killings; and taking or directing the necessary steps to avoid arrest for the crimes.
This court agrees with the coram nobis court that there is no reasonable basis to conclude
that Thomas’s testimony may have led to a different sentence. The coram nobis court
applied the correct standard in reviewing the newly discovered evidence, and the court’s
decision was clearly within the range of acceptable alternative dispositions. The Petitioner
merely disagrees with the coram nobis court’s assessment of Thomas’s testimony.
However, the coram nobis court’s assessment is not clearly erroneous. Moreover, the
sentences that the Petitioner’s codefendants received have no bearing on a coram nobis
analysis with respect to newly discovered evidence as applied to the Petitioner’s case.


                                           - 99 -
Accordingly, the coram nobis court did not abuse its discretion by denying relief on this
claim.

       B. Death Sentence for the Murder of Ms. Christian

       The Petitioner argues that because Thomas testified that Boyd, not the Petitioner,
shot Mr. Newsom, the jury may not have found the existence of the felony murder
aggravator that Ms. Christian’s murder was committed while the Petitioner had a
substantial role in Mr. Newsom’s death. The coram nobis court disagreed. As discussed
above, even if the Petitioner did not personally kill Mr. Newsom, he was still at least
criminally responsible for his death. Moreover, as the State asserts, the felony murder
aggravator for the murder of Ms. Christian also applies to his substantial role in committing
the other applicable offenses. There is simply no reasonable basis to conclude that
Thomas’s testimony may have resulted in a different sentence for the murder of Ms.
Christian. The coram nobis court did abuse its discretion by denying relief on this claim.

III. Constitutional Claims

        The Petitioner presented due process and Eighth Amendment claims in his coram
nobis petition based on the Thomas testimony, mainly that imposition of the death penalty
based on an invalid aggravator represents cruel and unusual punishment. However, the
coram nobis court held that constitutional claims may not be raised in a petition seeking
relief under the coram nobis statute. See Tenn. Code Ann. § 40-26-105(b); Nunley, 552
S.W.3d 3d 800. The Petitioner argues that the coram nobis court erred by refusing to
address his constitutional claims. This court already has discussed the impact of the Nunley
ruling in relation to the sentencing hearing claims the Petitioner raised in his coram nobis
petition. Contrary to the Petitioner’s assertion in his error coram nobis brief, however, our
supreme court specifically held in Nunley, albeit in a footnote, that “the writ of error coram
nobis is not a procedure for remedying deprivations of constitutional rights; such claims
are cognizable in post-conviction proceedings.” 552 S.W.3d at 829 n.22. Thus, the coram
nobis court did not err by dismissing the constitutional claim raised in the coram nobis
petition. Nonetheless, this court already has fully addressed the Petitioner’s due process
and Eighth Amendment claims earlier in this opinion in the post-conviction context.

                                        Conclusion

      Based upon the oral arguments, the record, and the parties’ briefs, we conclude that
the post-conviction court erred by determining that Thomas’s anticipated testimony at
Boyd’s upcoming trial was not relevant to the Petitioner’s claim for post-conviction relief
because Thomas’s testimony would have invalidated one of the four aggravating
circumstances found by the jury to impose the Petitioner’s death sentence for Mr. Newsom.

                                           - 100 -
However, we also conclude that the error was harmless beyond a reasonable doubt.
Therefore, we affirm the post-conviction and coram nobis courts’ denial of the petitions.



                                                   _________________________________
                                                   NORMA MCGEE OGLE, JUDGE




                                         - 101 -